Exhibit 10.1

Execution Version

 

﻿

﻿

﻿

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 7, 2018

among

AQUA AMERICA, INC.

and

THE BANKS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,
as Agent

﻿

﻿

﻿

﻿

PNC CAPITAL MARKETS, LLC,
as Lead Arranger

﻿

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

﻿

﻿

 

 

﻿

 

Page

BACKGROUND

1 

SECTION 1. DEFINITIONS

1 

1.1

Defined Terms

1 

1.2

Other Definitional Provisions

23 

1.3

Construction

24 

SECTION 2. THE CREDITS

24 

2.1

Revolving Credit Loans

24 

2.2

Swing Line Loans

26 

2.3

General Provisions Regarding Loans

29 

2.4

Fees

30 

2.5

Letter of Credit Subfacility

30 

2.6

Interest on Revolving Credit Loans

36 

2.7

Default Interest

36 

2.8

Termination, Reduction and Increase of Commitments; Additional Banks

37 

2.9

Optional and Mandatory Prepayments of Loans

38 

2.10

Eurodollar Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available; Successor Eurodollar Rate.

39 

2.11

Requirements of Law

41 

2.12

Taxes

42 

2.13

Indemnity

44 

2.14

Pro Rata Treatment, etc.

45 

2.15

Payments

45 

2.16

Conversion and Continuation Options

45 

2.17

Loan Accounts

46 

2.18

Use of Proceeds

46 

2.19

Defaulting Banks

47 

SECTION 3. REPRESENTATIONS AND WARRANTIES

49 

3.1

Financial Condition

49 

3.2

No Adverse Change

50 

3.3

Existence; Compliance with Law

50 

3.4

Corporate Power; Authorization; Enforceable Obligations

50 

3.5

No Legal Bar

50 

3.6

No Material Litigation

50 

3.7

No Default

51 

3.8

Taxes

51 

3.9

Federal Regulations

51 

3.10

ERISA

51 

﻿

i





 

--------------------------------------------------------------------------------

 

 



3.11

Investment Company Act

52 

3.12

Purpose of Loans

52 

3.13

Environmental Matters

52 

3.14

Subsidiaries of the Borrower

53 

3.15

Patents, Trademarks, etc.

53 

3.16

Ownership of Property

53 

3.17

Licenses, etc

53 

3.18

No Burdensome Restrictions

53 

3.19

Labor Matters

54 

3.20

Partnerships

54 

3.21

Senior Debt Status

54 

3.22

Anti-Money Laundering/International Trade Law Compliance

54 

3.23

Anti-Corruption

54 

3.24

Certificate of Beneficial Ownership

54 

3.25

No Material Misstatements

54 

3.26

EEA Financial Institutions

54 

SECTION 4. CONDITIONS PRECEDENT; CLOSING

55 

4.1

Conditions to Closing

55 

4.2

Conditions to Each Loan

57 

4.3

Closing

57 

4.4

Transitional Arrangements

57 

SECTION 5. AFFIRMATIVE COVENANTS

58 

5.1

Furnishing Financial Statements

58 

5.2

Certificates; Other Information

59 

5.3

Intentionally Omitted

60 

5.4

Conduct of Business and Maintenance of Existence

60 

5.5

Maintenance of Property; Insurance

60 

5.6

Inspection; Books and Records

61 

5.7

Notices

61 

5.8

Environmental Laws

62 

5.9

Taxes

62 

5.10

Guarantees of Obligations

62 

5.11

Anti-Money Laundering/International Trade Law Compliance

63 

5.12

Certificate of Beneficial Ownership and Other Additional Information

63 

5.13

Designation of Subsidiaries

63 

SECTION 6. NEGATIVE COVENANTS

63 

6.1

Financial Covenants

64 

6.2

Limitation on Certain Debt

64 

6.3

Limitation on Liens

64 

6.4

Limitations on Fundamental Changes

66 

6.5

Limitation on Sale of Stock

66 

﻿

ii





 

--------------------------------------------------------------------------------

 

 



6.6

Limitation on Sale of Assets

67 

6.7

Limitations on Acquisitions

67 

6.8

Limitation on Distributions and Investments

67 

6.9

Transactions with Affiliates

68 

6.10

Sale and Leaseback

68 

6.11

Unrestricted Subsidiaries

68 

6.12

Nature of Business

68 

6.13

Clauses Limiting Significant Subsidiary Distributions

68 

SECTION 7. EVENTS OF DEFAULT

69 

7.1

Events of Default

69 

7.2

Remedies

71 

SECTION 8. THE AGENT

73 

8.1

Appointment

73 

8.2

Delegation of Duties

73 

8.3

Exculpatory Provisions

73 

8.4

Reliance by Agent

73 

8.5

Notice of Default

74 

8.6

Non‑Reliance on Agent and Other Banks

74 

8.7

Indemnification

75 

8.8

Agent in its Individual Capacity

75 

8.9

Successor Agent

75 

8.10

USA Patriot Act

75 

8.11

Beneficiaries

76 

SECTION 9. MISCELLANEOUS

76 

9.1

Amendments and Waivers

76 

9.2

Notices

77 

9.3

No Waiver; Cumulative Remedies

78 

9.4

Survival of Representations and Warranties

79 

9.5

Payment of Expenses and Taxes: Damages Waiver

79 

9.6

Successors and Assigns

80 

9.7

Confidentiality

84 

9.8

Adjustments; Set‑off

84 

9.9

Counterparts

85 

9.10

Severability

85 

9.11

Integration

85 

9.12

GOVERNING LAW

85 

9.13

Submission To Jurisdiction; Waivers

85 

9.14

Acknowledgments

86 

9.15

USA PATRIOT ACT

86 

9.16

WAIVERS OF JURY TRIAL

86 

﻿

iii





 

--------------------------------------------------------------------------------

 

 



﻿

9.17

Acknowledgement and Consent to Bail-In of EEA Financial Institution

87 

﻿

iv





 

--------------------------------------------------------------------------------

 

 



SCHEDULES

﻿

 

SCHEDULE I

Bank and Commitment Information

SCHEDULE II

Existing Letters of Credit

SCHEDULE III

Significant Unregulated Subsidiaries

SCHEDULE 3.6

Existing Litigation

SCHEDULE 3.11

Regulatory Approvals

SCHEDULE 3.13

Environmental Matters

SCHEDULE 3.14

Subsidiaries

SCHEDULE 3.20

Interests in Partnerships

﻿

EXHIBITS

﻿

 

EXHIBIT A

Form of Borrowing Request

EXHIBIT B

Form of Revolving Credit Note

EXHIBIT C

Form of Swing Line Note

EXHIBIT D

Form of Guaranty

EXHIBIT E

Form of Assignment and Assumption

EXHIBIT F

Form of Increased Commitment and Acceptance

EXHIBIT G

Form of New Bank Joinder

﻿

v

﻿

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

﻿

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June
7, 2018, by and among AQUA AMERICA, INC., a Pennsylvania corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to this Agreement (the “Banks”), and PNC BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent (in such
capacity, the “Agent”).

BACKGROUND

A.    The Banks have made available to the Borrower a revolving credit facility
in the maximum principal amount of $250,000,000 on the terms and conditions
contained in that certain Credit Agreement dated as of March 23, 2012 (as
amended and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”) by and among the Borrower, the Banks and the Agent.

B.    The Borrower, the Banks and the Agent desire to amend and to restate the
terms of the Existing Credit Agreement, all upon the terms and conditions set
forth herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree that the Existing Credit Agreement is amended and restated in
its entirety as follows:

SECTION 1.  DEFINITIONS

1.1    Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings:

“Acceptable Bank”: means any other bank or trust company (i) which is organized
under the laws of the United States of America or any State thereof, (ii) which
has capital, surplus and undivided profits aggregating at least $250,000,000,
and (iii) whose long-term unsecured debt obligations (or the long-term unsecured
debt obligations of the bank holding company owning all of the capital stock of
such bank or trust company) shall be rated “A3” or higher by Moody’s or “A-“ or
higher by S&P.

“Acceptable Broker-Dealer”: means any Person other than a natural person (i)
which is registered as a broker or dealer pursuant to the Exchange Act and (ii)
whose long-term unsecured debt obligations shall have been given a rating of “A”
or better by S&P or “A2” or better by Moody’s.

“Adjusted Revolving Credit Commitment Percentage”:  with respect to any
Non-Defaulting Bank, the quotient (expressed as a percentage) of such Bank’s
aggregate Commitment divided by the aggregate Commitments of all Non-Defaulting
Banks.

“Administrative Fees”:  as defined in subsection 2.4(c).





 

--------------------------------------------------------------------------------

 

 



“Affiliate”:  any Person (other than a Subsidiary, or an officer, director or
employee of the Borrower who would not be an Affiliate but for such Person’s
status as an officer, director and/or employee) which, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Borrower, and any member, director, officer or employee
of any such Person or any Subsidiary of the Borrower.  For purposes of this
definition, “control” shall mean the power, directly or indirectly, either to
(i) vote 5% or more of the securities having ordinary voting power for the
election of directors of such Person or (ii) direct or in effect cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Anti-Terrorism Laws”:  any Laws relating to terrorism, trade sanctions programs
and embargoes, import/export licensing, money laundering, bribery or
anti-corruption (including the FCPA) and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws (including, without
limitation, any of the foregoing promulgated by the U.S. Department of the
Treasury's Office of Foreign Assets Control, the U.S. Department of State, the
United Nations Security Council, the European Union and member states, Her
Majesty's Treasury of the United Kingdom, the Hong Kong Monetary Authority, or
other relevant sanctions authority), all as amended, supplemented or replaced
from time to time.

“Applicable Facility Fee Percentage”:  on any date, the percentage per annum set
forth below opposite the Leverage Ratio set forth below as shown on the last
Compliance Certificate delivered by the Borrower to the Agent pursuant to
subsection 5.2(a) prior to such date:

﻿

 

 

 

 

﻿

Level

Leverage Ratio

Applicable Facility
Fee Percentage

 

﻿

 

 

 

 

﻿

I

Less than or equal to 55%

0.075%

 

﻿

II

Greater than 55%, but less than or equal 60%

0.100%

 

﻿

III

Greater than 60%

0.125%

 

﻿

provided,  however, that (a) adjustments, if any, to the Applicable Facility Fee
Percentage resulting from a change in the Leverage Ratio shall be effective on
the last date by which the Compliance Certificate for the fiscal quarter in
which such change occurred can be delivered without violation of subsection
5.2(a), (b) in the event that no Compliance Certificate has been delivered for a
fiscal quarter on or prior to the last date on which it can be delivered without
violation of subsection 5.2(a), the Applicable Facility Fee Percentage from such
date until such Compliance Certificate is actually delivered shall be that
applicable under Level III, (c) in the event that the actual Leverage Ratio for
any fiscal quarter is subsequently determined to be greater than that set forth
in the Compliance Certificate for such fiscal quarter, the Applicable Facility
Fee Percentage shall be recalculated for the applicable period based upon such
actual Leverage Ratio and (d) anything in this definition to the contrary
notwithstanding, until receipt by the Agent of the quarterly financial
statements required by subsection 5.1(a) for the fiscal year





2

--------------------------------------------------------------------------------

 

 



ended December 31, 2017 together with the accompanying Compliance Certificate,
the Applicable Facility Fee Percentage shall be that applicable under
Level I.  Any additional Commitment Fees that are due to the Banks resulting
from the operation of clause (c) above shall be payable by the Borrower to the
Banks within five (5) days after receipt of a written demand therefor from the
Agent.

“Applicable Margin”:  on any date for any Eurodollar Loan the percentage per
annum set forth below in the column entitled “Applicable Margin - Eurodollar
Loans” opposite the Leverage Ratio set forth below as shown on the last
Compliance Certificate delivered by the Borrower to the Agent pursuant to
subsection 5.2(a) prior to such date:

﻿

 

 

 

 

﻿

Level

Leverage Ratio

Applicable Margin - Eurodollar Loans

 

﻿

 

 

 

 

﻿

I

Less than or equal to 55%

0.725%

 

﻿

II

Greater than 55%, but less than or equal 60%

0.750%

 

﻿

III

Greater than 60%

0.825%

 

﻿

;  provided,  however, that (a) adjustments, if any, to the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the last
date by which the Compliance Certificate for the fiscal quarter in which such
change occurred can be delivered without violation of subsection 5.2(a), (b) in
the event that no Compliance Certificate has been delivered for a fiscal quarter
on or prior to the last date on which it can be delivered without violation of
subsection 5.2(a), the Applicable Margin from such date until such Compliance
Certificate is actually delivered shall be that applicable under Level III,
(c) in the event that the actual Leverage Ratio for any fiscal quarter is
subsequently determined to be greater than that set forth in the Compliance
Certificate for such fiscal quarter, the Applicable Margin shall be recalculated
for the applicable period based upon such actual Leverage Ratio and (d) anything
in this definition to the contrary notwithstanding, until receipt by the Agent
of the quarterly financial statements required by subsection 5.1(a) for the
fiscal year ended December 31, 2017 together with the accompanying Compliance
Certificate, the Applicable Margin shall be that applicable under Level I.  Any
additional interest that is due to the Banks resulting from the operation of
clause (c) above shall be payable by the Borrower to the Banks within five (5)
days after receipt of a written demand therefor from the Agent.  The Applicable
Margin for all Base Rate Loans shall be zero percent (0%).

“Application”:  in respect of each Letter of Credit, an application, in such
form as the Issuing Bank may specify from time to time, requesting issuance of
such Letter of Credit.

“Assignment and Acceptance”:  an assignment and acceptance entered into by a
Bank and an assignee, and acknowledged by the Agent, in the form of Exhibit D
hereto or such other form as shall be approved by the Agent.





3

--------------------------------------------------------------------------------

 

 



“Attributable Debt”:  in connection with any sale and leaseback transaction
entered into in accordance with Section 6.9, as of the date of any determination
thereof, the aggregate amount of rental obligations due and to become due
(discounted from the respective due dates thereof at the interest rate implicit
in such rental obligations and otherwise in accordance with GAAP) under the
lease relating to such sale and leaseback transaction.

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate”:  for any day, a fluctuating per annum rate of interest equal to the
highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the Prime Rate,
and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any change in the
Base Rate (or any component thereof) shall take effect at the opening of
business on the day such change occurs.

“Base Rate Borrowing”:  a Borrowing comprised of Base Rate Loans.

“Base Rate Loan”: any Revolving Credit Loan bearing interest at a rate
determined by reference to the Base Rate.

“Beneficial Owner shall mean, for the Borrower, each of the following: (i) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Borrower’s Capital Stock; and (ii) a single individual with significant
responsibility to control, manage, or direct the Borrower.

“Borrower”: as defined in the heading of this Agreement.

“Borrowing”: a Swing Line Loan made by the Swing Line Bank or each group of
Revolving Credit Loans of a single Type made by the Banks on a single date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

“Borrowing Request”:  a request made pursuant to Section 2.1(c) in the form of
Exhibit A hereto.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Pittsburgh or Philadelphia, Pennsylvania are authorized or
required by law to close; provided,  however, that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London Interbank
Market.

“Capital Lease”:  at any time, a lease with respect to which the lessee is
required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.





4

--------------------------------------------------------------------------------

 

 



“Capital Lease Obligation”:  with respect to any Person and a Capital Lease, the
amount of the obligation of such Person as the lessee under such Capital Lease
which would, in accordance with GAAP, appear as a liability on a balance sheet
of such Person.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
partnership interests in a partnership (general or limited), any and all
equivalent ownership interests in a Person (other than a corporation or
partnership), including interests in a limited liability company, and any and
all warrants or options to purchase any of the foregoing or other securities
exchangeable for or convertible into the foregoing.

“Cash Management Agreements”:  as defined in subsection 2.2(g).

Certificate of Beneficial Ownership shall mean, for the Borrower, a certificate
in form and substance acceptable to the Agent (as amended or modified by the
Agent from time to time in its sole discretion), certifying, among other things,
the Beneficial Owner of the Borrower.

“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (a) the adoption or taking effect of any Law, (b) any change in
any Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

“Change of Control”:  any transaction or occurrence or series of transactions or
occurrences which results at any time in:

(a)    any Person or group of Persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired,
after the Closing Date, beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under said Act) of more than 50% of the Voting Stock of
the Borrower; or

(b)    the Borrower ceasing to own, whether directly or indirectly, beneficially
and of record less than one hundred percent (100%) of each class of Capital
Stock of each Significant Subsidiary.

“Closing”:  as defined in Section 4.3.

“Closing Date”:  as defined in Section 4.3.

“Closing Fee”:  as defined in subsection 2.4(a)





5

--------------------------------------------------------------------------------

 

 



“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”:  as to any Bank, the obligation of such Bank to make Revolving
Credit Loans, issue and/or acquire participating interests in Letters of Credit
and make or participate in Swing Line Loans hereunder, in an aggregate amount at
any one time outstanding not to exceed (a) as to any Bank which is an original
signatory to this Agreement, the amount set forth opposite such Bank’s name on
Schedule I hereto under the caption “Commitment”, as the same may be changed
from time to time in accordance with the provisions of this Agreement or (b) as
to any Bank which is not an original signatory to this Agreement but which
becomes a Bank by executing an Assignment and Assumption, Increased Commitment
and Acceptance or a New Bank Joinder, the Commitment for such Bank set forth on
Schedule I to such Assignment and Assumption, Increased Commitment and
Acceptance or New Bank Joinder, as such amount may be changed from time to time
in accordance with the provisions of this Agreement.

“Commitment Percentage”:  as to any Bank at any time, the proportion (expressed
as a percentage) that such Bank’s Commitment bears to the Total Commitment at
such time (or, at any time after the Commitments shall have expired or been
terminated, the percentage which the amount of such Bank’s Exposure constitutes
of the aggregate amount of the Total Exposure at such time).

“Commitment Period”:  the period from, and including, the Closing Date to, but
not including, the Termination Date.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

“Compliance Certificate”:  as defined in subsection 5.2(a).

“Consolidated Assets”:  at any time, the amount at which all assets (including,
without duplication, the capitalized value of any leasehold interest under any
Capital Lease) of the Borrower and its Subsidiaries would be reflected on a
consolidated balance sheet of the Borrower at such time.

“Consolidated EBIT”:  for any period, Consolidated Net Income for such period,
plus the amount of income taxes and interest expense deducted from earnings in
determining such Consolidated Net Income.

“Consolidated Funded Debt”:  at any time, all Debt of the Borrower and its
Subsidiaries determined on a consolidated basis consisting of, without
duplication (a) borrowed money Debt, including without limitation capitalized
lease obligations, (b) reimbursement obligations in respect of letters of credit
and the like, and (c) Debt in the nature of a Contingent Obligation, whether or
not required to be reflected on a consolidated balance sheet of the Borrower in
accordance with GAAP.





6

--------------------------------------------------------------------------------

 

 



“Consolidated Interest Expense”:  for any period, the amount of cash interest
expense deducted from the consolidated earnings of the Borrower and its
Subsidiaries in determining Consolidated Net Income for such period in
accordance with GAAP.

“Consolidated Net Income”:  for any fiscal period, net earnings (or loss) after
income and other taxes computed on the basis of income of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“Consolidated Shareholders’ Equity”:  at a particular date, the net book value
of the shareholders’ equity of the Borrower and its Subsidiaries as would be
shown on a consolidated balance sheet of the Borrower at such time determined in
accordance with GAAP.

“Contingent Obligation”:  with respect to any Person (for the purpose of this
definition, the “Obligor”) any obligation (except the endorsement in the
ordinary course of business of instruments for deposit or collection) of the
Obligor guaranteeing or in effect guaranteeing any indebtedness of any other
Person (for the purpose of this definition, the “Primary Obligor”) in any
manner, whether directly or indirectly, including (without limitation)
indebtedness incurred through an agreement, contingent or otherwise, by the
Obligor:

(a)    to purchase such indebtedness of the Primary Obligor or any Property or
assets constituting security therefor;

(b)    to advance or supply funds

(i)    for the purpose of payment of such indebtedness (except to the extent
such indebtedness otherwise appears on Borrower’s consolidated balance sheet as
indebtedness), or

(ii)    to maintain working capital or other balance sheet condition or any
income statement condition of the Primary Obligor or otherwise to advance or
make available funds for the purchase or payment of such indebtedness or
obligation; or

(c)    to lease Property or to purchase Securities or other Property or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of the Primary Obligor to make payment of the
indebtedness or obligation; or

(d)    to make any future “earnout” payment or similar payments in connection
with a Permitted Acquisition.

For purposes of computing the amount of any Contingent Obligation, in connection
with any computation of indebtedness or other liability, it shall be assumed
that, without duplication, the indebtedness or other liabilities of the Primary
Obligor that are the subject of such Contingent Obligation are direct
obligations of the issuer of such Obligation.

“Contractual Obligation”:  as to any Person, any provision of any Security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.





7

--------------------------------------------------------------------------------

 

 



“Covered Entity” means (a) the Borrower and each of the Borrower’s Subsidiaries,
(including, in any event, all guarantors of the Obligations) and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“Daily LIBOR Rate”: shall mean, for any day, the rate per annum determined by
the Agent by dividing (the resulting quotient rounded upwards, if necessary, to
the nearest 1/100th of 1%) (x) the Published Rate by (y) a number equal to 1.00
minus the Eurocurrency Reserve Requirements.  The Published Rate shall be
adjusted as of each Business Day based on changes in the Published Rate or the
Eurocurrency Reserve Requirements without notice to the Borrower, and shall be
applicable from the effective date of any such change.  Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Debt”:  with respect to any Person, at any time, without duplication, all of
(i) its liabilities for borrowed money, (ii) liabilities secured by any Lien
existing on property owned by such Person (whether or not such liabilities have
been assumed), (iii)  Capitalized Lease Obligations; (iv) its liabilities under
Contingent Obligations,(v) all reimbursement and other obligations of such
Person in respect of letters of credit, bankers’ acceptances and similar
obligations created for the account of such Person, in each case whether or not
matured, (vi) its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable and other accrued
liabilities arising in the ordinary course of business, but including, without
limitation, seller’s notes and all liabilities created or arising under any
conditional sale or title retention agreement with respect to any such
property), (vii) Swaps of such Person and (viii) all other obligations which are
required by GAAP to be shown as liabilities on its balance sheet, but excluding
(x) deferred taxes and other deferred or long-term liabilities and other amounts
not in respect of borrowed money and (y) the aggregate amount of accounts
receivable sold, factored or otherwise transferred for value without recourse
(other than for breach of representations).

“Debt Rating”:  to the extent rated, the rating of the senior long-term Debt of
the Borrower or any Significant Subsidiary by each of Moody’s and S&P.

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition precedent therein set forth, has been satisfied.

“Default Rate”:  as defined in Section 2.7.

“Defaulting Bank”:  any Bank, as determined by the Agent, that has (a) failed to
fund any portion of its Revolving Credit Loans or participations in Letters of
Credit or Swing Line Loans within three Business Days of the date required to be
funded by it hereunder, unless such Bank notifies the Agent and the Borrower in
writing that such failure is the result of such





8

--------------------------------------------------------------------------------

 

 



Bank’s good faith determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable Event of Default, if
any, shall be specifically identified in such writing) have not been satisfied,
(b) notified the Borrower, the Agent, the Swing Line Bank or any Bank in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (unless such writing or public
statement relates to such Bank’s obligation to fund a Loan hereunder and states
that such position is based on such Bank’s determination that a condition
precedent to funding (which condition precedent, together with the applicable
Event of Default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) failed, within three Business Days
after request by the Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Credit
Loans or participations in Letters of Credit or Swing Line Loans (provided that
such Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt of such confirmation by the Agent), (d) otherwise failed to pay over to
the Agent or any other Bank any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent, (ii) become the subject of a Bail-In Action, or
(iii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment (it being understood that a
Defaulting Bank shall cease to be a Defaulting Bank if the Borrower, the Agent,
the Issuing Bank and the Swing Line Bank shall each agree that such Defaulting
Bank has adequately remedied all matters that caused such Bank to be a
Defaulting Bank).

“Distribution”:  in respect of any Person, (a) dividends, distributions or other
payments on account of any Capital Stock of such Person (except distributions in
Capital Stock of such Person); (b) the redemption or acquisition of such Capital
Stock or of warrants, rights or other options to purchase such Capital Stock
(except when solely in exchange for Capital Stock of such Person); and (c) any
payment on account of, or the setting apart of any assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of any share of any class of Capital Stock of such Person or any
warrants or options to purchase any such Capital Stock.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“EEA Financial Institution”:  (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.





9

--------------------------------------------------------------------------------

 

 



“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or binding requirements of any Governmental Authority, or binding Requirement of
Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as now or may at
any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such System.

“Eurodollar Borrowing”:  a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan”:  any Revolving Credit Loan bearing interest at a rate
determined by reference to the Eurodollar Rate in accordance with the provisions
of Section 2.

“Eurodollar Rate”:  with respect to the Loans comprising any Eurodollar
Borrowing for any Interest Period, the interest rate per annum determined by the
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (a) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Agent as an authorized information vendor for the purpose of displaying rates at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Eurodollar Borrowing and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error)), by (b) a number equal to 1.00





10

--------------------------------------------------------------------------------

 

 



minus the Eurocurrency Reserve Requirements; provided, however, that if the
Eurodollar Rate determined as provided above would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Borrowing
that is outstanding on the effective date of any change in the Eurocurrency
Reserve Requirements as of such effective date.  The Agent shall give prompt
notice to the Borrower of the Eurodollar Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

“Euro-Rate Termination Date”: has the meaning assigned to such term in
subsection 2.10(d).

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Act”: means the Securities and Exchange Act of 1934, as amended.

“Excluded Taxes”:  has the meaning assigned to such term in subsection 2.12(a).

“Existing Credit Agreement”:  as defined in the Background to this Agreement.

“Existing Letters of Credit”:  shall mean those certain Letters of Credit issued
by the Issuing Bank prior to the Closing Date and which remain outstanding as of
the date hereof, a list of which is set forth on Schedule II hereto.

“Exposure”:  as to any Bank at any date, an amount equal to the sum of (a) the
aggregate principal amount of all Loans made by such Bank then outstanding,
(b) such Bank’s Commitment Percentage multiplied by the aggregate Letter of
Credit Obligations at such time and (c) such Bank’s Commitment Percentage
multiplied by the aggregate principal amount of Swing Line Loans then
outstanding.

“Facility Fee”: as defined in subsection 2.4(b).

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA”:  shall mean the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder.

“Federal Funds Effective Rate”:  for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous





11

--------------------------------------------------------------------------------

 

 



trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Fee Letter”: that certain letter from the Agent to the Borrower dated April 23,
2018 regarding certain administrative fees.

“Fees”:  the Closing Fees, the Facility Fees, the Letter of Credit Fees and the
Administrative Fees.

“Foreign Bank”:  any Bank that is not created or organized under the Laws of the
United States, any State thereof or the District of Columbia.

“GAAP”:  at any time with respect to the determination of the character or
amount of any asset or liability or item of income or expense, or any
consolidation or other accounting computation, generally accepted accounting
principles as applied to the public utility industry, as such principles shall
be in effect on the date of, or at the end of the period covered by, the
financial statements from which such asset, liability, item of income, or item
of expense, is derived, or, in the case of any such computation, as in effect on
the date when such computation is required to be determined, subject to
subsection 1.3(b).

“Governmental Acts”:  as defined in subsection 2.5(j).

“Governmental Authority”:  shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Guarantor”:  as of the Closing Date, each Significant Unregulated Subsidiary
and each Subsidiary now or hereafter, pursuant to Section 5.10, executing and
delivering a Guaranty. 

“Guaranty”: any Guaranty Agreement executed and delivered to the Agent by a
Guarantor substantially in the form of Exhibit E hereto.

“Increased Commitment and Acceptance”:  any Increased Commitment and Acceptance
executed and delivered by a Bank, the Borrower and the Agent, substantially in
the form of Exhibit F hereto, as amended, supplemented or otherwise modified
from time to time.





12

--------------------------------------------------------------------------------

 

 



“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Interest Coverage Ratio”:  at the date of determination, the ratio of (a)
Consolidated EBIT to (b) Consolidated Interest Expense, in each case for the
prior four (4) consecutive fiscal quarters then ending.

“Interest Payment Date”:  (a)  as to any Base Rate Loan or Swing Line Loan, each
March 31, June 30, September 30 and December 31, (b) as to any Eurodollar Loan
having an Interest Period of three months or less, the last day of such Interest
Period, and (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period.

“Interest Period”:  with respect to any Eurodollar Loan:

(i)    initially the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan and ending one, two, three
or six months thereafter, as selected by the Borrower in their notice of
borrowing or notice of conversion, given with respect thereto; and

(ii)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto;

provided that, the foregoing provisions relating to Interest Periods are subject
to the following:

(i)    if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii)    an Interest Period that otherwise would extend beyond the Termination
Date shall end on the Termination Date; and

(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.





13

--------------------------------------------------------------------------------

 

 



“Investments”:  investments (by loan or extension of credit, purchase, advance,
guaranty, capital contribution or otherwise) made in cash or by delivery of
Property, by the Borrower or any of its Subsidiaries (i) in any Person, whether
by acquisition of stock or other ownership interest, indebtedness or other
obligation or Security, or by loan, advance or capital contribution, or (ii) in
any Property or (iii) any agreement to do any of the foregoing.

“Issuing Bank”:  PNC, in its capacity as issuer of Letters of Credit, and any
successor thereto.

“Joinder”:  a Joinder Agreement in form and substance acceptable to the Agent
pursuant to which a Subsidiary of the Borrower should join the applicable Loan
Documents in accordance with Section 5.10 hereto.

“Law”:  any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Governmental Authority.

“L/C Disbursement”: shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit issued by the Issuing Bank.

“L/C Sublimit”:  $50,000,000.

“Letter of Credit Collateral Account”:  has the meaning assigned to such term in
subsection 2.19(c)(iv).

“Letter of Credit Coverage Requirement”:  with respect to each Letter of Credit
at any time, 105% of the maximum amount available to be drawn thereunder at such
time (determined without regard to whether any conditions to drawing could be
met at such time).

“Letter of Credit Fee”:  has the meaning assigned to that term in subsection
2.5(b).

“Letter of Credit Obligations”:  at any time, an amount equal to the sum of (a)
100% of the maximum amount available to be drawn under all Letters of Credit
outstanding at such time (determined without regard to whether any conditions to
drawing could be met at such time) and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 2.5(d)(i).

“Letter of Credit Participant”:  in respect of each Letter of Credit, each Bank
(other than the Issuing Bank) in its capacity as the holder of a participating
interest in such Letter of Credit.

“Letters of Credit”:  collectively, the Existing Letters of Credit and any
letters of credit issued by the Issuing Bank under Section 2.5, as amended,
supplemented, extended or otherwise modified from time to time.





14

--------------------------------------------------------------------------------

 

 



“Leverage Ratio”:  at the date of determination, the ratio of (a) Consolidated
Funded Debt to (b) the sum of (i) Consolidated Funded Debt and (ii) Consolidated
Shareholders’ Equity.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or other security interest or
any preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents”:  the collective reference to this Agreement, the Notes, the
Guaranty, the Applications, the Letters of Credit, any New Bank Joinders, any
Increased Commitment and Acceptances, any Joinder entered into with any Bank or
any Affiliate thereof, and all other documents, instruments, agreements or
certificates delivered in connection herewith, in each case as amended,
supplemented or otherwise modified from time to time.

“Loan Parties”:  the Borrower and each of its Subsidiaries that is party to a
Loan Document.

“Loans”: the collective reference to the Revolving Credit Loans and the Swing
Line Loans.

“Material”:  material in relation to the business, operations, affairs,
financial condition, assets or properties of the Borrower and its Subsidiaries
taken as a whole.

“Material Adverse Effect”:  a material adverse effect on (a) the validity or
enforceability of this Agreement or any other Loan Document, (b) the business,
Property, assets, financial condition or results of operations of the Borrower
and its Subsidiaries taken as a whole, (c) the ability of the Borrower and the
other Loan Parties to duly and punctually to pay their Debts and perform their
obligations under the Loan Documents, or (d) the ability of the Agent or any of
the Banks, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and ureaformaldehyde insulation.

“Moody’s”:  Moody’s Investors Service, Inc.

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Bank”:  as defined in subsection 9.6(f).

“New Bank Joinder”:  any New Bank Joinder executed and delivered by a financial
institution desiring to become a Bank hereunder, the Borrower and the Agent,





15

--------------------------------------------------------------------------------

 

 



substantially in the form of Exhibit G hereto, as amended, supplemented or
otherwise modified from time to time.

“Net Proceeds”: with respect to any sale of property by any Person an amount
equal to (a) the aggregate amount of the consideration received by such Person
in respect of such sale (valued at the fair market value of such consideration
at the time of such sale), minus (b) the sum of (i) all out‑of‑pocket costs and
expenses actually incurred by such Person in connection with such sale, and
(ii) all state, federal and foreign taxes incurred, or to be incurred, by such
Person in connection with such sale.

“Non-Defaulting Banks”:  at any time, all Banks other than any Defaulting Bank
at such time.

“Notes”:  the Revolving Credit Notes and the Swing Line Notes.

“Obligations”:  collectively, (a) all Reimbursement Obligations and all unpaid
principal of and accrued and unpaid interest on (including, without limitation,
any interest accruing subsequent to the commencement of a bankruptcy, insolvency
or similar proceeding with respect to the Borrower, whether or not such interest
constitutes an allowed claim in such proceeding) the Loans, (b) all accrued and
unpaid fees arising or incurred under this Agreement or any other Loan
Documents, (c) any other amounts due hereunder or under any of the other Loan
Documents, including all reimbursements, indemnities, fees, costs, expenses,
prepayment premiums, break-funding costs and other obligations of the Borrower
or any other Loan Party to the Agent, any Bank or any indemnified party
hereunder or thereunder and (d) all out-of-pocket costs and expenses incurred by
the Agent and the Banks in connection with this Agreement and the other Loan
Documents, including but not limited to the reasonable fees and expenses of the
Agent’s counsel, which the Borrower is responsible to pay pursuant to the terms
of this Agreement and/or the other Loan Documents.

“Offered Amount”:  as defined in subsection 2.8(d).

“Other Taxes”:  has the meaning assigned to such term in subsection 2.12(b).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York (“NYFRB”), as set forth on its public
website from time to time, and as published on the next succeeding Business Day
as the overnight bank funding rate by the NYFRB (or by such other recognized
electronic source (such as Bloomberg) selected by the Agent for the purpose of
displaying such rate); provided, that if such day is not a Business Day, the
Overnight Bank Funding Rate for such day shall be such rate on the immediately
preceding Business Day; provided, further, that if such rate shall at any time,
for any reason, no longer exist, a comparable replacement rate determined by the
Agent at such time (which determination shall be conclusive absent manifest
error). If the Overnight Bank Funding Rate determined as above would be less
than zero, then such rate shall be deemed to be zero. The rate of interest
charged shall be adjusted as of each Business Day based on changes in the
Overnight Bank Funding Rate without notice to the Borrower.





16

--------------------------------------------------------------------------------

 

 



“Participant”: as defined in subsection 9.6(g).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Investments”:  Investments in:

(a)    one or more Restricted Subsidiaries or any Person that becomes a
Restricted Subsidiary;

(b)    Property to be used in the ordinary course of business of the Borrower
and its Restricted Subsidiaries;

(c)    current assets arising from the sale or purchase of goods and services in
the ordinary course of business of the Borrower and its Restricted Subsidiaries;

(d)    direct obligations of the United States of America, or any agency or
instrumentality thereof or obligations guaranteed by the United States of
America, provided that such obligations mature within one (1) year from the date
of acquisition thereof;

(e)    certificates of deposit, time deposits or banker’s acceptances, maturing
within one (1) year from the date of acquisition, with banks or trust companies
organized under the laws of the United States, the unsecured long‑term debt
obligations of which are rated “A3” or higher by Moody’s or “A-” or higher by
S&P, and issued, or in the case of banker’s acceptance, accepted, by a bank or
trust company having capital, surplus and undivided profits aggregating at least
$250,000,000;

(f)    commercial paper given the highest rating by either S&P or Moody’s
maturing not more than 270 days from the date of creation thereof;

(g)    Investments in Repurchase Agreements;

(h)    tax-exempt obligations of any state of the United States of America, or
any municipality of any such state, in each case rated “Aa2” or higher by
Moody’s or “AA” or higher by  S&P or an equivalent credit rating by another
credit rating agency of recognized national standing, provided that such
obligations mature or can be tendered by the holder within one (1) year from the
date of acquisition thereof;

(i)    mutual funds registered with the SEC under the Investment Company Act of
1940 that hold themselves out as “money market funds” and which hold only
Investments satisfying the criteria set forth in clauses (d), (e), (f), (g) and
(h) of this definition;    

(j)    to the extent permitted by Section 6.7, Investments in businesses
(including Unrestricted Subsidiaries) which are in industries which are
fundamentally related to the business engaged in by the Borrower and its
Subsidiaries as of the Closing Date; and 

(k)    Investments, in addition to the Investments set forth in the foregoing
clauses (a) through (j); provided,  however, that the aggregate principal amount
of





17

--------------------------------------------------------------------------------

 

 



Investments outstanding pursuant to this clause (k) shall not at any time exceed
twenty five percent (25%) of Consolidated Shareholder Equity.

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“PNC”:  PNC Bank, National Association, a national banking association.

“Prime Rate”:  the rate of interest per annum announced from time to time by PNC
as its prime rate in effect at its principal office in Philadelphia,
Pennsylvania, which rate may not be the lowest rate then being charged to
commercial borrowers by PNC; each change in the Prime Rate shall be effective on
the date such change is announced as effective.

“Property”:  any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Proposed New Bank”:  as defined in subsection 2.8(d).

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by the Agent).

“Purchasing Bank”:  as defined in subsection 9.6(b).

“Register”:  as defined in subsection 9.6(d).

“Regulated Entity”:  any Person which is subject under Law to any laws, rules or
regulations respecting the financial, organizational or rate regulation of
electric companies, public utilities or public utility holding companies. 

“Regulations D, T, U and X”:  Regulations D, T, U and X promulgated by the Board
of Governors of the Federal Reserve System (12 C.F.R. Part 204 et seq., 12
C.F.R. part 220 et seq., 12 C.F.R. Part 221 et seq. and 12 C.F.R. Part 224
et seq., respectively), as such regulations are now in effect and as may
hereafter be amended.

“Reimbursement Obligations”:  in respect of each Letter of Credit, the
obligation of the Borrower to reimburse the Issuing Bank for all drawings made
thereunder in accordance with subsection 2.5(d) and the Application related to
such Letter of Credit for amounts drawn under such Letter of Credit.





18

--------------------------------------------------------------------------------

 

 



“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Compliance Event”:  any event or occurrence where a Covered Entity
becomes a Sanctioned Person, or is charged by indictment, criminal complaint or
similar charging instrument, arraigned, or custodially detained in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
has knowledge of facts or circumstances to the effect that it is reasonably
likely that any aspect of its operations is in actual or probable violation of
any Anti-Terrorism Law.

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
except to the extent that notice thereof has been waived by the PBGC.

“Repurchase Agreement”:  means any written agreement:

(a)    that provides for (1) the transfer of one or more United States
Governmental Securities in an aggregate principal amount at least equal to the
amount of the Transfer Price (defined below) to the Borrower or any of its
Subsidiaries from an Acceptable Bank or an Acceptable Broker-Dealer against a
transfer of funds (the “Transfer Price”) by the Borrower to such Acceptable Bank
or Acceptable Broker Dealer, and (2) a simultaneous agreement by the Borrower or
any such Subsidiary, in connection with such transfer of funds, to transfer to
such Acceptable Bank or Acceptable Broker-Dealer the same or substantially
similar United States Governmental Securities for a price not less than the
Transfer Price plus a reasonable return thereon at a date certain not later than
365 days after such transfer of funds,

(b)    in respect of which the Borrower or any of its Subsidiaries shall have
the right, whether by contract or pursuant to applicable law, to liquidate such
agreement upon the occurrence of any default thereunder, and

(c)    in connection with which the Borrower, any of its Subsidiaries, or an
agent thereof, shall have taken all action required by applicable law or
regulations to perfect a Lien in such United States Governmental Securities.

“Requested Increase”:  as defined in subsection 2.8(d).

“Required Banks”:  at any time, (a) the Banks the Exposures of which aggregate
at least 51% of the Total Exposure at such time, or (b) if there are no Loans
outstanding, the Banks whose Commitments aggregate at least 51% of the Total
Commitment at such time.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation,
By‑Laws, Operating Agreement or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”:  as to any Person, the chief executive officer,
president, chief administrative officer, senior vice president, treasurer, or a
chief or principal financial





19

--------------------------------------------------------------------------------

 

 



officer of such Person.  Unless otherwise qualified, all references to a
“Responsible Officer” in this Agreement shall refer to a Responsible Officer of
the Borrower.

“Restricted Subsidiary”:  means each Subsidiary listed as a Subsidiary on
Schedule 3.14 and any other Subsidiary:

(a)    which is a Subsidiary of the Borrower or any other Restricted Subsidiary;
and

(b)    which has been designated as a Restricted Subsidiary pursuant to Section
5.13.

“Revolving Credit Loans”:  the revolving loans made by the Banks to the Borrower
pursuant to Section 2.1(a).  Each Revolving Credit Loan shall be a Eurodollar
Loan or a Base Rate Loan.

“Revolving Credit Note”:  a promissory note of the Borrower in the form of
Exhibit B, as the same may be amended, supplemented or otherwise modified from
time to time.

“Sanctioned Country”:  a country, region or territory subject to or target of a
sanctions program maintained under any Anti-Terrorism Law.

“Sanctioned Person”:  any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC”:  the Securities and Exchange Commission or any successor governmental
agency thereof.

“S&P”:   S & P Global Ratings, a division of S & P Global Inc.

“Security”:  “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.

“Senior Debt”;  as of the date of determination, all Debt of the Borrower and
its consolidated Subsidiaries other than Subordinated Debt.

“Significant Subsidiary”:  at any time, any Subsidiary that accounts for more
than ten percent (10%) of (a) the Consolidated Assets, (b) the Consolidated Net
Income or (c) consolidated revenue of the Borrower and its Subsidiaries as
determined in accordance with GAAP.

“Significant Unregulated Subsidiary”:  any Significant Subsidiary which is not a
Regulated Entity.  The Significant Unregulated Subsidiaries as of the Closing
Date are set forth on Schedule III hereto.





20

--------------------------------------------------------------------------------

 

 



“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”:  as to any Person, as of the time of determination, the financial
condition under which the following conditions are satisfied:

(a)    the fair market value of the assets of such Person will exceed the debts
and liabilities, subordinated, contingent or otherwise, of such Person; and

(b)    the present fair saleable value of the Property of such Person will be
greater than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; and

(c)    such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and

(d)    such Person will not have unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are then
conducted and are proposed to be conducted after the date thereof.

“Swaps”:  with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.  For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Subordinated Debt”:  at any time, all Debt of the Borrower subordinated to all
of the Obligations on terms satisfactory to the Agent.

“Subsidiary”:  as to any Person, (i) any corporation, limited liability company,
company or trust of which 50% or more (by number of shares or number of votes)
of the outstanding Capital Stock, interests, shares or similar items of
beneficial interest normally entitled to vote for the election of one or more
directors, managers or trustees (regardless of any contingency which does or may
suspend or dilute the voting rights) is at such time owned directly or
indirectly by such Person or one or more of such Person’s Subsidiaries, or any
partnership of which such Person is a general partner or of which 50% or more of
the partnership interests is at the time directly or indirectly owned by such
Person or one or more of such Person’s Subsidiaries, and (ii) any corporation,
company, trust, partnership or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person’s
subsidiaries.  Unless otherwise indicated, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary of the Borrower.





21

--------------------------------------------------------------------------------

 

 



“Swing Line Bank”:  PNC, or any other Bank to which the Swing Line Commitment is
assigned pursuant to the terms of Section 9.6.

“Swing Line Collateral Account”:  has the meaning assigned to such term in
subsection 2.19(c)(iii).

“Swing Line Commitment”:  the commitment of the Swing Line Bank to make Swing
Line Loans at its discretion pursuant to the provisions of Section 2.2 of this
Agreement in an aggregate amount at any one time outstanding not to exceed the
amount set forth opposite the Swing Line Bank’s name under the heading “Swing
Line Commitment” on Schedule I hereto, as such amount may be reduced pursuant to
subsection 2.2(f) and/or any Assignment and Assumption.

“Swing Line Loans”:  has the meaning given to such term in subsection 2.2(a).

“Swing Line Note”:  has the meaning given to such term in subsection 2.2(c), as
the same may be amended, supplemented or otherwise modified from time to time.

“Swing Line Repayment Date”:  as defined in subsection 2.2(b).

“Taxes”:  has the meaning assigned to such term in subsection 2.12(a).”

“Termination Date”:  the earlier of (a) June 6, 2023 and (b) the date the
Commitments are terminated as provided herein.

“Total Commitment”:  at any time, the aggregate amount of the Banks’
Commitments, as in effect at such time.  The amount of the Total Commitment on
the Closing Date is $500,000,000.

“Total Commitment Percentage”:  as to any Bank at any time, the proportion
(expressed as a percentage) that such Bank’s Commitment bears to the Total
Commitment at such time.

“Total Exposure”:  at any time, the aggregate amount of the Banks’ Exposures at
such time.

“Tranche”:  the collective reference to Eurodollar Loans whose Interest Periods
begin on the same date and end on the same later date (whether or not such Loans
originally were made on the same date).

“Transfer Price”:  as defined in the definition of Repurchase Agreement.

“Type”:  when used in respect of any Revolving Credit Loan or Borrowing of
Revolving Credit Loans, shall refer to the Rate by reference to which interest
on such Revolving Credit Loan or on the Revolving Credit Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” shall include the
Eurodollar Rate and the Base Rate.

“UCP Publication”:  as defined in subsection 2.5(f).





22

--------------------------------------------------------------------------------

 

 



“United States Governmental Security”: means any direct obligation of, or
obligation guaranteed by, the United States of America, or any agency controlled
or supervised by or acting as an instrumentality of the United States of America
pursuant to authority granted by the Congress of the United States of America,
so long as such obligation or guarantee shall have the benefit of the full faith
and credit of the United States of America which shall have been pledged
pursuant to authority granted by the Congress of the United States of America.

“Unregulated Subsidiaries”:  Subsidiaries of the Borrower that are not Regulated
Subsidiaries.

“Unrestricted Subsidiary” means any Subsidiary acquired after the date of this
Agreement which is so designated by the Borrower pursuant to Section 5.13.

“USA Patriot Act”:  shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Voting Stock”:  Capital Stock of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the directors (or Persons performing similar functions) and,
as applicable, any equity, participation or ownership interests in any
partnership, business trust, joint stock company, limited liability company,
trust, unincorporated association, joint venture or any other Person which
interests are similar by analogy to capital stock or ownership rights giving
rise to voting or governance rights.

“Wholly‑Owned Restricted Subsidiary”:  at any time, any Restricted Subsidiary
one hundred percent (100%) of all of the Capital Stock (except directors’
qualifying shares) and Voting Stock of which are owned by one or more of the
Borrower and its other Wholly-Owned Restricted Subsidiaries at such time.

“Wholly-Owned Unrestricted Subsidiary”:  at any time, any Unrestricted
Subsidiary one hundred percent (100%) of all of the Capital Stock (except
directors’ qualifying shares) and Voting Stock of which are owned by one or more
of the Borrower and its other Wholly-Owned Unrestricted Subsidiaries at such
time.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. 

1.2    Other Definitional Provisions.  (a)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the Notes or any certificate or other document made or delivered pursuant
hereto.

(b)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.





23

--------------------------------------------------------------------------------

 

 



1.3    Construction.  (a)  Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular
the plural and the part the whole, “or” has the inclusive meaning represented by
the phrase “and/or,” and “including” has the meaning represented by the phrase
“including without limitation.”  References in this Agreement to “determination”
of or by the Agent or the Banks shall be deemed to include good faith estimates
by the Agent or the Banks (in the case of quantitative determinations) and good
faith beliefs by the Agent or the Banks (in the case of qualitative
determinations).  Whenever the Agent or the Banks are granted the right herein
to act in their sole discretion or to grant or withhold consent such right shall
be exercised in good faith, except as otherwise provided herein.  Except as
otherwise expressly provided, all references herein to the “knowledge of” or
“best knowledge of” the Borrower shall be deemed to refer to the knowledge of a
Responsible Officer thereof.  The words “hereof,” “herein,” “hereunder”,
“hereby” and similar terms in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement.  The section and other
headings contained in this Agreement and the Table of Contents preceding this
Agreement are for reference purposes only and shall not control or affect the
construction of this Agreement or the interpretation thereof in any
respect.  Section, subsection, schedule and exhibit references are to this
Agreement unless otherwise specified.

(b)    Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate).  As used herein and in the Notes, and any certificate or other
document made or delivered pursuant hereto, accounting terms relating to the
Borrower and any Subsidiary thereof not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.  In the event that any future
change in GAAP, without more, materially affects the Borrower’s compliance with
any financial covenant herein, the Borrower, the Banks and the Agent shall use
their best efforts to modify such covenant in order to account for such change
and to secure for the Banks the intended benefits of such covenant.

SECTION 2.  THE CREDITS

2.1    Revolving Credit Loans.  (a)  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Bank,
severally and not jointly, agrees to make Revolving Credit Loans to the
Borrower, at any time or from time to time during the Commitment Period, in an
aggregate principal amount at any time outstanding not to exceed the amount of
such Bank’s Commitment minus the sum of such Bank’s Commitment Percentage of (i)
all Letter of Credit Obligations then outstanding and (ii) the principal amount
of Swing Line Loans then outstanding subject, however, to the condition that no
Revolving Credit Loans shall be made if, after giving effect thereto and the
simultaneous application of the proceeds thereof, (i) any Bank’s Exposure at
such time will exceed such Bank’s Commitment at such time or (ii) the Total
Exposure at such time will exceed the Total Commitment at such time.  If at any
time the sum of the Total Exposure at such time exceeds the Total Commitment at
such time, the Borrower shall promptly prepay the excess to the Agent, to be
applied first to repay Swing Line Loans, then Revolving Credit Loans, and then
as cash collateral to secure the Letter of Credit Obligations.  Such Commitments
may be terminated or modified from time to time pursuant to Section 2.8.  Within
the foregoing limits, the Borrower may borrow, repay and





24

--------------------------------------------------------------------------------

 

 



reborrow under the Commitments during the Commitment Period, subject to the
terms, provisions and limitations set forth herein.

(b)    The Revolving Credit Loans made by each Bank shall be evidenced by a
single Revolving Credit Note duly executed on behalf of the Borrower, dated the
Closing Date, in substantially the form attached hereto as Exhibit B with the
blanks appropriately filled, payable to such Bank in a principal amount equal to
the Commitment of such Bank.  Each Revolving Credit Note shall bear interest
from the date thereof on the outstanding principal balance thereof as set forth
in Section 2.6.  Each Bank shall, and is hereby authorized by the Borrower to,
endorse on the schedule attached to the relevant Revolving Credit Note held by
such Bank (or on a continuation of such schedule attached to each such Revolving
Credit Note and made a part thereof), or otherwise to record in such Bank’s
internal records, an appropriate notation evidencing the date and amount of each
Revolving Credit Loan of such Bank, each payment or prepayment of principal of
any Revolving Credit Loan, and the other information provided for on such
schedule; provided,  however, that the failure of any Bank to make such a
notation or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Revolving Credit Loans made by such Bank in accordance
with the terms of the relevant Revolving Credit Note.  The outstanding principal
balance of each Revolving Credit Loan, as evidenced by the relevant Revolving
Credit Note, shall be payable on the Termination Date.

(c)    Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Revolving Credit Loans made by the Banks ratably in accordance
with their Commitment Percentages; provided,  however, that the failure of any
Bank to make any Revolving Credit Loan shall not in itself relieve any other
Bank of its obligation to lend hereunder (it being understood, however, that no
Bank shall be responsible for the failure of any other Bank to make any
Revolving Credit Loan required to be made by such other Bank).  The Revolving
Credit Loans comprising any Eurodollar Borrowing shall be in a minimum aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof, and the Revolving Credit Loans comprising any Base Rate Borrowing shall
be in a minimum aggregate principal amount of $250,000 or a whole multiple of
$50,000 in excess thereof (or an aggregate principal amount equal to the
remaining balance of the available Commitments).  Each Borrowing of Revolving
Credit Loans shall be comprised entirely of Eurodollar Loans or Base Rate Loans,
as the Borrower may request pursuant to Section 2.1.

(d)    In order to request a Borrowing, the Borrower shall hand deliver or
telecopy (or notify by telephone and promptly confirm by hand delivery or
telecopy) to the Agent the information requested by the form of Borrowing
Request attached as Exhibit A hereto (i) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., Philadelphia time, three Business Days before a
proposed Borrowing and (ii) in the case of a Base Rate Borrowing, not later than
11:00 a.m., Philadelphia time, on the day of a proposed Borrowing.  Such notice
shall be irrevocable and shall in each case specify (x) whether the Borrowing
then being requested is to be a Eurodollar Borrowing or a Base Rate Borrowing;
(y) the date of such Borrowing (which shall be a Business Day) and the amount
thereof; and (z) if such Borrowing is to be a Eurodollar Borrowing, the Interest
Period with respect thereto.  If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be a Base Rate
Borrowing.  If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then





25

--------------------------------------------------------------------------------

 

 



the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Agent shall promptly advise the Banks of any notice given pursuant
to this Section 2.1 and of each Bank’s portion of the requested Borrowing.

2.2    Swing Line Loans.  (a)  Subject to the terms and conditions hereof, the
Swing Line Bank may in its discretion make swing line loans (the “Swing Line
Loans”) to the Borrower from time to time during the Commitment Period in an
aggregate outstanding principal amount up to the amount of the Swing Line
Commitment as requested by the Borrower and agreed to by the Swing Line Bank;
provided, that, no Swing Line Loan shall be made if, after giving effect to the
making of such Swing Line Loan and the simultaneous application of the proceeds
thereof (i) any Bank’s Exposure at such time shall exceed such Bank’s Commitment
at such time or (ii) the Total Exposure at such time shall exceed the Total
Commitment at such time.  Within the foregoing limits, the Borrower may during
the Commitment Period borrow, repay and reborrow under the Swing Line
Commitment, subject to and in accordance with the terms and limitations
hereof.  Each Swing Line Loan shall be in an original principal amount of
$100,000 or in integral multiples of $50,000 in excess thereof.  The interest
rate for a Swing Line Loan shall be such rate that is mutually agreed to by the
Borrower and the Swing Line Bank in writing at the time such Swing Line Loan is
made) or, if the Cash Management Agreements (as defined in clause (g) below) are
in effect, at the Eurodollar based rate plus the Applicable Margin (determined
in accordance with the Cash Management Agreements).  Interest on the Swing Line
Loans shall be paid in accordance with Section 2.6 hereof.  All Swing Line Loans
shall be repaid on the Termination Date and as otherwise provided in this
Section 2.2.

(b)    The Borrower may request a Swing Line Loan to be made on any Business
Day.  Each request for a Swing Line Loan shall be in the form of a Borrowing
Request (or a request by telephone immediately confirmed in writing, it being
understood that the Swing Line Bank may rely on the authority of any individual
making such telephonic request without the necessity of receipt of such written
confirmation) and received by the Agent not later than 1:00 p.m. (Philadelphia
time) on the Business Day such Swing Line Loan is to be made (or such later time
as the Swing Line Bank shall agree), specifying in each case (i) the amount to
be borrowed and (ii) the requested borrowing date.  The request for such Swing
Line Loan shall be irrevocable.  Provided that all applicable conditions
precedent contained herein have been satisfied, the Swing Line Bank shall, not
later than 4:00 p.m., Philadelphia time, on the date specified in the Borrower’s
request for such Swing Line Loan, make such Swing Line Loan by crediting the
Borrower’s deposit account with the Swing Line Bank.

(c)    The obligation of the Borrower to repay the Swing Line Loans shall be
evidenced by a promissory note of the Borrower dated the date hereof, payable to
the order of the Swing Line Bank in the principal amount of the Swing Line
Commitment and substantially in the form of Exhibit C (as amended, supplemented
or otherwise modified from time to time, the “Swing Line Note”).

(d)    The Borrower shall have the right at any time and from time to time to
prepay the Swing Line Loans, in whole or in part, without premium or penalty
(but in any event subject to Section 2.13, to the extent applicable), upon prior
written, facsimile or telephonic notice to the Swing Line Bank given no later
than 12:00 p.m. (noon), Philadelphia time, on the date of any proposed
prepayment (each such date, a “Swing Line Prepayment





26

--------------------------------------------------------------------------------

 

 



Date”).  Each notice of prepayment shall specify the amount to be prepaid
(which, except in the case of payment in full, shall be in the principal amount
of $100,000 or in integral multiples of $50,000 in excess thereof), shall be
irrevocable and shall commit the Borrower to prepay such amount on such date,
with accrued interest thereon and any amounts owed under Section 2.13
hereof.  Unless the Borrower shall have notified the Agent prior to 12:00 p.m.
(noon), Philadelphia time, that the Borrower intends to prepay such Swing Line
Loan with funds other than the proceeds of a Revolving Credit Loan or shall have
requested in accordance with subsection 2.1(d) hereof the making of a Eurodollar
Loan to make such prepayment, the Borrower shall be deemed to have given notice
to the Agent requesting the Banks to make Revolving Credit Loans which shall
earn interest at the Base Rate in effect on such Swing Line Prepayment Date in
an aggregate amount equal to the amount of such Swing Line Loan plus interest
thereon, and subject to satisfaction or waiver of the conditions specified in
Section 4.2, the Banks shall, on such Swing Line Prepayment Date, make Revolving
Credit Loans, which shall earn interest at the Base Rate, in an aggregate amount
equal to the amount of such Swing Line Loan plus accrued interest thereon, the
proceeds of which shall be applied directly by the Agent to repay the Swing Line
Bank for such Swing Line Loan plus accrued interest thereon; provided, that if
for any reason the proceeds of such Revolving Credit Loans are not received by
the Swing Line Bank on such Swing Line Prepayment Date in an aggregate amount
equal to the amount of such Swing Line Loans being prepaid plus accrued
interest, the Borrower shall reimburse the Swing Line Bank on the Business Day
immediately following such Swing Line Prepayment Date, in same day funds, in an
amount equal to the excess of the amount of such Swing Line Loan and accrued
interest thereon over the aggregate amount of such Revolving Credit Loans, if
any, received.

(e)    In the event the Commitments are terminated in accordance with the terms
hereof, the Swing Line Commitment shall also be terminated automatically.  In
the event the Borrower reduces the Total Commitment to less than the Swing Line
Commitment, the Swing Line Commitment shall immediately be reduced to an amount
equal to the Total Commitment.  In the event the Borrower reduces the Total
Commitment to less than the outstanding principal amount of the Swing Line
Loans, the Borrower shall immediately repay the amount by which the outstanding
Swing Line Loans exceeds the Swing Line Commitment as so reduced plus accrued
interest thereon and any amounts owed under Section 2.13 hereof.

(f)    In the event that the Borrower shall fail to repay the Swing Line Bank
(i) the outstanding Swing Line Loans together with all accrued interest thereon
on the Termination Date, (ii) the amount of any Swing Line Loan due on any Swing
Line Prepayment Date, or (iii) any amounts required under subsection 2.2(e), the
Agent shall promptly notify each Bank of the unpaid amount of such Swing Line
Loan (including accrued interest thereon) and of such Bank’s respective
participation therein in an amount equal to such Bank’s Commitment Percentage of
such amount.  Each Bank shall make available to the Agent for payment to the
Swing Line Bank an amount equal to its respective participation therein
(including, without limitation, its pro rata share of accrued but unpaid
interest thereon, provided that the interest rate payable by the Banks shall not
exceed the Base Rate), in same day funds, at the office of the Agent specified
in such notice.  If such notice is delivered by the Agent by 11:00 a.m.,
Philadelphia time, each Bank shall make funds available to the Agent on that
Business Day.  If such notice is delivered after 11:00 a.m., Philadelphia time,
each Bank shall make funds available to the Agent on the next Business Day.  In
the event that any Bank fails to make





27

--------------------------------------------------------------------------------

 

 



available to the Agent the amount of such Bank’s participation in such unpaid
amount as provided herein, the Swing Line Bank shall be entitled to recover such
amount on demand from such Bank together with interest thereon at a rate per
annum equal to the Federal Funds Effective Rate for each day during the period
between the Business Day such payment is due in accordance with the terms of
this subsection 2.2(f) and the date on which any Bank makes available its
participation in such unpaid amount.  The failure of any Bank to make available
to the Agent its Commitment Percentage of any such unpaid amount shall not
relieve any other Bank of its obligations hereunder to make available to the
Agent its Commitment Percentage of such unpaid amount on the Business Day such
payment is due in accordance with the terms of this subsection 2.2(f).  The
Agent shall promptly distribute to each Bank which has paid all amounts payable
by it under this subsection 2.2(f) with respect to the unpaid amount of any
Swing Line Loan, such Bank’s Commitment Percentage of all payments received by
the Agent from the Borrower in repayment of such Swing Line Loan when such
payments are received.  Notwithstanding anything to the contrary herein, each
Bank which has paid all amounts payable by it under this Section 2.2(f) shall
have a direct right to repayment of such amounts from the Borrower subject to
the procedures for repaying Banks set forth in this Section 2.2(f) and the
provisions of Section 9.8.

(g)    In addition to making Swing Line Loans pursuant to the foregoing
provisions of this Section 2.2, without the requirement for a specific request
from the Borrower pursuant to subsection 2.2(b), the Swing Line Bank may make
Swing Line Loans to the Borrower in accordance with the provisions of any
agreements between the Borrower and the Swing Line Bank relating to the
Borrower’s deposit, sweep and other accounts at the Swing Line Bank and related
arrangements and agreements regarding the management and investment of the
Borrower’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrower’s accounts which are subject to the provisions of the Cash Management
Agreements.  Swing Line Loans made pursuant to this subsection 2.2(g) in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in subsection
2.2(a), (ii) not be subject to the limitations as to individual amount set forth
in subsection 2.2(a), (iii) be payable by the Borrower, both as to principal and
interest, at the times set forth in the Cash Management Agreements (but in no
event later than the Termination Date), (iv) not be made at any time after the
Swing Line Bank has notice of the occurrence and during the continuance of a
Default or Event of Default, (v) if not repaid by the Borrower in accordance
with the provisions of the Cash Management Agreements, be subject to each Bank’s
obligation to purchase participating interests therein pursuant to subsection
2.2(f), and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.2.

(h)    Each Bank shall, ratably in accordance with its Commitment Percentage,
indemnify the Swing Line Bank, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Borrower and
without limiting its obligation to do so) against any cost, expense (including
reasonable counsel fees and expenses), claim, demand, action, loss or liability
(except any of the foregoing that results from the indemnitees’ gross negligence
or willful misconduct) that such indemnitees may suffer or incur in connection
with this Section 2.2 or any action taken or omitted by such indemnitees
hereunder.





28

--------------------------------------------------------------------------------

 

 



2.3    General Provisions Regarding Loans.  (a)  Subject to subsection 2.3(b),
each Bank shall make each Revolving Credit Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to the
Agent in Philadelphia, Pennsylvania, not later than 1:00 p.m., Philadelphia
time, and the Agent shall by 3:00 p.m., Philadelphia time, credit the amounts so
received to the general deposit account of the Borrower with the Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Banks. Loans shall be made by the Banks pro rata in accordance with
Section 2.14.  Unless the Agent shall have received notice from a Bank prior to
the date of any Borrowing that such Bank will not make available to the Agent
such Bank’s portion of such Borrowing, the Agent may assume that such Bank has
made such portion available to the Agent on the date of such Borrowing in
accordance with this paragraph (a) and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Bank shall not have made such portion
available to the Agent, such Bank and the Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Revolving Credit
Loans comprising such Borrowing and (ii) in the case of such Bank, the Federal
Funds Effective Rate, provided, that if such Bank shall not pay such amount
within three Business Days after the date of such Borrowing, the interest rate
on such overdue amount shall, at the expiration of such three Business Day
period, be the rate per annum applicable to the Revolving Credit Loans
comprising such Borrowing.  If such Bank shall repay to the Agent such
corresponding amount, such amount shall constitute such Bank’s Revolving Credit
Loan as part of such Borrowing for purposes of this Agreement.

(b)    The Borrower may refinance all or any part of any Borrowing with any
other Borrowing, subject to the conditions and limitations set forth herein and
elsewhere in this Agreement.  Any Borrowing or part thereof so refinanced shall
be deemed to be repaid in accordance with subsection 2.1(b) with the proceeds of
a new Borrowing hereunder and the proceeds of the new Borrowing, to the extent
they do not exceed the principal amount of the Borrowing being refinanced, shall
not be paid by the Banks to the Agent or by the Agent to the Borrower; provided,
 however, that (i) if the principal amount extended by a Bank in a refinancing
is greater than the principal amount extended by such Bank in the Borrowing
being refinanced, then such Bank shall pay such difference to the Agent for
distribution to the Banks described in (ii) below, (ii) if the principal amount
extended by a Bank in the Borrowing being refinanced is greater than the
principal amount agreed to be extended by such Bank in the refinancing, the
Agent shall return the difference to such Bank out of amounts received pursuant
to (i) above, and (iii) to the extent any Bank fails to pay the Agent amounts
due from it pursuant to (i) above, any Revolving Credit Loan or portion thereof
being refinanced with such amounts shall not be deemed repaid in accordance with
subsection 2.1(b) and shall be payable by the Borrower without prejudice to the
Borrower’s rights against any such Bank.

(c)    Each Bank may at its option fulfill its commitment hereunder with respect
to any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Bank to make such Revolving Credit Loan; provided,  however, that (A) any
exercise of such option shall not affect the obligation of the Borrower to repay
such Revolving Credit Loan in accordance with the terms of the Agreement and the
applicable Note and (B) the Borrower shall





29

--------------------------------------------------------------------------------

 

 



not be liable for increased costs under Sections 2.11 or 2.12 to the extent that
(x) such costs could be avoided by the use of a different branch or Affiliate to
make Eurodollar Loans and (y) such use would not, in the judgment of such Bank,
entail any significant additional expense for which such Bank shall not be
indemnified hereunder or otherwise be disadvantageous to it; and

(d)    All Borrowings, conversions and continuations of Revolving Credit Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections that, after giving effect
thereto, (A) the aggregate principal amount of the Revolving Credit Loans
comprising each Tranche of Eurodollar Loans shall be equal to $1,000,000 or a
whole multiple of $100,000 in excess thereof and (B) the Borrower shall not have
outstanding at any one time more than in the aggregate ten (10) separate
Tranches of Eurodollar Loans.

(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Termination Date.

2.4    Fees.  (a)  The Borrower shall pay to the Agent for the benefit of the
Banks, on the Closing Date the closing fee (the “Closing Fee”) in the amount set
forth in the Fee Letter.

(b)    The Borrower agrees to pay to each Bank, through the Agent, on each
March 31, June 30, September 30 and December 31 and on the date on which the
Commitment of such Bank shall be terminated as provided herein, a facility fee
(a “Facility Fee”) at a rate per annum equal to the Applicable Facility Fee
Percentage on the average daily amount of the Commitment of such Bank during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the Termination Date or any date on which the Commitment of such Bank shall
be terminated).  All Facility Fees shall be computed on the basis of the actual
number of days elapsed over a year of 360 days.  The Facility Fee due to each
Bank shall commence to accrue on the date hereof, and shall cease to accrue on
the earlier of the Termination Date and the termination of the Commitment of
such Bank as provided herein.

(c)    The Borrower agrees to pay to the Agent for its own account
administrative and other fees at the times and in the amounts as are set forth
in the Fee Letter (collectively, the “Administrative Fees”).

(d)    All Fees shall be paid on the dates due, in immediately available funds,
to the Agent for distribution, if and as appropriate, among the Banks.  Once
paid, none of the Fees shall be refundable under any circumstances.

2.5    Letter of Credit Subfacility.

(a)    During the Revolving Credit Commitment Period, the Borrower may request
the issuance of standby letters of credit (each, a “Letter of Credit”) to
support obligations of the Borrower and its Subsidiaries which finance the
working capital and business needs of the Borrower and its Subsidiaries by
delivering to the Issuing Bank a completed Application for letters of credit in
such form and with such other certificates, documents and





30

--------------------------------------------------------------------------------

 

 



information as the Issuing Bank may specify from time to time by no later than
12:00 noon, Philadelphia time, at least five (5) Business Days (or such shorter
period as may be agreed to by such Issuing Bank) in advance of the proposed date
of issuance.  Each application for issuance of a Letter of Credit shall be
accompanied by an issuance fee payable based upon the Issuing Bank’s standard
schedule of fees charged for issuing letters of credit as such may be amended
from time to time.  Subject to the terms and conditions hereof and in reliance
on the agreements of the other Banks set forth in this Section, the Issuing Bank
will issue a Letter of Credit, provided, that each Letter of Credit shall have
an expiration date no later than the earlier of (A) twelve (12) months from the
date of issuance, and (B) except as provided in subsection 2.5(m), the
Termination Date, and provided further, that in no event shall the amount of the
Letter of Credit Obligations at any one time exceed the lesser of (i) the L/C
Sublimit and (ii) the Total Commitment minus the aggregate principal amount of
the outstanding Revolving Credit Loans and Swing Line Loans at such time.  The
Issuing Bank shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Bank or any
Letter of Credit Participant to exceed any limits imposed by any applicable
Requirement of Law.  Notwithstanding the provisions of this Section, the Banks
and the Borrower hereby agree that the Issuing Bank may issue upon the
Borrower’s request, one or more Letter(s) of Credit which by its or their terms
may be extended for additional periods of up to one year each provided that (i)
the initial expiration date (or any subsequent expiration date) of each such
Letter of Credit is not later than five (5) Business Days prior to the
Termination Date and (ii) the renewal of such Letter(s) of Credit, at the
Issuing Bank’s discretion, shall be available upon written request from the
Borrower to the Issuing Bank at least thirty (30) days (or such other time
period as agreed by the Borrower, the Issuing Bank) before the date upon which
notice of renewal is otherwise required.

(b)    The Borrower shall pay to the Agent for the ratable account of the Banks
a fee (the “Letter of Credit Fee”) equal to the amount of the Applicable Margin
for Revolving Credit Loans that are Eurodollar Loans in effect from time to time
multiplied by the daily average of the undrawn face amount of each Letter of
Credit (including Existing Letters of Credit) during the preceding quarter (or
shorter period commencing on the Closing Date or ending on the Termination
Date), and shall be payable quarterly in arrears on each March 31, June 30,
September 30 and December 31 following the issuance of each such Letter of
Credit and on the expiration thereof.  The Borrower shall also pay to the
Issuing Bank the Issuing Bank’s then in effect customary fees plus a fronting
fee of five basis points (0.05%) on the undrawn face amount of each such Letter
of Credit issued by the Issuing Bank, and administrative expenses payable with
respect to each Letter of Credit issued or renewed by it as the Issuing Bank may
generally charge from time to time.  Once paid, all of the above fees shall be
nonrefundable under all circumstances.  The Agent shall, promptly following its
receipt thereof, distribute to the Issuing Bank and the Banks all fees and
commissions received by the Agent for their respective accounts pursuant to this
subsection (b).  All periodic interest, fees and commissions shall be calculated
on the basis of the actual days elapsed in a 360 day year.

(c)    (i)    The Issuing Bank irrevocably agrees to grant and hereby grants to
each Letter of Credit Participant, and, to induce the Issuing Bank to issue
Letters of Credit hereunder, each Letter of Credit Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Bank, on the terms and conditions hereinafter stated, for such Letter of Credit
Participant’s own account and risk, an undivided interest equal to





31

--------------------------------------------------------------------------------

 

 



such Letter of Credit Participant’s Commitment Percentage in the Issuing Bank’s
obligations and rights under each Letter of Credit issued by the Issuing Bank
hereunder and the amount of each draft paid by the Issuing Bank
thereunder.  Each Letter of Credit Participant unconditionally and irrevocably
agrees with the Issuing Bank that, if a draft is paid under any Letter of Credit
issued by the Issuing Bank for which the Issuing Bank is not reimbursed in full
by the Borrower in accordance with the terms of this Agreement, such Letter of
Credit Participant shall pay to the Issuing Bank upon demand at the Issuing
Bank’s address for notices specified herein an amount equal to such Letter of
Credit Participant’s share (based on its Commitment Percentage) of the amount of
such draft or any part thereof, which is not so reimbursed.  Any action taken or
omitted by the Issuing Bank under or in connection with a Letter of Credit, if
taken or omitted in the absence of gross negligence or willful misconduct, shall
not create for the Issuing Bank any resulting liability to any Bank.

(ii)    If any amount required to be paid by any Letter of Credit Participant to
the Issuing Bank pursuant to subsection 2.5(c)(i) in respect of any unreimbursed
portion of any payment made by the Issuing Bank under any Letter of Credit is
not paid to the Issuing Bank on the date such payment is due from such Letter of
Credit Participant, such Letter of Credit Participant shall pay to the Issuing
Bank on demand an amount equal to the product of (A) of such amount, times (B)
the daily average Federal Funds Effective Rate, as quoted by the Issuing Bank,
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Bank, times
(C) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360.  A certificate of the Issuing
Bank submitted to any Letter of Credit Participant with respect to any amounts
owing under this subsection shall be conclusive in the absence of manifest
error.

(iii)    Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any Letter of Credit Participant its pro
rata share of such payment in accordance with subsection 2.5(c)(i), the Issuing
Bank receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including by way of set-off or proceeds of
collateral applied thereto by the Issuing Bank), or any payment of interest on
account thereof, the Issuing Bank will distribute to such Letter of Credit
Participant its pro rata share thereof; provided,  however, that in the event
that any such payment received by the Issuing Bank shall be required to be
returned by the Issuing Bank, such Letter of Credit Participant shall return to
the Issuing Bank the portion thereof previously distributed by the Issuing Bank
to it.

(d)    (i)    The Borrower agrees to reimburse the Issuing Bank in respect of a
Letter of Credit on each date on which a draft presented under such Letter of
Credit is paid by the Issuing Bank for the amount of (A) such draft so paid and
(B) any taxes, fees, charges or other costs or expenses incurred by the Issuing
Bank in connection with such payment.  Each such payment shall be made to the
Issuing Bank in immediately available funds.

(ii)    Interest shall be payable on any and all amounts remaining unpaid by the
Borrower under this subsection from the date such amounts become payable
(whether at stated maturity, by acceleration or otherwise) until payment in full
at the per annum





32

--------------------------------------------------------------------------------

 

 



rate of the then applicable Default Rate for Revolving Credit Loans which are
Base Rate Loans and shall be payable on demand by such Issuing Bank.

(e)    (i)    The Borrower also agrees with the Issuing Bank that the Issuing
Bank shall not be responsible for, and the Borrower’s Reimbursement Obligations
under subsection 2.5(d)(i) shall not be affected by, among other things (A) the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged,
provided, that reliance upon such documents by the Issuing Bank shall not have
constituted gross negligence or willful misconduct of the Issuing Bank or (B)
any dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
(C) any claims whatsoever of the Borrower against any beneficiary of such Letter
of Credit or any such transferee.

(ii)    The Issuing Bank shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by the Issuing Bank’s gross negligence or willful
misconduct.

(iii)    The Borrower agrees that any action taken or omitted by the Issuing
Bank under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Bank to the Borrower.

(f)    If any draft shall be presented for payment to the Issuing Bank under any
Letter of Credit, the Issuing Bank shall promptly notify the Borrower of the
date and amount thereof.  The responsibility of the Issuing Bank to the Borrower
in connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit and any other obligation expressly imposed by the provisions of
the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce Publication at the time such
Letter of Credit was issued (the “UCP Publication”) other than Article 48(g)
thereof or any successor provision thereto, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

(g)    To the extent that any provision of any Application related to any Letter
of Credit is inconsistent with the provisions of this Agreement, the provisions
of this Agreement shall govern.

(h)    The Borrower agrees to be bound by the terms of each Application and the
Issuing Bank’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from the Borrower’s
own.  It is understood and agreed that, except in the case of gross negligence
or willful misconduct, the Issuing Bank shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following the
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.  To the extent not otherwise
inconsistent





33

--------------------------------------------------------------------------------

 

 



with this Agreement, the provisions of the UCP Publication are hereby made a
part of this Agreement with respect to the obligations in connection with each
Letter of Credit.

(i)    Each Bank’s payment obligation under subsection 2.5(c) and the
Reimbursement Obligations shall be absolute, unconditional and irrevocable under
any circumstances, and shall be performed strictly in accordance with the terms
of this Section 2.5 under all circumstances, including the following
circumstances:

(i)    any set-off, counterclaim, recoupment, defense or other right which such
Bank may have against the Issuing Bank, any Loan Party or any other Person for
any reason whatsoever;

(ii)    any lack of validity or enforceability of any Letter of Credit;

(iii)    the existence of any claim, set-off, defense or other right which any
Loan Party or any Bank may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), the Issuing Bank or any Bank or any other Person or, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party and the beneficiary for which any Letter of Credit was procured);

(iv)    any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
even if the Issuing Bank has been notified thereof;

(v)    payment by the Issuing Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit, provided that such payment shall
not have constituted gross negligence or willful misconduct on the part of the
Issuing Bank;

(vi)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries;

(vii)    any breach of this Agreement or any other Loan Document by any Loan
Party;

(viii)    the occurrence or continuance of an insolvency proceeding with respect
to any Loan Party;

(ix)    the fact that an Event of Default or a Default shall have occurred and
be continuing;

(x)    the fact that the Termination Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and





34

--------------------------------------------------------------------------------

 

 



(xi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

(j)    In addition to amounts payable as provided in Section 9.5, the Borrower
hereby agrees to protect, indemnify, pay and save harmless the Issuing Bank and
the Banks from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which the Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit,
other than as a result of (A) the gross negligence or willful misconduct of the
Issuing Bank as determined by a final judgment of a court of competent
jurisdiction or (B) subject to the following clause (ii), the wrongful dishonor
by the Issuing Bank of a proper demand for payment made under any Letter of
Credit, or (ii) the failure of the Issuing Bank to honor a drawing under any
such Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions herein called “Governmental
Acts”).

(k)    As among the Borrower and the Issuing Bank, the Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Bank shall not be responsible for:  (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if such Issuing Bank shall have been notified thereof); (ii) the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, facsimile, cable, telex or
otherwise; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts, and none of the above shall affect or impair, or prevent the vesting of,
any of the Issuing Bank’s rights or powers hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
create any liability of the Issuing Bank to the Borrower or any Bank.





35

--------------------------------------------------------------------------------

 

 



(l)    Notwithstanding anything to the contrary herein, the Existing Letters of
Credit shall be considered Letters of Credit issued hereunder.

(m)    If the expiration date for any Letter of Credit requested by the Borrower
to be issued, or extended or renewed, pursuant to subsection 2.5(a) is later
than the Termination Date, the Issuing Bank may nonetheless issue, or extend or
renew, such Letter of Credit notwithstanding that such expiration date is later
than the Termination Date, provided that Borrower shall on or before the day
five (5) days prior to the Termination Date deposit with the Agent as collateral
for its obligations under the Loan Documents, cash in an amount equal to the
Letter of Credit Coverage Requirement with respect to each such Letter of Credit
which remains outstanding on such date, which cash shall be deposited with,
pledged to and held by the Agent for the benefit of the Banks in the same manner
as provided in subsection 7.2(a).

2.6    Interest on Revolving Credit Loans.  (a)  Subject to the provisions of
Section 2.7, each Base Rate Loan shall bear interest (computed on the basis of
the actual number of days elapsed over a year of 360 days) at a rate per annum
equal to the Base Rate plus the Applicable Margin.

(b)    Subject to the provisions of Section 2.7, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the Eurodollar Rate for the Interest
Period in effect for such Loan plus the Applicable Margin.

(c)    Subject to the provisions of Section 2.7, interest on each Swing Line
Loan shall be payable at the rate (computed on the basis of the actual number of
days elapsed over a year of 360 days) provided in Section 2.5;

(d)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan; provided that, (i) interest accruing on
overdue amounts pursuant to Section 2.7 shall be payable on demand as provided
in such Section and (ii) if the Cash Management Agreements are in effect,
interest on the Swing Line Loans shall be payable as provided in subsection
2.2(g).  Except as provided in subsection 2.2(g), interest on each Swing Line
Loan shall be payable on the applicable Interest Payment Date and the day such
Swing Line Loan becomes due, including the Termination Date.  The Eurodollar
Rate and the Base Rate shall be determined by the Agent, and such determination
shall be conclusive absent error.

2.7    Default Interest.  To the extent not contrary to any Requirement of Law,
upon the occurrence and during the continuation of an Event of Default, any
principal, past due interest, fee or other amount outstanding hereunder shall
bear interest for each day thereafter until paid in full (after as well as
before judgment) at a rate per annum which shall be equal to two percent (2%)
above the Base Rate (but in no event shall any such rate exceed the maximum rate
permitted by any Requirement of Law) (the “Default Rate”).  The Borrower
acknowledges that such increased interest rate reflects, among other things, the
fact that such loans or other amounts have become a substantially greater risk
given their default status and that the Banks are entitled to additional
compensation for such risk.





36

--------------------------------------------------------------------------------

 

 



2.8    Termination, Reduction and Increase of Commitments; Additional
Banks.  (a)  The Commitments shall be automatically terminated on the
Termination Date.

(b)    Subject to the last sentence of this paragraph, upon at least three
Business Days’ prior irrevocable written or telecopy notice to the Agent, the
Borrower may at any time in whole permanently terminate, or from time to time
permanently reduce, the Total Commitment.  Each partial reduction of the Total
Commitment shall be in a minimum principal amount of $5,000,000 or in whole
multiples of $1,000,000 in excess thereof, and no such termination or reduction
shall be made which would reduce the Total Commitment to an amount less than the
aggregate outstanding principal amount of the Loans.

(c)    Each reduction in the Total Commitment hereunder shall be made ratably
among the Banks in accordance with their respective Commitment Percentages.  In
connection with any reduction of the Total Commitment, the Borrower shall make
any prepayment required under subsection 2.9(b).

(d)    (i)    At any time prior to sixty (60) days prior to the Termination
Date, the Borrower may request an increase in the Total Commitment by sending a
written notice thereof to the Agent.  Such notice shall specify the total amount
of the increase requested by the Borrower (the “Requested Increase”); provided,
that (A) the amount of each Requested Increase shall be at least $10,000,000 and
(B) the maximum aggregate increase of the Total Commitment shall be
$100,000,000.  The Agent shall within ten (10) days of receipt of such notice
advise the Borrower as to the fees, interest rates and any other terms which
would be applicable to such Requested Increase and when (and if) the Agent and
the Borrower shall have reached agreement with respect thereto, the Agent shall
promptly give notice thereof to the Banks.  Each Bank shall respond in writing
to the Agent (with a copy simultaneously sent to the Borrower), within thirty
(30) days of receipt of a Requested Increase (or such shorter period as the
Agent and the Borrower shall agree), stating the maximum amount, if any, by
which such Bank is willing to increase its Commitment (the “Offered
Amount”).  Subject to clause (iv) of this subsection 2.8(d), (A) if the total of
the Offered Amount for all of the Banks is greater than the Requested Increase,
the Requested Increase shall be allocated amongst the offering Banks (I) as
determined by the Agent or (II) otherwise, ratably in accordance with their
respective Commitment Percentages as in effect immediately prior any such
increase, and to the extent that the aggregate amount of such allocations is
less than the Requested Increase, such difference shall be allocated amongst the
Banks whose Offered Amounts exceeded their allocation in proportion to their
respective Offered Amounts and (B) if the total of the Offered Amount for all of
the Banks is equal to or less than the Requested Increase, (I) each Bank’s
Commitment shall increase by its Offered Amount and (II) the Borrower, with the
consent of the Agent, may offer the difference, if any, to one or more new
lenders (each a “Proposed New Bank”).  If the Borrower requests that a Proposed
New Bank join this Agreement and provide a Commitment hereunder, the Borrower
shall, at least five (5) days prior to the date on which such Proposed New Bank
proposes to join this Agreement, notify the Agent of the name of the Proposed
New Bank and the amount of its proposed Commitment.  The minimum Commitment of
any Proposed New Bank shall be $5,000,000.  If the Agent consents to a Proposed
New Bank joining this Agreement (which consent shall not, except as provided in
clause (iv) below, be unreasonably withheld), such Proposed New Bank shall join
this Agreement pursuant to the provisions of subsection 9.6(f).





37

--------------------------------------------------------------------------------

 

 



(ii)    Any Bank that increases its Commitment shall execute and deliver an
Increased Commitment and Acceptance prior to the effective date of such
increase.  Any Proposed New Bank shall deliver a duly completed New Bank Joinder
to the Agent at least five (5) days prior to the effective date of such Proposed
New Bank’s joinder hereto.  Simultaneously with the execution and delivery of a
New Bank Joinder or an Increased Commitment and Acceptance, the Borrower shall
execute and deliver a new Revolving Credit Note for the applicable Revolving
Credit Bank.  Nothing herein shall obligate the Agent or any Bank to increase
the amount of its Commitment unless it elects in its sole discretion to do so in
accordance with the provision of this subsection 2.8(d).

(iii)    Following any increase in the Total Commitment pursuant to this
Section, the Agent shall send to the Banks and the Borrower a revised Schedule I
setting forth the new Commitments of the Banks.  Such schedule shall replace the
existing Schedule I if no Bank objects thereto (based solely on a numerical
error) within 10 days of its receipt thereof.

(iv)    Notwithstanding anything to the contrary in this subsection, (A) the
Borrower may not request an increase in the Total Commitment if at the time of
such request a Default or Event of Default shall have occurred and be continuing
and (B) no increase in the Total Commitment (including by way of the addition of
a Proposed New Bank) shall become effective if on the date that such increase
would become effective, a Default or Event of Default shall then exist or occur
as a result thereof.

2.9    Optional and Mandatory Prepayments of Loans.  (a)  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty (but in any event subject to
Section 2.13), upon prior written, telecopy or telephonic notice to the Agent
given no later than 11:00 a.m., Philadelphia time, one Business Day before any
proposed prepayment; provided,  however, that each such partial prepayment of a
Eurodollar Borrowing shall be in the principal amount of at least $1,000,000 or
in whole multiples of $100,000 in excess thereof and each such partial
prepayment of a Base Rate Borrowing shall be in the principal amount of at least
$250,000 or in whole multiples of $50,000 in excess thereof.

(b)    On the date of any termination or reduction of the Total Commitment
pursuant to Section 2.8, the Borrower shall pay or prepay so much of the
Borrowings as shall be necessary in order that the Total Exposure at such time
will not exceed the Total Commitment after giving effect to such termination or
reduction.

(c)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing to be prepaid, shall be irrevocable and shall
commit the Borrower to prepay such Borrowing (or portion thereof) by the amount
stated therein.  All prepayments under this Section on other than Base Rate
Borrowings shall be accompanied by accrued interest on the principal amount
being prepaid to the date of prepayment and any amounts owed under Section 2.13
hereof.





38

--------------------------------------------------------------------------------

 

 



2.10    Eurodollar Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available; Successor Eurodollar Rate.

(a)    The Agent shall have the rights specified in subsection 2.10(c) if on any
date on which a Eurodollar Rate would otherwise be determined, the Agent shall
have determined that:

(i)    adequate and reasonable means do not exist for ascertaining such
Eurodollar Rate, or

(ii)    a contingency has occurred which materially and adversely affects the
secondary market for negotiable certificates of deposit maintained by dealers of
recognized standing relating to the London Interbank Market relating to the
Eurodollar Rate.

(b)    The Agent shall have the rights specified in subsection 2.10(c) if at any
time any Bank shall have determined that:

(i)    the making, maintenance or funding of any Loan to which a Eurodollar Rate
applies has been made impracticable or unlawful by compliance by such Bank in
good faith with any Law or any interpretation or application thereof by any
Governmental Authority or with any request or directive of any such Governmental
Authority (whether or not having the force of Law), or

(ii)    such Eurodollar Rate will not adequately and fairly reflect the cost to
such Bank of the establishment or maintenance of any such Loan, or

(iii)    after making all reasonable efforts, deposits of the relevant amount
for the relevant Interest Period for a Loan to which a Eurodollar Rate applies
are not available to such Bank in the London Interbank Market.

(c)    In the case of any event specified in subsection 2.10(a) above, the Agent
shall promptly so notify the Banks and the Borrowers thereof, and in the case of
an event specified in subsection 2.10(b) above, such Bank shall promptly so
notify the Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Agent shall promptly send copies of such
notice and certificate to the other Banks and the Borrower.  Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Banks, in the case of such notice
given by the Agent, or (B) such Bank, in the case of such notice given by such
Bank, to allow the Borrower to select, convert to or renew a Eurodollar Rate
shall be suspended until the Agent shall have later notified the Borrower, or
such Bank shall have later notified the Agent, of the Agent's or such Bank's, as
the case may be, determination that the circumstances giving rise to such
previous determination no longer exist.  If at any time the Agent makes a
determination under subsection 2.10(a) and the Borrower has previously notified
the Agent of its selection of, conversion to or renewal of a Eurodollar Rate and
such interest rate has not yet gone into effect, such notification shall be
deemed to provide for selection of, conversion to or renewal of a Base Rate Loan
to the extent permitted hereunder.  If any Bank notifies the Agent of a
determination under subsection 2.10(b), the Borrower shall, subject to the
Borrowers' indemnification obligations under subsection 2.13





39

--------------------------------------------------------------------------------

 

 



as to any Loan of the Bank to which a Eurodollar Rate applies, on the date
specified in such notice either (i) as applicable, convert such Loan to the Base
Rate, or (ii) prepay such Loan in accordance with Section 2.9.  Absent due
notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate upon such specified date.

(d)    (i)    If the Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (A) (I) the circumstances set
forth in subsection 2.10(a) have arisen and are unlikely to be temporary, or
(II) the circumstances set forth in subsection 2.10(a) have not arisen but the
applicable supervisor or administrator (if any) of the Eurodollar Rate or a
Governmental Authority having jurisdiction over the Agent has made a public
statement identifying the specific date after which the Eurodollar Rate shall no
longer be used for determining interest rates for loans (either such date, a
“Euro-Rate Termination Date”), or (B) a rate other than the Eurodollar Rate has
become a widely recognized benchmark rate for newly originated loans in Dollars
in the U.S. market, then the Agent may (in consultation with the Borrower)
choose a replacement index for the Eurodollar Rate and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in Eurodollar
Rate-based interest rate in effect prior to its replacement.

(ii)    The Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the Agent, for
the implementation and administration of the replacement index-based
rate.  Notwithstanding anything to the contrary in this Agreement or the other
Loan Documents (including, without limitation, Section 9.1), such amendment
shall become effective without any further action or consent of any other party
to this Agreement at 5:00 p.m. Philadelphia time on the tenth (10th) Business
Day after the date a draft of the amendment is provided to the Banks, unless the
Agent receives, on or before such tenth (10th) Business Day, a written notice
from the Required Banks stating that such Banks object to such amendment.

(iii)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (A) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a Eurodollar Rate-based rate to a replacement
index-based rate, and (B) may also reflect adjustments to account for (I) the
effects of the transition from the Eurodollar Rate to the replacement index and
(II) yield- or risk-based differences between the Eurodollar Rate and the
replacement index.

(iv)    Until an amendment reflecting a new replacement index in accordance with
this Subsection 2.10(d) is effective, each advance, conversion and renewal of a
Loan under the Eurodollar Rate Option will continue to bear interest with
reference to the Eurodollar Rate; provided,  however, that if the Agent
determines (which determination shall be final and conclusive, absent manifest
error) that a Euro-Rate Termination Date has occurred, then following





40

--------------------------------------------------------------------------------

 

 



the Euro-Rate Termination Date, all Loans as to which the Eurodollar Rate would
otherwise apply shall automatically be converted to the Base Rate (which shall
be determined without utilizing the Daily LIBOR Rate component thereof) until
such time as an amendment reflecting a replacement index and related matters as
described above is implemented.

(v)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

2.11    Requirements of Law.  (a)  In the event that any Change in Law shall:

(i)    subject any Bank to any tax of any kind whatsoever with respect to this
Agreement, any Note or Eurodollar Loan made by it, or change the basis of
taxation of payments to such Bank in respect thereof (except for Taxes or Other
Taxes covered by Section 2.12 and the imposition of, or any change in the rate
of, any Excluded Tax payable by any Bank);

(ii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except any reserve requirement reflected in the Eurodollar Rate); or

(iii)    impose on any Bank or the London interbank market any other condition,
cost or expense affecting this Agreement or any Eurodollar Loan made by such
Bank;

and the result of any of the foregoing shall be to increase the cost to such
Bank of making, converting to, continuing or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Bank, or to reduce the amount of any sum received or receivable by such
Bank hereunder (whether of principal, interest or any other amount) then, upon
request of such Bank, the Borrower will pay to such Bank, such additional amount
or amounts as will compensate such Bank, for such additional costs incurred or
reduction suffered; provided, that the Borrower shall not be liable for any such
amounts incurred or suffered by such Bank more than 180 days prior to the date
of such Bank’s notification to the Borrower.  If any Bank becomes entitled to
claim any additional amounts pursuant to this subsection, it shall as promptly
as practicable notify the Borrower, through the Agent, of the event by reason of
which it has become so entitled.  A certificate explaining and detailing any
additional amounts payable pursuant to this subsection submitted by such Bank,
through the Agent, to the Borrower shall be conclusive in the absence of clearly
demonstrable error.  If any such amount paid by the Borrower to such Bank is
subsequently determined not to have been due and is refunded to such Bank, such
Bank will reimburse the Borrower for amounts paid in respect of such refunded
amount.  This covenant shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.

﻿

(b)    If any Bank determines that any Change in Law affecting such Bank or any
lending office of such Bank or such Bank’s holding company, if any, regarding





41

--------------------------------------------------------------------------------

 

 



capital requirements has or would have the effect of reducing the rate of return
on such Bank’s capital or on the capital of such Bank’s holding company, if any,
as a consequence of this Agreement, the Commitment of such Bank or the Loans
made by, or participations in Swing Loans held by, such Bank, to a level below
that which such Bank or such Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Bank’s policies and the
policies of such Bank’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Bank, such additional amount or
amounts as will compensate such Bank or such Bank’s holding company for any such
reduction suffered.  If any Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall as promptly as practicable notify
the Borrower, through the Agent, of the event by reason of which it has become
so entitled.  A certificate explaining and detailing any additional amounts
payable pursuant to this subsection submitted by such Bank, trough the Agent, to
the Borrower shall be conclusive in the absence of clearly demonstrable
error.  This covenant shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.

(c)    Each Bank agrees that it will use reasonable efforts in order to avoid or
to minimize, as the case may be, the payment by the Borrower of any additional
amount under subsections 2.11(a) and (b); provided,  however, that no Bank shall
be obligated to incur any expense, cost or other amount in connection with
utilizing such reasonable efforts.  Notwithstanding any other provision of this
Section 2.11, no Bank shall apply the provisions of subsections 2.11(a) or (b)
hereof with respect to the Borrower if it shall not at the time be the general
policy or practice of the Bank exercising its rights hereunder to apply the
provisions similar to those of this Section 2.11 to other borrowers in
substantially similar circumstances under substantially comparable provisions of
other credit agreements.

2.12    Taxes.  (a)  All payments made by the Borrower under this Agreement and
the Notes shall be made free and clear of, and without deduction for any present
or future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, including any interest, additions to tax or
penalties applicable thereto (other than Excluded Taxes) (all such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions and withholdings being
hereinafter called “Taxes”).  If the Borrower shall be required by Law to deduct
any Taxes from or in respect of any sum payable hereunder or under any Note, (i)
the sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent and each Bank receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant tax authority or other authority in accordance with
applicable Law.  As used herein, the term “Excluded Taxes” shall mean, with
respect to the Agent, any Bank or any other recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (i) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Bank, in which its applicable lending office is located, (ii) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (iii) in the case of a
Foreign Bank, any withholding tax (including under FATCA) that is





42

--------------------------------------------------------------------------------

 

 



imposed on amounts payable to such Foreign Bank at the time such Foreign Bank
becomes a party hereto (or designates a new lending office), except to the
extent that such Foreign Bank (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.12.

(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, under the Notes or under any
other Loan Document or from the execution, delivery, or registration of, or
otherwise with respect to, this Agreement, any Note or any other Loan Document
(hereinafter referred to as “Other Taxes”).

(c)    The Borrower shall indemnify the Agent and each Bank for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this subsection) paid by
the Agent or any Bank and any liability (including penalties, interest, and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be made within 30 days from the date the Agent or a Bank makes written demand
therefor accompanied by a certificate explaining and detailing any such Taxes or
Other Taxes paid by the Agent or such Bank which shall be conclusive in the
absence of demonstrable error.

(d)    Within 30 days after the date of any payment of any Taxes or Other Taxes
by the Borrower, if available, the Borrower shall furnish to the Agent and each
Bank, at its address referred to herein, the original or a certified copy of a
receipt evidencing payment thereof.

(e)    If as a result of a payment by the Borrower of Taxes or Other Taxes
pursuant to subsections 2.12(a), (b) or (c) the Agent or a Bank receives a tax
benefit or tax savings such as by receiving a credit against, refund of, or
reduction in Taxes or Other Taxes which the Agent or such Bank would not have
received but for the payment by the Borrower of such Taxes or Other Taxes, then
the Agent or such Bank shall promptly pay to the Borrower the amount of such
credit, refund, reduction or any other similar item.  Without prejudice to the
survival of any other agreement of the Borrower hereunder, the agreements and
obligations of the Borrower contained in subsections 2.12(a) through (d) shall
survive the payment in full of principal and interest hereunder and under any
instrument delivered hereunder.

(f)    Each Foreign Bank agrees that it will deliver to the Borrower and the
Agent on or prior to the Closing Date in the case of each initial Bank and on or
prior to the effective date of the Assignment and Assumption pursuant to which
it becomes a Bank in the case of each other Bank and on or prior to the date on
which any such form or certification expires or becomes obsolete, after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this subsection (f), and
from time to time, if requested by the Borrower or the Agent, two completed
originals of each of the following, as applicable; (A) Forms W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business), W-8BEN or W-8BEN-E, as applicable (claiming
exemption from, or a reduction of, U.S. withholding tax





43

--------------------------------------------------------------------------------

 

 



under an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Foreign Bank claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN or W-8BEN-E, as applicable (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to the Borrower and the
Agent.  Such Bank shall certify, in the case of a Form W-8ECI, W-8BEN, or
W-8BEN-E, as applicable or W-8IMY, that it is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes.  If a payment made to a Foreign Bank would be subject to U.S.
Federal withholding tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the Agent,
such documentation prescribed by applicable law (including any notice described
in Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower or the Agent, as the case may be, to comply with their obligations
under FATCA, to determine whether such Bank has or has not complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  If any form provided by a Foreign Bank at the time such Bank
first becomes a party to this Agreement indicates a United States interest
withholding rate in excess of zero, withholding tax at such rate shall be
considered excluded from “Taxes” as defined in subsection 2.12(a).  Each Bank
shall deliver to the Borrower and the  Agent, with respect to Taxes imposed by
any Governmental Authority other than the United States of America, similar
forms, if available (or the information that would be contained in similar forms
if such forms were available), to the forms which are required to be provided
under this subsection with respect to Taxes of the United States of America. 

(g)    Notwithstanding the foregoing subsections 2.12(a) through (e), the
Borrower shall not be required to pay any additional amounts to any Bank in
respect of United States withholding or backup withholding tax pursuant to such
subsections if (i) the obligation to pay such additional amounts would not have
arisen but for a failure by such Bank to comply with the requirements of
subsection 2.12(f) (other than by reason of a change in Law) or (ii) such Bank
shall not have furnished the Borrower with such forms and documentation
described in subsection 2.12(f) and shall not have taken such other steps as
reasonably may be available to it under applicable tax laws and any applicable
tax treaty or convention to obtain an exemption from, or reduction (to the
lowest applicable rate) of, such United States withholding tax.

2.13    Indemnity.  (a)  The Borrower agrees to indemnify each Bank and to hold
each Bank harmless from any loss or expense which such Bank may sustain or incur
as a consequence of (a) default by the Borrower in payment when due of the
principal amount of or interest on any Eurodollar Loan or Swing Line Loan,
(b) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans or Swing Line Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (c) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (d) the making of a prepayment of Eurodollar Loans or Swing Line
Loans on a day which is not the last day of an Interest Period with respect
thereto (or, in the case of a Swing Line Loan, on the date such Swing





44

--------------------------------------------------------------------------------

 

 



Line Loan is due), including, without limitation, in each case, any such loss or
expense arising from the reemployment of funds obtained by it or from fees
payable to terminate the deposits from which such funds were obtained.  A
certificate as to any amounts (including a calculation thereof) that a Bank is
entitled to receive under this Section 2.13 submitted by such Bank, through the
Agent, to the Borrower shall be conclusive in the absence of clearly
demonstrable error and all such amounts shall be paid by the Borrower promptly
upon demand by such Bank.  This covenant shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.

(b)    For the purpose of calculation of all amounts payable to a Bank under
this Section, each Bank shall be deemed to have actually funded its relevant
Eurodollar Loan or Swing Line Loan through the purchase of a deposit bearing
interest at the Eurodollar Rate or the applicable rate on such Swing Line Loan,
as the case may be, in an amount equal to the amount of that Eurodollar Loan or
Swing Line Loan, as the case may be, and having a maturity comparable to the
relevant Interest Period or applicable period for such Eurodollar Loan or Swing
Line Loan; provided,  however, that each Bank may fund each of its Eurodollar
Loans and the Swing Line Bank may fund its Swing Line Loans in any manner it
sees fit, and the foregoing assumptions shall be utilized only for the
calculation of amounts payable under this subsection.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.14    Pro Rata Treatment, etc.  Except as required under Sections 2.2, 2.5 and
2.10, each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of the Facility Fee, each
reduction of the Commitments, each participation in Letters of Credit and Swing
Line Loans, each refinancing of any Borrowing with a Borrowing of any Type and
each conversion of Loans, shall be made pro rata among the Banks in accordance
with their respective Commitment Percentages.  Each Bank agrees that in
computing such Bank’s portion of any Borrowing to be made hereunder, the Agent
may, in its discretion, round each Bank’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

2.15    Payments.  (a)  The Borrower shall make each payment (including
principal of or interest on any Loan or any Fees or other amounts) hereunder not
later than 12:00 (noon), Philadelphia time, on the date when due in Dollars to
the Agent at its offices at 1600 Market Street, Philadelphia, Pennsylvania
19103, or at such other place as may be designated by the Agent, in immediately
available funds.

(b)    Whenever any payment (including principal of or interest on any Loan or
any Fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

2.16    Conversion and Continuation Options.  The Borrower shall have the right
at any time upon prior irrevocable notice to the Agent (a) not later than
11:00 a.m., Philadelphia time, on the Business Day of conversion, to convert any
Eurodollar Loan to a Base Rate Loan, (b) not later than 11:00 a.m., Philadelphia
time, three Business Days prior to conversion or





45

--------------------------------------------------------------------------------

 

 



continuation, (i) to convert any Base Rate Loan into a Eurodollar Loan, or
(ii) to continue any Eurodollar Loan as a Eurodollar Loan for any additional
Interest Period, and (c) not later than 11:00 a.m., Philadelphia time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Loan to another permissible Interest Period, subject in each
case to the following:

(a)    a Eurodollar Loan may not be converted at a time other than the last day
of the Interest Period applicable thereto;

(b)    any portion of a Revolving Credit Loan maturing or required to be repaid
in less than one month may not be converted into or continued as a Eurodollar
Loan;

(c)    no Eurodollar Loan may be continued as such and no Base Rate Loan may be
converted to a Eurodollar Loan when any Default or Event of Default has occurred
and is continuing;

(d)    any portion of a Eurodollar Loan that cannot be converted into or
continued as a Eurodollar Loan by reason of subsections 2.16(b) or (c)
automatically shall be converted at the end of the Interest Period in effect for
such Revolving Credit Loan to a Base Rate Loan;

(e)    if by the third Business Day prior to the last day of any Interest Period
for Eurodollar Loans, the Borrower has failed to give notice of conversion or
continuation as described in this subsection, the Agent shall give notice
thereof to the Banks, and such Revolving Credit Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period; and

(f)    each request by the Borrower to convert or continue a Revolving Credit
Loan shall constitute a representation and warranty that each of the
representations and warranties made by the Borrower herein is true and correct
in all material respects on and as of such date as if made on and as of such
date.

Accrued interest on a Revolving Credit Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion.

2.17    Loan Accounts.  Each Bank shall open and maintain on its books a loan
account in the Borrower’s name with respect to Loans made, repayments,
prepayments, the computation and payment of interest and other amounts due and
sums paid to such Bank hereunder and under the Loan Documents.  Except in the
case of manifest error in computation, such records shall be presumed correct as
to the amount at any time due to such Bank from the Borrower.  The failure of
any Bank to make an entry in its loan account shall not abrogate the Borrower’s
duty to repay the Debt owed to such Bank under the Loan Documents.

2.18    Use of Proceeds.  The proceeds of the Loans may be used by the Borrower
for its working capital and general corporate purposes in the ordinary course of
business (including making loans to or other Investments in its Subsidiaries in
the ordinary course of business to the extent permitted hereunder) and to
finance the purchase price and transaction costs in connection with
acquisitions.  The Letters of Credit shall be Letters of Credit required in





46

--------------------------------------------------------------------------------

 

 



the ordinary course of the Borrower’s business or in connection with
acquisitions to the extent permitted hereunder.

2.19    Defaulting Banks.  Notwithstanding any provision of this Agreement to
the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a)    such Defaulting Bank shall no longer be entitled to receive its
Commitment Percentage of Facility Fees or Letter of Credit Fees otherwise
payable pursuant to Sections 2.4 and 2.5 hereof, and thereafter, so long as any
Bank is a Defaulting Bank, the fees payable to the Non-Defaulting Banks pursuant
to Sections 2.4 and 2.5 shall be based on their Adjusted Revolving Credit
Commitment Percentages;

(b)    the Defaulting Bank, or the Exposure and Commitment Percentage of such
Defaulting Bank, as applicable, shall not be included in determining whether all
Banks or Required Banks have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 9.1), provided that
any waiver, amendment or modification requiring the consent of all Banks or each
affected Bank which is more disadvantageous to such Defaulting Bank than to
other affected Banks shall require the consent of such Defaulting Bank;

(c)    if any outstanding Swing Line Loans or Letters of Credit exist at the
time a Bank becomes a Defaulting Bank then: 

(i)    such Defaulting Bank’s pro rata portion of such Swing Line Loans shall be
reallocated among the Non-Defaulting Banks in accordance with their respective
Adjusted Revolving Credit Commitment Percentages but only to the extent (x) the
sum of all Non-Defaulting Banks’ Revolving Credit Loans and Adjusted Revolving
Credit Commitment Percentages of all Swing Line Loans and Letter of Credit
Obligations then outstanding does not exceed the aggregate of the Commitments of
all Non-Defaulting Banks and (y) the conditions set forth in Section 4.2 are
satisfied at such time;

(ii)    such Defaulting Bank’s participation interests in such outstanding
Letters of Credit shall be reallocated among the Non-Defaulting Banks in
accordance with their respective Adjusted Revolving Credit Commitment
Percentages but only to the extent (x) the sum of all Non-Defaulting Banks’
Revolving Credit Loans and Adjusted Revolving Credit Commitment Percentages of
all Swing Line Loans and Letter of Credit Obligations then outstanding does not
exceed the aggregate of the Commitments of all Non-Defaulting Banks and (y) the
conditions set forth in Section 4.2 are satisfied at such time;

(iii)    to the extent that all or any part of such Defaulting Bank’s pro rata
portion of Swing Line Loans cannot be reallocated pursuant to Section
2.19(c)(i), then the Borrower (A) agrees, within 20 days following notice from
the Agent until such Defaulting Bank ceases to be a Defaulting Bank under this





47

--------------------------------------------------------------------------------

 

 



Agreement, to establish and, thereafter, to maintain a special collateral
account (the “Swing Line Collateral Account”) at the Agent’s office at the
address specified pursuant to Section 9.2, in the name of the Borrower but under
the sole dominion and control of the Agent, (B) grant to the Agent for the
benefit of the Banks, solely as security for repayment of the unallocated
portion of such Defaulting Bank’s Commitment Percentage of outstanding Swing
Line Loans, a security interest in and to the Swing Line Collateral Account and
any funds that may thereafter be deposited therein and (C) agree to maintain in
the Swing Line Collateral Account an amount equal to the unallocated portion of
such Defaulting Bank’s Commitment Percentage of outstanding Swing Line Loans;
and

(iv)    to the extent that all or any part of such Defaulting Bank’s
participations in outstanding Letters of Credit cannot be reallocated pursuant
to Section 2.19(c)(ii), then the Borrower (A) agrees, within 20 days following
notice from the Agent until such Defaulting Bank ceases to be a Defaulting Bank
under this Agreement, to establish and, thereafter, to maintain a special
collateral account (the “Letter of Credit Collateral Account”) at the Agent’s
office at the address specified pursuant to Section 9.2 in the name of the
Borrower but under the sole dominion and control of the Agent, (B) grant to the
Agent for the benefit of the Banks, as security for the unallocated portion of
such Defaulting Bank’s Revolving Credit Commitment Percentage of all Letter of
Credit Obligations, a security interest in the Letter of Credit Collateral
Account and any funds that may be deposited therein and (C) agree to maintain in
the Letter of Credit Collateral Account an amount equal to the unallocated
portion of such Defaulting Bank’s Commitment Percentage of all Letter of Credit
Obligations, regardless of whether any Letters of Credit have then been drawn;

(d)    so long as any Bank is a Defaulting Bank, the Swing Line Bank shall not
be required to fund any Swing Line Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit unless it is satisfied that the
related exposure will be 100% covered by the non-Defaulting Banks and/or cash
collateral will be provided by the Borrower in accordance with Section 2.19(c);

(e)    any amount payable to such Defaulting Bank hereunder (whether on account
of principal, interest, fees or otherwise), shall, in lieu of being distributed
to such Defaulting Bank, be retained by the Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Agent (i) first, to the payment of any amounts owing
by such Defaulting Bank to the Agent hereunder, (ii) second, pro rata, to the
payment of any amounts owing by such Defaulting Bank to the Issuing Bank or
Swing Line Bank hereunder, (iii) third, to the funding of any Revolving Credit
Loan or the funding of any participating interest in any Swing Line Loan or
Letter of Credit in respect of which such Defaulting Bank has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent, (iv)
fourth, if so determined by the Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Bank under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Banks as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Bank against such Defaulting Bank
as a result of such Defaulting Bank’s breach of its





48

--------------------------------------------------------------------------------

 

 



obligations under this Agreement and (vi) sixth, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of Letters of Credit for which a Defaulting
Bank has not fully funded its participation obligations and (y) made at a time
when the conditions set forth in Section 4.2 are satisfied, the remaining
portion of such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all Non-Defaulting Banks pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Bank; and

(f)    in the event that the Agent, the Borrower, the Issuing Bank and the Swing
Line Bank each agrees in writing that a Defaulting Bank has adequately remedied
all matters that caused such Bank to be a Defaulting Bank, then the Swing Line
Loans and Letters of Credit participations of the Banks shall be readjusted to
reflect the inclusion of such Bank’s Commitment Percentage, and on such date
such Bank shall purchase at par such of the Loans of the other Banks (other than
Swing Line Loans) as the Agent shall determine may be necessary in order for
such Bank to hold such Loans in accordance with its Commitment Percentage,
subject to the provisions of Section 2.13.

SECTION 3.  REPRESENTATIONS AND WARRANTIES

To induce the Banks to enter into this Agreement, and to make the Loans, the
Borrower hereby represents and warrants to the Agent and each Bank that:

3.1    Financial Condition.  (a)  The audited consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2017 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, copies of all of which have heretofore been furnished to each Bank,
present fairly the consolidated financial condition of the Borrower as at such
dates, and the consolidated results of its operations and its consolidated cash
flows for the periods covered thereby.  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved.  Neither the Borrower
nor any of its Subsidiaries had, at the date of the most recent balance sheet
referred to above, any material Contingent Obligation, liability for taxes, or
any long‑term lease or unusual forward or long‑term commitment, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction, which is required by GAAP to be but is not reflected in the
foregoing statements or in the notes thereto.

(b)    (i)    As of the Closing Date and after giving effect to this Agreement
and any Loans to be made on the Closing Date, the Borrower and each other Loan
Party is Solvent.

(ii)    Neither the Borrower nor any other Loan Party intends to incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it and the timing of the amounts
of cash to be payable on or in respect of its Debt.





49

--------------------------------------------------------------------------------

 

 



3.2    No Adverse Change.  Since December 31, 2017, there has been no
development or event which has had a Material Adverse Effect.

3.3    Existence; Compliance with Law.  Each of the Borrower and the other Loan
Parties (a) is duly organized, validly existing and subsisting under the laws of
the jurisdiction of its organization, (b) has the corporate power and authority
to own and operate its property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged, (c) is duly qualified
as a foreign entity and in good standing or subsisting, as applicable, under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except to the extent
that the failure to be so qualified would not, in the aggregate, have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law the
non‑compliance with which would have a Material Adverse Effect.

3.4    Corporate Power; Authorization; Enforceable Obligations.  Each of the
Borrower and the other Loan Parties has the corporate power, authority, and
legal right, to make, deliver and perform this Agreement, the Notes and the
other Loan Documents to which it is a party and to borrow hereunder and has
taken all necessary corporate action to authorize the borrowings on the terms
and conditions of this Agreement and the Notes and to authorize the execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which it is a party.  No consent or authorization of, filing with
or other act by or in respect of, any Governmental Authority or any other Person
(including stockholders and creditors of the Borrower or any other Loan Party)
is required in connection with the borrowings hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement, the Notes
or the other Loan Documents.  This Agreement has been, each Note and other Loan
Documents will be, duly executed and delivered on behalf of the Borrower and
each other Loan Party thereto.  This Agreement constitutes, and each Note and
other Loan Documents when executed and delivered will constitute, legal, valid
and binding obligations of the Borrower and each other Loan Party party thereto
enforceable against the Borrower and such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

3.5    No Legal Bar.  The execution, delivery and performance of this Agreement,
the Notes and the other Loan Documents by the Borrower and the other Loan
Parties thereto, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or Contractual Obligation of the
Borrower or of any of the other Loan Parties and will not result in, or require,
the creation or imposition of any Lien on any of its or their respective
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation.

3.6    No Material Litigation.  Except as set forth on Schedule 3.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary or against any of the
properties or revenues of the Borrower, such Subsidiary or against any Plan
(a) with respect to this Agreement, the Notes or the other Loan Documents or any
of the transactions





50

--------------------------------------------------------------------------------

 

 



contemplated hereby, or (b) as to which there is a reasonable likelihood of an
adverse determination and which, if adversely determined, would have a Material
Adverse Effect.

3.7    No Default.  Neither the Borrower nor any Subsidiary is in default under
or with respect to any of its Contractual Obligations in any respect which would
have a Material Adverse Effect.  No Event of Default has occurred and is
continuing.

3.8    Taxes.  Each of the Borrower and each of its Subsidiaries has filed or
caused to be filed all tax returns which are required to be filed (or has
obtained authorized extensions for such filings) and has paid all taxes shown to
be due and payable on said returns or on any assessments made against it or any
of its property and all other taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower, as the case may be); no material tax Lien
has been filed against the Borrower or any of its Subsidiaries, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charges.

3.9    Federal Regulations.  No part of the proceeds of any Loans will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U or for any purpose which violates
the provisions of Regulation U and after giving effect to the application of the
proceeds of any Borrowing hereunder or drawing under any Letter of Credit, not
more than 25% of the value of the assets of the Borrower on a consolidated basis
will be “margin stock”.  If requested by any Bank or the Agent, the Borrower
will furnish to the Agent and each Bank a statement to the foregoing effect in
conformity with the requirements of FR Form U‑l referred to in said Regulation
U.  No part of the proceeds of the Loans hereunder will be used for any purpose
which violates, or which is inconsistent with, the provisions of any of
Regulations D, T, U and X.

3.10    ERISA.  (a)    Each Plan has complied in all respects with the
applicable provisions of the ERISA and the Code and has been administered in
accordance with its terms, except to the extent that failure(s) to so comply, or
to so administer the Plan, in the aggregate, has not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.  No Reportable
Event has occurred with respect to any Single Employer Plan which presents a
material risk of termination of the Plan by the PBGC.  There have been no
“prohibited transactions” (as defined in Section 406 of ERISA or Section 4975 of
the Code) in connection with which the Borrower or any Commonly Controlled
Entity could be subject to any Material civil penalty under 502(i) of ERISA or
any Material excise tax under Section 4975 of the Code.

(b)    With respect to each Single Employer Plan maintained by the Borrower or a
Commonly Controlled Entity, the adjusted funding target attainment percentage
(within the meaning of Section 436(j)(2) of the Code) of each such Single
Employer Plan, as of the close of the most recent plan year for such Plan as
certified by the Plan’s actuary, is not less than eighty percent (80%).

(c)    Neither the Borrower nor any Commonly Controlled Entity has incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under





51

--------------------------------------------------------------------------------

 

 



Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.  To the best of Borrower’s
knowledge, no Multiemployer Plan as to which Borrower or a Commonly Controlled
Entity has any obligation is in Reorganization as defined in Section 4241 of
ERISA or is Insolvent.

(d)    The expected post-retirement benefit obligation (determined as of the
last day of the Borrower’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board (“FASB”) Accounting Standards Codification
715-60 (formerly FASB Statement No. 106), without regard to liabilities
attributable to continuation coverage mandated by Section 4980B of the Code) of
the Borrower and its Subsidiaries would not reasonably be expected to have a
Material Adverse Effect.

3.11    Investment Company Act.  Except as set forth on Schedule 3.11, neither
the Borrower nor any Subsidiary is (a) an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended; or (b) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.

3.12    Purpose of Loans.  The proceeds of the Loans shall be used by the
Borrower in accordance with Section 2.18 hereof.

3.13    Environmental Matters.  To the best knowledge of the Borrower, except as
may be disclosed on Schedule 3.13 and except to the extent that the aggregate
cost of any remediation or other expense to the Borrower or any Subsidiary as a
consequence of the failure of any of the following representations to be true
and correct does not exceed $1,000,000, each of the representations and
warranties set forth in paragraphs (a) through (e) of this subsection is true
and correct with respect to each parcel of real property owned or operated by
the Borrower or any Subsidiary (the “Properties”):

(a)    the Properties do not contain, and have not previously contained, in, on,
or under, including, without limitation, the soil and groundwater thereunder,
any Materials of Environmental Concern in concentrations which violate
Environmental Laws;

(b)    the Properties and all operations and facilities at the Properties are in
compliance with Environmental Laws in all material respects, and there is no
Materials of Environmental Concern contamination or violation of any
Environmental Law which would materially interfere with the continued operation
of any of the Properties or materially impair the fair saleable value of any
thereof;

(c)    neither the Borrower nor any Subsidiary has received any written
complaint, notice of violation, alleged violation, investigation or advisory
action or of potential liability or of potential responsibility regarding a
violation of Environmental Law or permit compliance with regard to the
Properties, nor is the Borrower aware that any Governmental Authority is
contemplating delivering to the Borrower or any Subsidiary any such notice;

(d)    Materials of Environmental Concern have not been generated, treated,
stored, disposed of, at, on or under any of the Properties, nor have any
Materials of Environmental Concern been transferred from the Properties to any
other location except in





52

--------------------------------------------------------------------------------

 

 



either case in the ordinary course of business of the Borrower and its
Subsidiaries and in material compliance with all Environmental Laws; and

(e)    there are no governmental, administrative actions or judicial proceedings
pending or contemplated under any Environmental Laws to which the Borrower or
any of its Subsidiaries is or will be named as a party with respect to the
Properties, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any of the
Properties.

3.14    Subsidiaries of the Borrower.  Schedule 3.14 sets forth, as of the
Closing Date, each Subsidiary of the Borrower and whether such Subsidiary is a
Regulated Entity or a Significant Unregulated Subsidiary.

3.15    Patents, Trademarks, etc.  Each of the Borrower and its Subsidiaries has
obtained and holds in full force and effect all patents, trademarks,
servicemarks, trade names, copyrights or licenses therefor and other such
rights, free from burdensome restrictions, which are necessary for the operation
of its business as presently conducted.  To the Borrower’s best knowledge, no
material product, process, method, substance, part or other material presently
sold by or employed by the Borrower or any of its Subsidiaries in connection
with such business infringes any patent, trademark, service mark, trade name,
copyright, license or other right owned by any other Person so as to have a
Material Adverse Effect.  There is not pending or, to the Borrower’s knowledge,
threatened any claim or litigation against or affecting the Borrower or any of
its Subsidiaries contesting its right to sell or use any such product, process,
method, substance, part or other material.

3.16    Ownership of Property.  Each of the Borrower and its Subsidiaries has
good and marketable fee simple title to or valid leasehold interests in all real
property owned or leased by the Borrower or such Subsidiary (except in the case
of certain properties not material to its business as to which its title was
obtained by quit-claim or special warranty deed), and good title to all of its
personal property subject to no Lien of any kind except Liens permitted
hereby.  Each of the Borrower and its Subsidiaries enjoys peaceful and
undisturbed possession under all of its respective material leases.

3.17    Licenses, etc.  Each of the Borrower and its Subsidiaries has obtained
and holds in full force and effect, all franchises, licenses, permits,
certificates, authorizations, qualifications, easements, rights of way and other
rights, consents and approvals which are necessary for the operation of its
business as presently conducted, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

3.18    No Burdensome Restrictions.  Neither the Borrower nor any of its
Subsidiaries is a party to any agreement or instrument or subject to any other
Contractual Obligation or any charter or corporate restriction or any provision
of any applicable law, rule or regulation which, to the best of the Borrower’s
knowledge, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.





53

--------------------------------------------------------------------------------

 

 



3.19    Labor Matters.  Neither the Borrower nor any of its Subsidiaries has,
within the last five years, suffered any strikes, walkouts, work stoppages or
other labor difficulty involving a material number of employees which in any
case had a Material Adverse Effect, and to the best of the Borrower’s knowledge,
there are no such events which could reasonably be expected to have a Material
Adverse Effect now threatened.

3.20    Partnerships.  Except as disclosed on Schedule 3.20, as of the Closing
Date, the Borrower is not a partner in any partnership or in any joint venture.

3.21    Senior Debt Status.  The Obligations of each Loan Party do rank and will
rank at least pari passu in priority of payment with all other Debt of such Loan
Party except Debt of such Loan Party to the extent secured by Liens permitted by
Section 6.3 hereof.

3.22    Anti-Money Laundering/International Trade Law Compliance.  No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.  The Borrower has instituted
and maintains policies and procedures designed to promote and achieve continued
compliance with Anti-Terrorism Laws.

3.23    Anti-Corruption.  Neither the Borrower nor any of its Subsidiaries, nor,
to the knowledge of any Responsible Officer of the Borrower, any director,
officer, agent, employee or other person acting on behalf of the Borrower or any
of its Subsidiaries, has taken any action, directly or indirectly, that would
result in a violation by such persons of the FCPA or any other applicable
anti-corruption law; and the Borrower has instituted and maintains policies and
procedures designed to promote and achieve continued compliance therewith.

3.24    Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership for the Borrower executed and delivered to the Agent and the Banks on
or prior to the date of this Agreement, as updated from time to time in
accordance with this Agreement, is accurate, complete and correct as of the date
hereof and as of the date any such update is delivered. The Borrower
acknowledges and agrees that the Certificate of Beneficial Ownership is one of
the Loan Documents.

3.25    No Material Misstatements.  To the best of the Borrower’s knowledge, no
information, report, financial statement, exhibit or schedule furnished by or on
behalf of the Borrower or any of its Subsidiaries to the Agent or any Bank in
connection with the negotiation of this Agreement or any Note or other Loan
Document or included therein contains any misstatement of fact, or omitted or
omits to state any fact necessary to make the statements therein not misleading,
where such misstatement or omission would in the Borrower’s judgment be material
to the interests of the Banks with respect to the Borrower’s performance of its
obligations hereunder.

3.26    EEA Financial Institutions.





54

--------------------------------------------------------------------------------

 

 



The Borrower is not an EEA Financial Institution.

All of the foregoing representations and warranties shall survive the execution
and delivery of the Notes and the making by the Banks of the Loans hereunder.

SECTION 4.  CONDITIONS PRECEDENT; CLOSING

4.1    Conditions to Closing.  The agreement of each Bank to enter into this
Agreements and make the initial Loans and the Issuing Bank and each Bank to
issue and/or participate in Letters of Credit requested to be issued on the
Closing Date is subject to the satisfaction on and as of the Closing Date of the
following conditions precedent:

(a)    Loan Documents.  The Agent shall have received (i) this Agreement,
executed and delivered by a duly authorized officer of the Borrower, with a
counterpart for each Bank, (ii) the Guaranty, executed and delivered by a duly
authorized officer of each Guarantor party thereto, with a counterpart for each
Bank, (iii) for the account of each Bank, a Revolving Credit Note conforming to
the requirements hereof and executed by a duly authorized officer of the
Borrower and (iv) for the account of the Swing Line Bank, the Swing Line Note
conforming to the requirements hereof and executed by a duly authorized officer
of the Borrower.

(b)    Corporate Proceedings of the Loan Parties.  The Agent shall have received
a copy of the resolutions or other corporate proceedings or action, in form and
substance satisfactory to the Agent, taken on behalf of each of the Borrower and
the other Loan Parties authorizing (i) the execution, delivery and performance
of this Agreement, the Notes and the other Loan Documents to which it is a party
and (ii) the borrowings and guaranties contemplated hereby, certified by a
Responsible Officer of the Borrower or other Loan Party, as the case may be, as
of the Closing Date, which certificate shall state that such resolutions, or
other proceedings or action thereby certified have not been amended, modified,
revoked or rescinded and shall be in form and substance satisfactory to the
Agent.

(c)    Representations and Warranties True; No Default.  The representations and
warranties of the Borrower contained in Section 3 hereof shall be true and
accurate on and as of the Closing Date in all material respects (without
duplication of any materiality qualifiers set forth therein) with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and the
Borrower shall have performed and complied with all covenants and conditions
hereof; and no Event of Default or Default under this Agreement shall have
occurred and be continuing or shall exist.

(d)    Corporate Documents.  The Agent shall have received true and complete
copies of (i) the articles of incorporation and bylaws of each of the Borrower
and the other Loan Parties, certified as of the Closing Date as complete and
correct copies thereof by a Responsible Officer of the Borrower or such other
Loan Party, as the case may be, (ii) good standing certificates issued by the
Secretaries of State (or the equivalent thereof) of each state in





55

--------------------------------------------------------------------------------

 

 



which the Borrower or such other Loan Party has been formed no earlier than
thirty days prior to the Closing Date.

(e)    Incumbency.  The Agent shall have received a written certificate dated
the Closing Date by a Responsible Officer of each of the Borrower and the other
Loan Parties as to the names and signatures of the officers of the Borrower and
such Loan Party authorized to sign this Agreement and the other Loan Documents
to which it is a party.  The Agent may conclusively rely on such certificate
until it shall receive a further certificate by a Responsible Officer of the
Borrower or such other Loan Party amending such prior certificate.

(f)    Fees.  The Borrower shall have paid or caused to be paid to the Agent
(i) all Fees then due hereunder and (ii) all other fees and expenses due and
payable hereunder on or before the Closing Date (if then invoiced), including
without limitation the reasonable fees and expenses of counsel to the Agent.

(g)    Legal Opinions.  The Agent shall have received the executed legal
opinions of the General Counsel of the Borrower and Dilworth Paxson LLP, each
addressed to the Agent and the Banks and satisfactory in form and substance to
the Agent and its counsel covering such matters incident to the transactions
contemplated by this Agreement as the Agent may reasonably require.  The
Borrower hereby directs such counsel to deliver such opinions, upon which the
Banks and the Agent may rely.

(h)    No Material Adverse Change.  Since December 31, [2017], there shall be no
change in the business, operations, Property, prospects or financial or other
condition of the Borrower or any of its Subsidiaries or an event which would
cause or constitute a Material Adverse Effect; and there shall be delivered to
the Agent for the benefit of each Bank a certificate dated the Closing Date and
signed on behalf of the Borrower by a Responsible Officer to each such effect.

(i)    No Litigation.  No action, proceeding, investigation, regulation or
legislation shall have been instituted or threatened in writing before any
court, governmental agency or legislative body to enjoin, restrain or prohibit,
or to obtain damages in respect of this Agreement or the consummation of the
transactions contemplated hereby or which, in the Agent’s sole discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement.

(j)    Evidence of Insurance.  The Borrower shall have provided to each of the
Banks copies of the evidence of insurance required by subsection 5.5(b).

(k)    Evidence of Regulatory Approval.  The Borrower shall have provided to the
Agent a copy of each and every authorization, permit, consent, and approval of
and other actions by, and notice to and filing with, every Governmental
Authority which is required to be obtained or made by each of the Borrower and
the other Loan Parties for the due execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.

(l)    Certificate of Beneficial Ownership.  An executed Certificate of
Beneficial Ownership for the Borrower and such other documentation and other
information





56

--------------------------------------------------------------------------------

 

 



requested by the Agent and the Banks in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

(m)    Additional Documents.  The Agent shall have received such additional
documents, certificates and information as the Agent may require pursuant to the
hereof or as the Agent may otherwise reasonably request.

4.2    Conditions to Each Loan.  The agreement of each Bank to make any Loan
requested to be made by it and of the Issuing Bank and each Bank to issue and/or
participate in Letters of Credit requested to be issued on any date (including,
without limitation, the first such Loan hereunder) is subject to the
satisfaction of the following conditions precedent:

(a)    Representations and Warranties.  Each of the representations and
warranties made by the Borrower herein or which are contained in any
certificate, document or financial or other statement furnished at any time
under or in connection herewith or therewith shall be true and correct in all
material respects (without duplication of any materiality qualifiers set forth
therein) on and as of such date as if made on and as of such date; provided,
however, that for purposes of the representations in Section 3.1 hereof, the
annual and quarterly financial information referred to in such Section shall be
deemed to be the most recent such information furnished to each Bank.

(b)    No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
or the Letter of Credit is to be issued on such date.

(c)    No Contravention of Law. The making of the Loans or the issuance of the
Letter of Credit shall not contravene any Requirement of Law applicable to the
Borrower or any of the Banks.

Each Borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.

4.3    Closing.  The closing (the “Closing”) of the transactions contemplated
hereby shall take place at the offices of Ballard Spahr LLP, commencing at
10:00 a.m., Philadelphia time, on June 7, 2018 or such other place or date as to
which the Agent, the Banks and the Borrower shall agree.  The date on which the
Closing shall be completed is referred to herein as the “Closing Date”.

4.4    Transitional Arrangements.

(a)    On the Closing Date, without the necessity of any further action by any
party, the outstanding principal amount of the “Revolving Credit Loans” (as
defined in the Existing Credit Agreement) shall be converted and continued as
Revolving Credit Loans hereunder as if made by the Banks under and pursuant to
this Agreement in accordance with their respective Commitment Percentages and
the Banks hereunder shall make such additional Revolving Credit Loans and
receive such repayments, as the case may be, if and to the extent





57

--------------------------------------------------------------------------------

 

 



necessary to result in each Bank holding its respective Commitment Percentage of
the outstanding Revolving Credit Loans as of the date hereof.

(b)    This Agreement amends and restates the Existing Credit Agreement in its
entirety, and is not intended as and shall not be deemed to constitute a
novation or discharge of the obligations evidenced by, or any transactions
consummated under, the Existing Credit Agreement or the other Loan Documents (as
defined in the Existing Credit Agreement), all of which remain in full force and
effect as amended and restated by this Agreement and the other Loan
Documents.  Notwithstanding the amendment and restatement of the Existing Credit
Agreement by this Agreement, the Borrower shall continue to be liable to the
Agent and those Banks party to the Existing Credit Agreement with respect to
agreements on the part of the Borrower under the Existing Credit Agreement to
pay all principal, interest, fees and other amounts that have accrued on or
before the Closing Date (and have not been paid on or before such date) and to
indemnify and hold harmless the Agent and such Banks from and against all
claims, demands, liabilities, damages, losses, costs, charges and expenses to
which the Agent and such Banks may be subject arising in connection with the
Existing Credit Agreement and as to which the Borrower has agreed under the
Existing Credit Agreement to indemnify and hold harmless the Agent and such
Banks.

SECTION 5.  AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Note remains outstanding and unpaid, any Letter of Credit remains
outstanding or any other amount is owing to any Bank or the Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries (except in the case of
Section 5.1):

5.1    Furnishing Financial Statements.  Furnish or cause to be furnished to the
Agent:

(a)    as soon as available, but in any event not later than 120 days (or such
earlier date mandated by the SEC) after the close of each fiscal year of the
Borrower, a copy of the annual audit report for such year for the Borrower and
its consolidated Subsidiaries, including therein a consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such fiscal
year, and related consolidated statements of income and retained earnings and
changes in cash flows of the Borrower and its consolidated Subsidiaries for such
fiscal year, all in reasonable detail, prepared in accordance with GAAP applied
on a basis consistently maintained throughout the period involved and with the
prior year with such changes thereon as shall be approved by the Borrower’s
independent certified public accountants, such financial statements to be
certified by a nationally recognized independent certified public accountants
selected by the Borrower and reasonably acceptable to the Agent, without (i) a
“going concern” or like qualification or (ii) an exception or qualification
arising out of the restricted or limited nature of the examination of such
accountants;

(b)    as soon as available, but in any event not later than 60 days after the
end of each fiscal quarter of the Borrower (other than the last fiscal quarter),
unaudited consolidated financial statements of the Borrower and its consolidated
Subsidiaries, including therein (i) a consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at





58

--------------------------------------------------------------------------------

 

 



the end of such fiscal quarter, (ii) the related consolidated statements of
income and retained earnings of the Borrower and its consolidated Subsidiaries,
and (iii) the related consolidated statement of changes in cash flows of the
Borrower and its consolidated Subsidiaries all for the period from the beginning
of such fiscal quarter to the end of such fiscal quarter and the portion of the
fiscal year through the end of such quarter setting forth in each case in
comparative form the corresponding figures for the like period of the preceding
fiscal year; all in reasonable detail, prepared in accordance with GAAP applied
on a basis consistently maintained throughout the period involved and with prior
periods (except for the absence of footnotes and subject to year-end
adjustments) and accompanied by a certificate of a Responsible Officer of the
Borrower stating that the financial statements fairly present the financial
condition of the Borrower and its consolidated Subsidiaries as of the date and
for the periods covered thereby;

The financial statements required to be delivered pursuant to clauses (a) and
(b) of this Section 5.1 shall be deemed to have been delivered on the date on
which such report is posted on the website of the SEC at www.sec.gov and
Borrower notifies Agent in writing thereof.

5.2    Certificates; Other Information.  Furnish, or cause to be furnished, to
each Bank:

(a)    concurrently with the delivery of the annual and quarterly financial
statements referred to in subsections 5.1(a) and 5.1(b), respectively, a
certificate of a Responsible Officer of the Borrower (each a “Compliance
Certificate”) showing in detail the calculations demonstrating compliance with
the financial covenants set forth in Section 6.1 and the Applicable Margin and
Applicable Facility Fee Percentage, together with a certificate of a Responsible
Officer of the Borrower stating that, to his or her knowledge, the Borrower
during such period has kept, observed, performed and fulfilled each and every
covenant and condition contained in this Agreement and in the Notes and the
other Loan Documents to which it is a party and that such officer has obtained
no knowledge of any Default or Event of Default except as specifically
indicated; if the Compliance Certificate shall indicate that such officer has
obtained knowledge of a Default or Event of Default, such Compliance Certificate
shall state what efforts the Borrower is making to cure such Default or Event of
Default;

(b)    promptly after the same become publicly available, copies of each
financial statement, report, notice or proxy statement or other materials sent
by the Borrower or any Subsidiary thereof to public securities holders generally
and (ii) each regular or periodic report and each registration statement that
shall have become effective (without exhibits except as expressly requested by
the Agent or any Bank), and each final prospectus and all amendments thereto
filed by the Borrower or any Subsidiary thereof with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, as the case may be; and

(c)    promptly, such additional data and information relating to the business
operations, affairs financial condition, assets or properties of the Borrower or
any of its Subsidiaries or relating to the ability of the Borrower or the other
Loan Parties to perform its obligations under the Loan Documents as the Agent or
any Bank may from time to time reasonably request.





59

--------------------------------------------------------------------------------

 

 



All balance sheets, statements and other information furnished pursuant hereto
shall be prepared in accordance with GAAP, except for the absence of footnotes
and subject to year-end adjustments in the case of the unaudited financial
statements, and shall fairly set forth the consolidated financial condition of
the Borrower and its Subsidiaries and the results of their operations.  The
Banks shall have the right, from time to time, to discuss the Loan Parties’
affairs directly with the Borrower’s independent certified public accountants
after notice to the Borrower and the opportunity for the Borrower to be present
at any such discussions.  The Agent and each Bank is authorized to show or
deliver a copy of any financial statement or any other information relating to
the business, operations or financial condition of the Borrower and its
Subsidiaries which may be furnished to any Bank or come to its attention
pursuant to this Agreement or otherwise, to any regulatory body or agency having
jurisdiction over such Bank and to any bank or other financial institution which
is a present or potential participant with such Bank in the Loans and other
extensions of credit hereunder, provided such bank or financial institution
agrees to keep such information confidential on the terms hereof.

5.3    Intentionally Omitted. 

5.4    Conduct of Business and Maintenance of Existence.  Subject to Sections
6.4, 6.5 and 6.6 and except to the extent that failure to do so would not have a
Material Adverse Effect, preserve, renew and keep in full force and effect the
Borrower’s corporate existence and the corporate existence of each Restricted
Subsidiary and take all reasonable action to maintain all rights, privileges,
trademarks, trade names, licenses, franchises and other authorizations necessary
or desirable in the normal conduct of its business; comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith would not reasonably be expected to have, in the aggregate, a Material
Adverse Effect.

5.5    Maintenance of Property; Insurance.  (a)  Maintain and keep its
properties in good repair, working order and condition (ordinary wear and tear
excepted), so that the business carried on in connection therewith may be
properly conducted at all times; provided, however, that the Borrower or any
Subsidiary thereof shall not be prevented from discontinuing the operation or
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Borrower has concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

(b)    Insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, worker’s compensation, public liability and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self‑insurance to the
extent customary.  The Borrower shall deliver at the request of the Agent from
time to time a summary schedule indicating all insurance then in force with
respect to the Borrower and each of its Subsidiaries.





60

--------------------------------------------------------------------------------

 

 



5.6    Inspection; Books and Records. 

(a)    Inspection.  (i)  If no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Borrower, permit
any of the officers or authorized employees or representatives of the Agent or
any of the Banks to visit the principal executive office of the Borrower, to
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
with the Borrower’s officers, and (with the consent of the Borrower, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Borrower and each Subsidiary, all at such reasonable times
during normal business hours and as often as may be reasonably requested in
writing; and

(ii)    if a Default or Event of Default then exists, at the expense of the
Borrower, permit any of the officers or authorized employees or representatives
of the Agent or any of the Banks to visit and inspect any of the offices or
properties of the Borrower or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Borrower authorizes said accountants to discuss the affairs,
finances and accounts of the Borrower and its Subsidiaries), all at such
reasonable times and as often as may be requested.

(b)    Maintain and keep proper books of record and account which enable the
Borrower to issue financial statements in accordance with GAAP and as otherwise
required by applicable Requirements of Law, and in which full, true and correct
entries shall be made in all material respects of all its dealings and business
and financial affairs.

5.7    Notices.  Promptly, upon the Borrower becoming aware, give notice to the
Agent and each Bank of:

(a)    the occurrence of any Default or Event of Default;

(b)    any notice to the Borrower or any Subsidiary thereof from any
Governmental Authority relating to an order, ruling, statute or other
Requirement of Law that would reasonably be expected to have a Material Adverse
Effect;

(c)    any litigation or proceeding which, if adversely determined, would have a
Material Adverse Effect;

(d)    the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan which presents a
material risk of termination of any Plan by the PBGC, (ii) any withdrawal from,
or the termination, Reorganization or Insolvency of any Multiemployer Plan,
(iii) the adjusted funding target attainment percentage (within the meaning of
Section 436(j)(2) of the Code) with respect to any Single Employer Plan
maintained by the Borrower or a Commonly Controlled Entity is certified by the
Single Employer Plan’s actuary to be less than eighty percent (80%) or deemed by
operation of Section 436 of the Code in the absence of such certification to be
less than eighty percent (80%), or (iv) the institution of proceedings or the
taking of any action by the PBGC or





61

--------------------------------------------------------------------------------

 

 



the Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the termination of any Single Employer Plan in a distress termination
under Section 4041(c) of ERISA or the withdrawal from or the termination,
Reorganization or Insolvency, of any Multiemployer Plan;

(e)    an event which has had a Material Adverse Effect; and

(f)    the occurrence of a Reportable Compliance Event.

Each notice pursuant to this subsection shall be accompanied by a statement of
the Borrower, executed on its behalf by a Responsible Officer, setting forth
details of the occurrence referred to therein and stating what action the
Borrower propose to take with respect thereto.

5.8    Environmental Laws.  (a)  Comply with, and require compliance by all
tenants and to the extent possible, all subtenants, if any, with, all
Environmental Laws and obtain and comply with and maintain, and require that all
tenants and to the extent possible, all subtenants obtain and comply with and
maintain, any and all licenses, approvals, registrations or permits required by
Environmental Laws except to the extent that failure to so comply or obtain or
maintain such documents would not have a Material Adverse Effect.

(b)    Except as set forth in Schedule 3.13, comply with all lawful and binding
orders and directives of all Governmental Authorities respecting Environmental
Laws except to the extent that failure to so comply would not have a Material
Adverse Effect.

5.9    Taxes.  File all income tax or similar tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies payable by any of them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent; provided that
neither the Borrower nor any Subsidiary need pay any such tax, assessment,
charge or levy if (i) the amount, applicability or validity thereof is contested
by the Borrower or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Borrower or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Borrower
or such Subsidiary or (ii) the nonpayment of all such taxes, assessments,
charges and levies in the aggregate would not reasonably be expected to have a
Materially Adverse Effect.

5.10    Guarantees of Obligations.  Subject to the last sentence of this Section
5.10, in the event that any Significant Unregulated Subsidiary shall be formed,
acquired or come into existence after the Closing Date, promptly cause such
Significant Unregulated Subsidiary to (a) execute and deliver a Guaranty
Agreement (or a Joinder Agreement as determined by the Agent) in form and
substance satisfactory to the Agent pursuant to which such Significant
Unregulated Subsidiary will become a “Guarantor” hereunder, and guarantee the
obligations of the Borrower hereunder and under the Notes and other Loan
Documents and (b) deliver such proof of corporate or other action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by the Borrower pursuant to Section 4.1 on the Closing Date or as the
Agent shall have reasonably requested.  It is the intent of the parties hereto
that all of the obligations of the Borrower hereunder shall be unconditionally
guaranteed





62

--------------------------------------------------------------------------------

 

 



by all of its Significant Unregulated Subsidiaries to the maximum extent
permitted under the laws of the jurisdiction of organization of any such
Significant Unregulated Subsidiary.  

5.11    Anti-Money Laundering/International Trade Law Compliance.  No Covered
Entity will become a Sanctioned Person.  No Covered Entity, either in its own
right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the Loans to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law.  The funds used to repay the
Loans will not be derived from any unlawful activity.  Each Covered Entity shall
comply with all Anti-Terrorism Laws.

5.12    Certificate of Beneficial Ownership and Other Additional
Information.  The Borrower shall provide to the Agent and the Banks: (i)
confirmation of the accuracy of the information set forth in the most recent
Certificate of Beneficial Ownership provided to the Agent and the Banks; (ii) a
new Certificate of Beneficial Ownership when the individual(s) to be identified
as a Beneficial Owner have changed; and (iii) such other information and
documentation as may reasonably be requested by the Agent or any Bank from time
to time for purposes of compliance by the Agent or such Bank with applicable
Laws (including without limitation the USA Patriot Act and other “know your
customer” and anti-money laundering rules and regulations), and any policy or
procedure implemented by the Agent or such Bank to comply therewith.

5.13    Designation of Subsidiaries.  The Borrower may from time to time cause
any Regulated Subsidiary or any Unregulated Subsidiary which is not a
Significant Subsidiary, in each case, acquired after the Closing Date to be
designated as an Unrestricted Subsidiary or any Unrestricted Subsidiary to be
designated as a Restricted Subsidiary, provided, however, that at the time of
such designation and immediately after giving effect thereto, no Default or
Event of Default would exist under the terms of this Agreement, and provided,
further, that once a Subsidiary has been designated an Unrestricted Subsidiary,
it shall not thereafter be redesignated as a Restricted Subsidiary on more than
one occasion.  Within ten (10) days following any designation described above,
the Borrower will deliver to the Agent a notice of such designation accompanied
by a certificate signed by a Responsible Officer certifying compliance with all
requirements of this Section 5.13 and setting forth all information required in
order to establish such compliance.

SECTION 6.  NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Note remains outstanding and unpaid, any Letter of Credit remains
outstanding or any other amount is owing to any Bank or the Agent hereunder, the
Borrower shall not, and, shall not permit any of (i) its Restricted Subsidiaries
(except in the case of Sections 6.1, 6.2 and 6.11 which apply only to the
Borrower), or (ii) its Subsidiaries (in the case of Section 6.13 only), to,
directly or indirectly:





63

--------------------------------------------------------------------------------

 

 



6.1    Financial Covenants.

(a)    Leverage Ratio.  Permit as of the end of any fiscal quarter the Leverage
Ratio to be greater than sixty-five percent (65%).

(b)    Interest Coverage Ratio.  Permit as of the end of any fiscal quarter the
Interest Coverage Ratio to be less than 1.8 to 1.

6.2    Limitation on Certain Debt.  Except for the Commitments under the Loan
Documents, at any time enter into, assume or suffer to exist lines of credit or
comparable extensions of credit from one or more commercial banks (or their
Affiliates) under which the Borrower has incurred or may incur aggregate Debt in
excess of $25,000,000.

6.3    Limitation on Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, including, without limitation, the
Capital Stock of its Subsidiaries, whether now owned or hereafter acquired,
except for:

(a)    Liens for taxes, assessments or other governmental charges that are not
yet due and payable or the payment of which is not at the time required by
Section 5.9; provided, any such tax, assessment or other governmental charge
shall be paid prior to the commencement of any proceedings to foreclose any Lien
related thereto;

(b)    any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(c)    Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable or which are being contested in good faith by appropriate proceedings
diligently conducted) and Liens to secure the performance of bids, tenders,
leases, or trade contracts, or to secure statutory obligations (including
obligations under workers compensation, unemployment insurance and other social
security legislation), surety or appeal bonds or other Liens incurred in the
ordinary course of business and not in connection with the borrowing of money;  
 

(d)    leases or subleases granted to others, zoning restrictions, easements,
rights-of-way, restrictions and other similar charges or encumbrances, in each
case incidental to the ownership of property or assets or the ordinary conduct
of the business of the Borrower or any of its Restricted Subsidiaries; provided,
 however, that such Liens do not, materially impair the use of such property or
materially detract from the value of such property and which are not violated in
any material respect by the existing or proposed use by the Borrower and its
Restricted Subsidiaries of the properties subject to such Liens;

(e)    Liens securing Debt of a Restricted Subsidiary to the Borrower or a
Wholly-Owned Restricted Subsidiary;





64

--------------------------------------------------------------------------------

 

 



(f)    Liens created under indentures, mortgages and deeds of trust securing
Debt of a Restricted Subsidiary;

(g)    Liens incurred after the date of Closing (including Liens of Capital
Lease Obligations) given to secure the payment of all or any portion of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable) useful and intended to
be used in carrying on the business of the Borrower or a Restricted Subsidiary
including Liens existing on such property at the time of acquisition or
construction thereof, or Liens incurred within 180 days of such acquisition or
the completion of such construction or improvement; provided,  however, that
(i) the Lien shall attach solely to the property acquired, purchased,
constructed or improved and, if required by the terms of the instrument
originally creating such Lien, other property which is an improvement to or is
acquired for specific use in connection with such acquired property; (ii) at the
time of acquisition, construction or improvement of such property, the aggregate
amount remaining unpaid on all Debt secured by Liens on such property, whether
or not assumed by the Borrower or a Restricted Subsidiary, shall not exceed the
lesser of (y) the cost of such acquisition, construction or improvement or
(z) the fair market value of such property; and (iii) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default would
exist;

(h)    any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Borrower or any Restricted Subsidiary or
its becoming a Restricted Subsidiary, or any Lien existing on any property
acquired by the Borrower or any Restricted Subsidiary at the time such property
is so acquired (whether or not the Debt secured thereby shall have been
assumed); provided,  however, that (i) no such Lien shall have been created or
assumed in contemplation of such consolidation or merger or such Person’s
becoming a Restricted Subsidiary or such acquisition of property, (ii) each such
Lien shall extend solely to the item or items of property so acquired and, if
required by the terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property, and (iii) at the time of such incurrence
and after giving effect thereto, no Default or Event of Default would exist;

(i)    Liens granted by the Borrower or its Restricted Subsidiaries to secure
obligations of the Borrower or its Restricted Subsidiaries incurred in
connection with loans or advances made to the Borrower or its Restricted
Subsidiaries by Governmental Authorities;

(j)    any extensions, renewals or replacements of any Lien permitted by the
preceding subsections (g) and (i) of this Section 6.3; provided,  however, that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Debt or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(iii) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and

(k)    in addition to the Liens permitted by the preceding subsections (a)
through (j), inclusive, of this Section 6.3, Liens securing Debt of the Borrower
or any Restricted Subsidiary; provided,  however, that the sum of (i) unsecured
Debt of the Restricted Subsidiaries (other than Debt owing to the Borrower or a
Wholly‑Owned Restricted Subsidiary), (ii) Debt of





65

--------------------------------------------------------------------------------

 

 



Unrestricted Subsidiaries (other than Debt owing to the Borrower or a
Wholly-Owned Unrestricted Subsidiary) and (iii) the aggregate principal amount
of Debt secured by Liens pursuant to this subsection 6.3(k), shall not exceed
15% of Consolidated Shareholder Equity.    

6.4    Limitations on Fundamental Changes.  Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets except:

(a)    any Restricted Subsidiary may consolidate or merge with or convey, sell,
lease, assign, transfer or otherwise dispose of all, or substantially all of its
property, business or assets to the Borrower so long as in the case of any such
merger or consolidation, the Borrower is the surviving or continuing
corporation 

(b)    any Loan Party may (i) consolidate or merge with another Loan Party and
(ii) convey, sell, lease, assign, transfer or otherwise dispose of all, or
substantially all, of its property, business or assets to another Loan Party;

(c)    any Restricted Subsidiary which is not a Loan Party may consolidate or
merge with or convey, sell, lease, assign, transfer or otherwise dispose of all,
or substantially all of its property, business or assets to a Wholly-Owned
Restricted Subsidiary which is not a Loan Party so long as in the case of any
such merger or consolidation, such Wholly-Owned Restricted Subsidiary is the
surviving or continuing corporation;    

(d)    the Borrower or a Restricted Subsidiary may convey, sell, lease, assign
transfer or otherwise dispose of any substantial party of its property, business
or assets to the extent permitted under Section 6.6; and

(e)    a merger in connection with an acquisition permitted under Section 6.7;

provided that, immediately after each such transaction and after giving effect
thereto, the Borrower is in compliance with this Agreement and no Default or
Event of Default shall be in existence or result from such transaction.

6.5    Limitation on Sale of Stock.  Issue, sell, transfer or otherwise dispose
of any shares of Capital Stock of any class of a Restricted Subsidiary to any
Person (other than to the Borrower or a Wholly-Owned Restricted Subsidiary or as
permitted under Section 6.4), except:

(a)    for the purpose of qualifying directors;

(b)    in the case of an issuance or a sale, in satisfaction of the validly
pre-existing preemptive or contractual rights of minority shareholders in
connection with the simultaneous issuance of Capital Stock to the Borrower
and/or a Restricted Subsidiary whereby the Borrower and/or such Restricted
Subsidiary maintain their same proportionate interest in such Subsidiary; or





66

--------------------------------------------------------------------------------

 

 



(c)    where (i) the consideration for such sale, transfer or other disposition
is either cash or shares of Capital Stock, (ii) such sale, transfer or other
disposition is made to a Person (other than an Affiliate), of the Borrower’s
entire Investment in such Restricted Subsidiary and (iii) such sale, transfer or
other disposition (A) does not result in a Change of Control and (B) can be made
within the limitations of Section 6.6.

6.6    Limitation on Sale of Assets.  Convey, sell, lease, assign, transfer or
otherwise dispose of any substantial part of its property, business or assets
(including, without limitation, accounts receivable and leasehold interests),
whether now owned or hereafter acquired; provided,  however, that the Borrower
or any Restricted Subsidiary may sell, lease or otherwise dispose of assets
constituting a substantial part of the assets of the Borrower and its Restricted
Subsidiaries if such assets are sold for cash in an arms length transaction for
fair market value and, at such time and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing and an amount equal to
the Net Proceeds received from such sale, lease or other disposition (but
excluding any portion of the Net Proceeds which are attributable to assets which
constitute less than a substantial part of the assets of the Borrower and its
Restricted Subsidiaries) shall be used, in any combination:

(a)    within three (3) years of any such sale, disposition, transfer or lease
of assets to purchase or otherwise acquire productive assets useful in carrying
on the business of the Borrower and its Restricted Subsidiaries and having (i) a
value at least equal to the value of such assets sold, disposed of, transferred
or leased, and (ii) the ability to generate operating income at least equal to
the operating income of such assets sold, disposed of, transferred or leased; or

(b)    to prepay or retire first, Senior Debt secured by a Lien on property of
the Borrower and/or its Restricted Subsidiaries and second, unsecured Senior
Debt of the Borrower and/or its Restricted Subsidiaries;

As used in this Section 6.6, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Borrower and its
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Borrower
and its Restricted Subsidiaries during such fiscal year, exceeds 15% of the book
value of Consolidated Assets, determined as of the end of the fiscal year
immediately preceding such sale, lease or other disposition; provided,  however,
that there shall be excluded from any determination of a “substantial part” any
(i) sale or disposition of assets in the ordinary course of business of the
Borrower and its Restricted Subsidiaries and/or (ii)  any transfer of assets
from (A) any Loan Party to another Loan Party, (B) any Restricted Subsidiary
which is not a Loan Party to a Loan Party, or (C) any Restricted Subsidiary
which is not a Loan Party to a Wholly-Owned Restricted Subsidiary which is not a
Loan Party.

6.7    Limitations on Acquisitions.  Make any acquisition of all or
substantially all of the assets or Capital Stock of any Person if at the time of
such acquisition and after giving effect thereto, a Default or an Event of
Default shall exist.

6.8    Limitation on Distributions and Investments.  (a)  At any time make (or
incur any liability to make) or pay any Distribution such that as of the
declaration date of any





67

--------------------------------------------------------------------------------

 

 



such Distribution and after giving effect to the declaration or payment of any
such Distribution a Default or Event of Default would exist, except in the case
of Distributions from a Restricted Subsidiary to a Loan Party; or

(b)    Make any Investments other than Permitted Investments.

6.9    Transactions with Affiliates.  Except as expressly permitted in this
Agreement, directly or indirectly enter into any Material transaction or
arrangement whatsoever or make any payment to or otherwise deal with any
Affiliate (other than a Loan Party or another Restricted Subsidiary), except, as
to all of the foregoing in the ordinary course of and pursuant to the reasonable
requirements of each Loan Party’s business and upon fair and reasonable terms no
less favorable to such Loan Party than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of such Loan Party.  In
addition, the Borrower will not, and will not permit any Restricted Subsidiary
to, make any loan or advance to any other Restricted Subsidiary except (a) in
the case of loans or advances from one Loan Party to another Loan Party or (b)in
the ordinary course of business and in accordance with the reasonable
requirements of the business of the Borrower or any such Restricted Subsidiary.

6.10    Sale and Leaseback.  Enter into any arrangement with any Person
providing for the leasing by a Loan Party of any real or personal property which
has been or is to be sold or transferred by such Loan Party to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of such Loan Party, unless
(a) such arrangement is consummated reasonably contemporaneous with such Loan
Party’s purchase of such real or personal property and (b) immediately after the
consummation of the foregoing type of transaction and after giving effect
thereto, Attributable Debt will not exceed 25% of Consolidated Shareholders’
Equity.

6.11    Unrestricted Subsidiaries.  The Borrower shall not, at any time, permit
Unrestricted Subsidiaries to (a) own more than forty percent (40%) of the
Consolidated Assets or (b) account for more than forty percent (40%) of the
consolidated gross revenues of the Borrower and its Subsidiaries, in each case,
determined in accordance with GAAP.

6.12    Nature of Business.  Engage in any business, other than businesses
which, when taken as a whole, are in the general nature of the businesses in
which the Company and its Restricted Subsidiaries are engaged on the Closing
Date and other energy related regulated business activities and non-regulated
business activities that are complementary to the foregoing.

6.13    Clauses Limiting Significant Subsidiary Distributions.  Enter into or
suffer to exist or become effective any (a) consensual encumbrance or
restriction or (b) injunction or other order imposing a restriction, on the
ability of any Significant Subsidiary of the Borrower to (i) make Distributions
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Loan Party, (ii) make loans or
advances to, or other Investments in, the Borrower or any other Loan Party or
(iii) transfer any of its assets to the Borrower or any other Loan Party, except
(x) for any restrictions existing under the Loan Documents or (y) where such
restrictions would not, in the Borrower’s reasonable business judgment,
materially affect the Borrower’s or any other Loan Party’s ability to pay or
perform when due the Obligations or any other obligations under any other Debt. 
   





68

--------------------------------------------------------------------------------

 

 



SECTION 7.  EVENTS OF DEFAULT

7.1    Events of Default.  If any of the following events shall occur and be
continuing:

(a)    The Borrower shall fail to pay when due any principal of any Note, or
shall fail to pay within five (5) days after the date when due any interest,
Fees or other amount payable hereunder; or

(b)    Any representation or warranty made or deemed made by the Borrower or any
other Loan Party herein or in any other Loan Document or which is contained in
any certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall prove to have been incorrect in
any material respect on or as of the date made or deemed made; or

(c)    The Borrower shall default in the observance or performance of any
agreement contained in Section 5.11(d) or in Section 6; or

(d)    The Borrower or any other Loan Party shall default in the observance or
performance of (i) any agreement contained in Sections 5.1, 5.2, 5.4, 5.5, 5.7
or 5.10 of this Agreement and such default shall continue unremedied for a
period of ten (10) days after the occurrence of such default, and (ii) any other
agreement contained in this Agreement (other than as provided in paragraphs (a),
(b), (c) or (d)(i) of this Section 7.1) or any other Loan Document, and such
default shall continue unremedied for a period of thirty (30) days after notice
of such default is given by the Agent; or

(e)    One or more judgments or decrees shall be entered against the Borrower,
any Restricted Subsidiary or any Significant Subsidiary involving in the
aggregate a liability (not paid or fully covered by insurance) of $10,000,000 or
more and all such judgments or decrees shall not have been vacated, discharged,
settled, satisfied or paid, or stayed or bonded pending appeal, within ninety
(90) days from the entry thereof; or

(f)    The Borrower, any Restricted Subsidiary or any Significant Subsidiary
shall (i) default in the payment of any amount due under any Debt of the
Borrower, any Restricted Subsidiary or any Significant Subsidiary in excess of
$10,000,000 in the aggregate (other than the Notes), beyond the period of grace,
if any, provided in the instrument or agreement under which such Debt was
created; or (ii) default in the observance or performance of any other agreement
contained in any such Debt or in any instrument or agreement evidencing,
securing or relating thereto beyond any applicable notice and grace period, or
any other event shall occur the effect of which default or other event is to
cause, or to permit the holder or holders or beneficiary or beneficiaries of
such Debt (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Debt to become due and payable prior
to its stated maturity or any such Debt is declared to be due and payable prior
to its stated maturity unless such default, event or declaration referred to in
this subparagraph (ii) is waived or cured to the satisfaction of such other
party as demonstrated to the satisfaction of the Agent by the Borrower, such
Restricted Subsidiary or such Significant





69

--------------------------------------------------------------------------------

 

 



Subsidiary prior to the Agent taking any action under Section 7.2 in respect of
such occurrence; or

(g)    (i)  The Borrower, any Restricted Subsidiary or any  Significant
Subsidiary shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or the Borrower, any Restricted Subsidiary or any Significant Subsidiary
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrower, any Restricted Subsidiary or any
Significant Subsidiary any case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against the Borrower, any Restricted Subsidiary or any Significant Subsidiary
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process on a claim in excess of
$1,000,000 against all or any substantial part of its assets which results in
the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) the Borrower, any Restricted Subsidiary or any
Significant Subsidiary shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Borrower, any Restricted Subsidiary
or any Significant Subsidiary shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(h)    (i)  Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii)
the adjusted target attainment percentage (within the meaning of Section
436(j)(2) of the Code) with respect to any Single Employer Plan maintained by
the Borrower or Commonly Controlled Entity is certified by the Single Employer
Plan’s actuary to be less than eighty percent (80%) or deemed by operation of
Section 436 of the Code in the absence of such certification to be less than
eighty percent (80%), (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or institution of proceedings is, in the reasonable opinion of
the Required Banks, likely to result in the termination by action of the PBGC or
any court of such Single Employer Plan for purposes of Title IV of ERISA, (v)
any Single Employer Plan, if any, shall terminate for purposes of Title IV of
ERISA, or (v) the Borrower or a Commonly Controlled Entity should completely or
partially withdraw from a Multiemployer Plan; and in each case in clauses (i)
through (v) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

(i)    Any Change of Control shall occur; or





70

--------------------------------------------------------------------------------

 

 



(j)    Any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against any Loan Party executing the same or such Loan
Party’s successors and assigns (as permitted under the Loan Documents) in
accordance with the respective terms thereof or shall in any way be terminated
(except in accordance with its terms) or become or be declared ineffective or
inoperative as to such Loan Party or such Loan Party’s successors and assigns
(as permitted under the Loan Document) or shall in any way be challenged and
thereby deprive or deny the Banks and the Agent the intended benefits thereof or
they shall thereby cease substantially to have the rights, titles, interests,
remedies, powers or privileges intended to be created thereby as such benefits,
rights, titles, interests, remedies, powers or privileges relate to such Loan
Party or such Loan Party’s successor and assigns (as permitted under the Loan
Documents).

7.2    Remedies.  (a)  If an Event of Default specified in subsection 7.1(g)
with respect to the Borrower shall occur and be continuing, the Commitments
(including the obligation of the Issuing Bank to issue Letters of Credit) shall
automatically and immediately terminate, and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement, the Notes
and the other Loan Documents shall automatically and immediately become due and
payable (including, without limitation, all Letter of Credit Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder).  If any other Event of
Default shall occur and be continuing, with the consent of the Required Banks,
the Agent may, or upon the written request of the Required Banks, the Agent
shall (a) by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon such Revolving Credit Commitments and the obligations of
the applicable Banks to make Loans and the obligation of the Issuing Bank to
issue Letters of Credit, shall immediately terminate; (b) by notice of default
to the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement, the Notes and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable (including, without limitation, all Letter of Credit
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder); (c) exercise
such remedies as may be available to the Agent and the Banks hereunder or under
the Guaranty, the other Loan Documents or otherwise at law or equity; and/or (d)
by notice to the Borrower require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest bearing account with the Agent, as cash
collateral for its obligations under this Agreement, the Notes and the
Applications, an amount equal to the aggregate Letter of Credit Coverage
Requirement, and the Borrower hereby pledges to the Agent and the Banks, and
grants to the Agent and the Banks a security interest in, all such cash as
security for such obligations.  Amounts held in such cash collateral account
shall be applied by the Agent to the payment of drafts drawn under the Letters
of Credit, and the unused portion thereof after all the Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations.  After all the Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
or Persons as may be lawfully entitled thereto).  The Borrower shall execute and
deliver to the Agent, for the account of the Issuing Bank and the Letter of
Credit Participants, such further documents and instruments as the Agent may
request to evidence the creation and perfection of the within security interest
in such cash





71

--------------------------------------------------------------------------------

 

 



collateral account.  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

(b)    Notwithstanding any provision herein to the contrary or in the other Loan
Documents, any proceeds received by the Agent from any payment made by the
Borrower under this Agreement or the other Loan Documents after the Commitments
and the obligation of the Issuing Bank to issue Letters of Credit have been
terminated, or received by the Agent from the foreclosure, sale, lease,
collection upon, realization of or other disposition of any collateral which may
have been provided to the Agent for the Obligations hereunder after the
Commitments have been terminated (including without limitation insurance
proceeds), shall be applied by the Agent as follows, unless otherwise agreed by
all the Banks:

(i)    first, to reimburse the Agent for out‑of‑pocket costs, expenses and
disbursements, including without limitation reasonable attorneys’ fees and legal
expenses, incurred by the Agent in connection with collection of any obligations
of the Borrower under any of the Loan Documents;

(ii)    second, to accrued and unpaid interest on the Loans;

(iii)    third, to fees payable under this Agreement or any of the other Loan
Documents (ratably according to the respective amounts then outstanding);

(iv)    fourth, to the principal amount of the Loans then outstanding (including
the payment of cash collateral in an amount equal to the Letter of Credit
Coverage Requirements pursuant to subsection 7.2 (a));

(v)    fifth, to the repayment of all other indebtedness then due and unpaid of
the Borrower to the Banks incurred under this Agreement or any of the other Loan
Documents, whether of principal, interest, fees, expenses or otherwise (ratably
according to the respective amounts then outstanding); and

(vi)    the balance, if any, to the Loan Parties as required by law.

(c)    Each Bank agrees that (i) if at any time it shall receive the proceeds of
any collateral or any proceeds thereof or (ii) if after the Commitments and the
Swing Line Commitment have been terminated it shall receive any payment on
account of the Loans or any other amounts owing hereunder or under the other
Loan Documents, (other than through application by the Agent in accordance with
subsection 7.2(b)), it shall promptly turn the same over to the Agent for
application in accordance with the terms of subsection 7.2(b).

(d)    In addition to the other rights and remedies contained in this Agreement
or in the other Loan Documents, the Loans shall, at the Required Banks’ option,
bear the interest rates provided in Section 2.7 hereof.

(e)    In addition to all of the rights and remedies contained in this Agreement
or in any of the other Loan Documents, the Agent shall have all of the rights
and remedies under applicable Law, all of which rights and remedies shall be
cumulative and non‑exclusive, to the extent permitted by Law.  The Agent may,
and upon the request of the





72

--------------------------------------------------------------------------------

 

 



Required Banks shall, exercise all post‑default rights granted to it and the
Banks under the Loan Documents or applicable Law.

SECTION 8.  THE AGENT

8.1    Appointment.  Each Bank hereby irrevocably designates and appoints PNC as
the Agent of such Bank, in each case under this Agreement and the other Loan
Documents.  Each such Bank irrevocably authorizes the Agent, as the agent for
such Bank to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement and the other Loan Documents, the Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Agent.  The Agent agrees to act as the
Agent on behalf of the Banks to the extent provided in this Agreement.

8.2    Delegation of Duties.  The Agent may execute any of its duties under this
Agreement by or through agents or attorneys‑in‑fact and shall be entitled to
engage and pay for the advice and services of counsel concerning all matters
pertaining to such duties.  The Agent shall not be responsible to the Banks for
the negligence or misconduct of any agents or attorneys in‑fact selected by it
with reasonable care.

8.3    Exculpatory Provisions.  Neither the Agent nor any of its officers,
directors, employees, agents, attorneys‑in‑fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by them or such
Person under or in connection with this Agreement (except for their or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Banks for any recitals, statements, representations or
warranties made by the Borrower or any officer thereof contained in this
Agreement, the other Loan Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agent under or
in connection with, this Agreement or the other Loan Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, the Notes or the other Loan Documents or for any failure of the
Borrower to perform its obligations hereunder or thereunder.  The Agent shall
not be under any obligation to any Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or the other Loan Documents, or to inspect the properties,
books or records of the other parties to Loan Documents (or any of them).

8.4    Reliance by Agent.  The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by the Agent.  The Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer





73

--------------------------------------------------------------------------------

 

 



thereof shall have been filed with the Agent.  The Agent shall be fully
justified in failing or refusing to take any action under this Agreement unless
it shall first receive such advice or concurrence of the Required Banks as they
deem appropriate or they shall first be indemnified to its satisfaction by the
Banks against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Banks hereby agree
that the Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement, the Notes and the other Loan Documents in
accordance with a request of the Required Banks, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Banks and
all future holders of the Notes.

8.5    Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless it
has received notice from a Bank or the Borrower or any other Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the Agent
receives such a notice, the Agent shall give notice thereof to the Banks.  The
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Banks; provided that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Banks.

8.6    Non‑Reliance on Agent and Other Banks.  Each Bank expressly acknowledges
that neither the Agent nor any of its officers, directors, employees, agents,
attorneys‑in‑fact or Affiliates has made any representations or warranties to it
and that no act by the Agent hereinafter taken, including any review of the
affairs of the Borrower and/or any other party to the Loan Documents, shall be
deemed to constitute any representation or warranty by the Agent to any
Bank.  Each Bank represents to the Agent that it has, independently and without
reliance upon the Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement.  Each Bank also represents
that it will, independently and without reliance upon the Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower and the other parties to the Loan Documents and
made its own decision to make the Loans hereunder, issue and/or participate in
Letters of Credit and enter into this Agreement and each other Loan Document to
which it is a party.  Each Bank also represents that it will, independently and
without reliance upon the Agent or any other Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties.  Except for notices, reports and other
documents expressly required to be furnished to the Banks by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning





74

--------------------------------------------------------------------------------

 

 



the business, operations, property, condition (financial or otherwise),
prospects or creditworthiness of the Borrower or any other party to the Loan
Documents which may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates.

8.7    Indemnification.  The Banks agree to indemnify the Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement, the other Loan Documents, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent under or in connection with any of
the foregoing; provided that no Bank shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Agent’s gross negligence or willful misconduct.  The agreements in this Section
8.7 shall survive the payment of the Notes and all other amounts payable
hereunder.

8.8    Agent in its Individual Capacity.  The Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though it was not the Agent hereunder.  With respect to its
Loans made or renewed by it and any Note issued to it, the Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Bank and may exercise the same as though it were not the Agent, and the terms
“Bank” and “Banks” shall include the Agent in its individual capacity.

8.9    Successor Agent.  The Agent may resign as Agent upon sixty (60) days’
notice to the Banks and the Borrower.  If such Agent shall resign as Agent under
this Agreement, then the Required Banks shall appoint from among the Banks a
successor agent for the Banks, which appointment shall be subject to (unless a
Default or an Event of Default shall exist) the approval of the Borrower (which
approval shall not be unreasonably withheld), whereupon such successor agent
shall succeed to the rights, powers and duties of an Agent, and the term “Agent”
shall mean such successor agent effective upon its appointment, and the former
Agent’s rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or the other Loan Documents or any holders of the
Notes.  After any retiring Agent’s resignation as Agent, the provisions of this
Section 8.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

8.10    USA Patriot Act.  (a)  Each Bank or assignee or participant of a Bank
that is not incorporated under the Laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an Affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and (b)
subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that





75

--------------------------------------------------------------------------------

 

 



such Bank is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations:  (i) within
10 days after the Closing Date, and (ii) at such other times as are required
under the USA Patriot Act.

(b)    Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Bank’s, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the "CIP Regulations"), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Borrower, its Affiliates
or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures,(ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other
Anti-Terrorism Laws.

8.11    Beneficiaries.  Except as expressly provided herein, the provisions of
this Section 8 are solely for the benefit of the Agent and the Banks, and the
Borrower and the other Loan Parties shall not have any rights to rely on or
enforce any of the provisions hereof.  In performing its functions and duties
under this Agreement and the other Loan Documents, the Agent shall act solely as
agent of the Banks and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for the
Borrower or any of the other Loan Parties.

SECTION 9.  MISCELLANEOUS

9.1    Amendments and Waivers.  (a)  Subject to the remaining provisions of this
Section 9.1, the Required Banks, or the Agent with the consent of the Required
Banks, and the Borrower (or, in the case of the other Loan Documents, the
relevant parties thereto) may from time to time enter into amendments,
extensions, supplements and replacements to and of this Agreement and the other
Loan Documents to which they are parties, and the Required Banks may from time
to time waive compliance with a provision of any of the Loan Documents.  Subject
to the remaining provisions of this Section 9.1, no amendment, extension,
supplement, replacement or waiver shall be effective unless it is in writing and
is signed by the Required Banks or the Agent with the consent of the Required
Banks, and the Borrower (or, in the case of the other Loan Documents, the
relevant parties thereto).  Each waiver shall be effective only for the specific
instance and for the specific purpose for which it is given.

(b)    The foregoing notwithstanding, no such amendment, extension, supplement,
replacement or waiver shall, directly or indirectly, without the consent of all
the Banks:

(i)    change the Commitments (except as expressly provided in Section 2.8) or
the principal amount of the Loans which may be outstanding hereunder;





76

--------------------------------------------------------------------------------

 

 



(ii)    reduce any interest rate hereunder (other than to waive the Default
Rate) or any of the fees due hereunder or under any of the other Loan Documents
(other than fees to the Agent, which shall require the consent of the Borrower
and the Agent to change);

(iii)    postpone any scheduled payment date of principal, interest or fees
hereunder or under any of the other Loan Documents;

(iv)    change the definition of “Required Banks”;

(v)    release or discharge, or consent to any release or discharge of (A) the
Borrower as borrower under the Loan Documents or (B) a Guarantor as guarantor
(other than in connection with a sale of such Guarantor in a transaction
permitted hereunder); or permit the Borrower or any Affiliate to assign to
another Person any of its obligations under the Loan Documents;

(vi)    amend this Section 9.1; or

(vii)    change Section 2.14 in a manner that would alter the pro rata sharing
provisions required thereby.

(c)    The foregoing notwithstanding, no such amendment, extension, supplement,
or replacement shall amend, modify or otherwise affect the rights or duties of
the Agent, the Swing Line Bank or the Issuing Bank hereunder of any other Loan
Document without the prior written consent of the Agent, the Swing Line Bank or
the Issuing Bank, as the case may be.

(d)    Any waiver or amendment, supplement or modification permitted hereunder
shall apply equally to each of the Banks and shall be binding upon the Borrower,
the Banks, the Agent and all future holders of the Notes.  In the case of any
waiver, the Borrower, the Banks and the Agent shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

9.2    Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including electronic
transmission, facsimile transmission or posting on a secured web site), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three days after being deposited in the
mail, postage prepaid, or, in the case of facsimile transmission notice, when
sent during normal business hours with electronic confirmation or otherwise when
received, or in the case of electronic transmission, when received and in the
case of posting on a secured web site, upon receipt of (i) notice of such
posting and (ii) rights to access such web site, addressed as follows in the
case of the Borrower and the Agent, and as set forth in Schedule I in the case
of the other parties hereto, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Notes:





77

--------------------------------------------------------------------------------

 

 



﻿

 

 

          

the Borrower:

Aqua America, Inc

﻿

 

762 W. Lancaster Avenue

﻿

 

Bryn Mawr, PA  19010-3489

﻿

 

Attention:  Stan Szczygiel,

﻿

 

Treasurer

﻿

 

Facsimile:  (610) 645-0908

﻿

 

 

﻿

with a copy to:

Aqua Pennsylvania, Inc.

﻿

 

762 West Lancaster Avenue

﻿

 

Bryn Mawr, PA  19010

﻿

 

Attention:  Christopher P. Luning

﻿

 

Senior Vice President and

﻿

 

General Counsel

﻿

 

 

﻿

 

(provided that failure to send a copy of any notice to said counsel shall in no
way affect, limit or invalidate any notice sent to the Borrower or the exercise
of any of the Banks’ or the Agent’s rights or remedies pursuant to a notice sent
to the Borrower.)

﻿

 

 

﻿

The Agent, the

PNC Bank, National Association

﻿

Swing Line Bank

1000 Westlakes Drive, Suite 300

﻿

or the Issuing Bank

Berwyn, PA  19312

﻿

 

Attention:  Domenic D’Ginto

﻿

 

Facsimile:  (610) 725-5799

﻿

 

 

﻿

 

     and

﻿

 

 

﻿

 

PNC Agency Services

﻿

 

One PNC Plaza

﻿

 

249 Fifth Avenue

﻿

 

22nd Floor

﻿

 

Pittsburgh, PA  15222

﻿

 

Attention:  Cheryl Thon

﻿

 

Facsimile:  (412) 762-8672

﻿

provided that any notice, request or demand to or upon the Agent, the Swing Line
Bank, the Issuing Bank or the Banks pursuant to Sections 2.1, 2.2, 2.5, 2.8 or
2.9 shall not be effective until received.

9.3    No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Agent or any Bank, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.





78

--------------------------------------------------------------------------------

 

 



9.4    Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Notes and the other Loan Documents.

9.5    Payment of Expenses and Taxes; Damages Waiver.  The Borrower agrees (a)
to pay or reimburse the Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
of, and the syndication and administration of, this Agreement, the Notes, the
other Loan Documents and any other documents executed and delivered in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements of counsel (which counsel may or may not include
employees of Agent), (b) to pay or reimburse the Agent for all of its reasonable
out‑of‑pocket costs and expenses incurred in connection with any amendment,
supplement or modification to this Agreement, the Notes, the other Loan
Documents and any other documents prepared in connection therewith, including,
without limitation, the reasonable fees and disbursements of counsel to the
Agent (which counsel may or may not include employees of the Agent), (c) to pay
or reimburse each Bank and the Agent for all of their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents,
including, without limitation, reasonable fees and disbursements of counsel to
the Agent (which counsel may or may not include employees of the Agent) and to
the several Banks, and (d) to pay, indemnify, and hold each Bank and the Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any (other than Taxes expressly excluded from the definition
of Taxes in Section 2.12 and Taxes for which the Borrower has no liability under
subsection 2.12(c)) which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the Notes, the
other Loan Documents, and any such other documents, and (e) to pay, indemnify,
and hold each Bank, the Agent and each of their respective Affiliates and the
officers, directors, employees, agents and advisors of such Persons and such
Affiliates (the “Indemnified Persons”) harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, and, incident to a Default or
Event of Default, the performance and administration, of this Agreement, the
Notes, the other Loan Documents and any such other documents or the transactions
contemplated hereby or thereby or any action taken or omitted under or in
connection with any of the foregoing (all the foregoing, collectively, the
“indemnified liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnified Person with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of the Agent or any such
Bank.  The Borrower shall be given notice of any claim for indemnified
liabilities and shall be afforded a reasonable opportunity to participate in the
defense, compromise or settlement thereof.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnified Person on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions





79

--------------------------------------------------------------------------------

 

 



contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.  The agreements in this subsection shall survive repayment of
the Notes and all other amounts payable hereunder.

9.6    Successors and Assigns.  (a)  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of the Borrower, the Agent or the Banks that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.  The Borrower may not assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the prior written consent of each Bank.

(b)    Each Bank may, in accordance with applicable law, sell to any Bank or
Affiliate thereof and, with the consent of the Borrower (except when any Event
of Default exists) and the Agent (which consents shall not be unreasonably
withheld or delayed), to one or more other banks or financial institutions
(each, a “Purchasing Bank”) all or a part of its interests, rights and
obligations under this Agreement, the Notes and the other Loan Documents
(including all or a portion of its Commitment and the Loans at the time owing to
it and the Notes held by it); provided,  however, that (a) so long as no Event
of Default shall exist and be continuing, such assignment shall be in an amount
not less than $5,000,000 (or such lesser amount as the Borrower and the Agent
shall agree in their sole discretion), unless the sum of such assigning Bank’s
Commitment is less than $5,000,000 in which case such assigning Bank may
transfer all, but not less than all, of its interests hereunder and (b) the
parties to each such assignment shall execute and deliver to the Agent and the
Borrower for its acceptance (to the extent required) and recording in the
Register an Assignment and Assumption, together with the Notes subject to such
assignment and, except for assignments by a Bank to one of its Affiliates, a
processing and recordation fee of $3,500.  Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.6, from and after the effective date
specified in the applicable Assignment and Assumption, which effective date
shall be at least five Business Days after the receipt thereof by the Agent and
the Borrower (unless otherwise agreed by the Agent), (c) such Purchasing Bank
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement and (d) the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Bank’s rights
and obligations under this Agreement and the other Loan Documents, such Bank
shall cease to be a party hereto but shall continue to be entitled to the
benefits of subsections 2.11, 2.12, 2.13, 5.8(c) and 9.5 (to the extent that
such Bank’s entitlement to such benefits arose out of such Bank’s position as a
Bank prior to the applicable assignment).  Such Assignment and Assumption shall
be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Purchasing Bank and the resulting
amounts and percentages held by the Banks arising from the purchase by such
Purchasing Bank of all or a pro rata portion of the rights and obligations of
such assigning Bank under this Agreement, the Notes and the other Loan
Documents.

(c)    By executing and delivering an Assignment and Assumption, the assigning
Bank thereunder and the Purchasing Bank thereunder shall be deemed to confirm to





80

--------------------------------------------------------------------------------

 

 



and agree with each other and the other parties hereto as follows:  (i) such
assigning Bank warrants that it is the legal and beneficial owner of the
interest being assigned thereby, free and clear of any adverse claim and that
its Commitment, and the outstanding balances of its Loans, without giving effect
to assignments thereof which have not become effective, are as set forth in such
Assignment and Assumption, (ii) except as set forth in (i) above, such assigning
Bank makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto, or the financial condition of the
Borrower, any other Loan Party or any Subsidiary thereof or the performance or
observance by the Borrower, any other Loan Party or any other party of any of
its obligations under this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (iii) such
Purchasing Bank represents and warrants that it is legally authorized to enter
into such Assignment and Assumption; (iv) such Purchasing Bank confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such Purchasing Bank
will independently and without reliance upon the Agent, such assigning Bank or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents; (vi) such
Purchasing Bank appoints and authorizes the Agent to take such action as
administrative agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (vii) such Purchasing Bank agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement and the other Loan Documents are required to be performed by it as a
Bank including, if it is organized under the laws of a jurisdiction outside the
United States, its obligation pursuant to Section 2.12 to deliver the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Purchasing Bank’s exemption from United States withholding taxes with
respect to all payments to be made to the Purchasing Bank under this Agreement.

(d)    The Agent shall maintain at its offices in Philadelphia, Pennsylvania a
copy of each Assignment and Assumption and the names and addresses of the Banks,
and the Commitment of, and principal amount of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive in the absence of error and the Borrower, the
Agent and the Banks may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Bank, at any reasonable time and from time to time upon reasonable prior
notice.

(e)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Bank and a Purchasing Bank (and in the case of a Purchasing Bank
that is not then a Bank or an Affiliate thereof, by the Borrower (unless an
Event of Default shall then exist) and the Agent) together with the Note or
Notes subject to such assignment and the





81

--------------------------------------------------------------------------------

 

 



processing and recordation fee referred to in paragraph (b) above, the Agent
shall promptly (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give notice thereof to
the Banks.  Within five Business Days after receipt of notice, the Borrower, at
its own expense, shall execute and deliver to the Agent, in exchange for the
surrender of the original Note or Notes (A) a new Revolving Credit Note or Swing
Line Note, as the case may be, to the order of such Purchasing Bank in the
appropriate amounts assumed and (B) if the assigning Bank has retained an
interest hereunder, the applicable Note or Notes in the appropriate
amount(s).  Such new Note(s) shall be dated the date of the surrendered Note(s)
which such new Note(s) replace and shall otherwise be in substantially the form
of Exhibit B and C, respectively.  Canceled Notes shall be returned to the
Borrower.

(f)    Upon the effective date of a New Bank Joinder, the lender becoming a
party to this Agreement pursuant to subsection 2.8(d) hereof (each a “New Bank”)
shall be a party hereto and shall be one of the Banks hereunder.  On the
effective date of such joinder and/or any increase in the Commitment of any
existing Bank pursuant to subsection 2.8(d), the Borrower shall repay all
outstanding Revolving Credit Loans (together with any amounts due under Section
2.13 as a result of such payment) and reborrow a like amount of Revolving Credit
Loans from the Banks, including each New Bank, according to their new Commitment
Percentages.  The Agent shall, to the extent the Agent considers it practicable,
net any payments to and borrowings from the same Bank.

(g)    Each Bank may without the consent of the Borrower or the Agent sell
participations to one or more banks or other entities (each a “Participant”) in
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it and the Notes held
by it); provided,  however, that (i) such Bank’s obligations under this
Agreement shall remain unchanged, (ii) such Bank shall remain solely responsible
to the other parties hereto for the performance of such obligations, (iii) such
Bank shall remain the holder of any such Note for all purposes under this
Agreement, (iv) the Borrower, the Agent and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement, (v) in any proceeding under the Bankruptcy
Code such Bank shall be, to the extent permitted by law, the sole representative
with respect to the obligations held in the name of such Bank whether for its
own account or for the account of any Participant and (vi) such Bank shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans and to approve any amendment, modification or waiver of any provision of
this Agreement or the Note or Notes held by such Bank, without the consent of
any Participant, other than with respect to the matters described in clauses (i)
through (vii) of subsection 9.1(b) with respect to any Loan or Commitment in
which such Participant has an interest.  Each Bank that sells a participation
will, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Revolving Credit Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Bank has any obligation to disclose
all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.l03 1(c) of the United States Treasury





82

--------------------------------------------------------------------------------

 

 



Regulations.  The entries in the Participant Register are conclusive absent
manifest error, and such Bank must treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent has no responsibility for maintaining a Participant Register
for any other Bank.

(h)    If amounts outstanding under this Agreement and the Notes are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and any Note to the same extent as if the amount of its
participating interest were owing directly to it as a Bank under this Agreement
or any Note, provided that in purchasing such participation such Participant
shall be deemed to have agreed to share with the Banks the proceeds thereof as
provided in Section 9.8.  The Borrower also agree that each Participant shall be
entitled to the benefits of Sections 2.11, 2.12, 2.13, 5.8(c) and 9.5 with
respect to its participation in the Commitments and the Loans outstanding from
time to time; provided, that no Participant shall be entitled to receive any
greater amount pursuant to such Sections than the Bank selling the participation
would have been entitled to receive in respect of the amount of the
participation transferred by such Bank to such Participant had no such transfer
occurred.

(i)    If any Participant is organized under the laws of any jurisdiction other
than the United States or any state thereof, the Bank selling the participation,
concurrently with the sale of a participating interest to such Participant,
shall cause such Participant (i) to represent to the Bank selling the
participation (for the benefit of such Bank, the other Banks, the Agent and the
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by the Agent, the Borrower or the Bank selling the participation with
respect to any payments to be made to such Participant in respect of its
participation in the Loans and (ii) to agree (for the benefit of such Bank, the
other Banks, the Agent and Borrower) that it will deliver the tax forms and
other documents required to be delivered pursuant to Section 2.12 and comply
from time to time with all applicable U.S. laws and regulations with respect to
withholding tax exemptions.

(j)    Notwithstanding any other provision contained in this Agreement or any
other Loan Document to the contrary, any Bank may, without obtaining any
consents from any of the parties hereto, at any time (i) assign all or any
portion of the Loans or Notes held by it to any Federal Reserve Bank or other
central banking authority having supervisory jurisdiction over such Bank or the
United States Treasury as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any Operating Circular
issued by such Federal Reserve Bank or any directive of such other central
banking authority and (ii) in the case of a Bank that is or owns, controls or
serves as originator for a fund, trust or similar entity, assign or pledge all
or any portion of the Loans or Notes held by it to a trustee under any indenture
to which such Bank is a party or to the lenders to such Bank for collateral
security purposes, provided that any payment in respect of such assigned Loans
or Notes made by the Borrower to or for the account of the assigning or pledging
Bank in accordance with the terms of this Agreement shall satisfy the Borrower’s
obligations hereunder in respect to such assigned Loans or Notes to the extent
of such payment.  No such assignment shall release the assigning Bank from its
obligations hereunder.





83

--------------------------------------------------------------------------------

 

 



(k)    For the avoidance of doubt, no assignment or participation shall be made
to (A) Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Bank, or any of its Subsidiaries, or any Person who, upon becoming a
Bank hereunder would constitute any of the foregoing Persons described in this
clause B, or (C) to a natural person (or a holding company, investment vehicle
or trust for, or owned or operated for, the primary benefit of an individual or
group of related individual natural Persons).

9.7    Confidentiality.  The Banks agree that they will maintain all information
and financial statements provided to them or otherwise obtained by them with
respect to the Borrower and its Subsidiaries confidential and that they will not
disclose the same or use it for any purposes; provided that nothing herein shall
prevent any Bank from disclosing any such information (a) to the Agent or any
other Bank, (b) to any prospective assignee or participant in connection with
any assignment or participation of Loans or Commitments permitted by this
Agreement, (c) to its employees, directors, agents, attorneys, accountants and
other professional advisers, provided that any such person is advised by such
Bank that such information is subject to the confidentiality limitations of this
Section, (d) upon the request or demand of any Governmental Authority having
jurisdiction over such Bank, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, provided that the Borrower has (unless prohibited by the
terms of any such order or requirement) been advised at least ten (10) days (or
if such is not possible or practicable, such lesser number of days as is
possible or practicable under the circumstances) prior to such disclosure of the
existence of such order or requirement, (f) which has been publicly disclosed
other than in breach of this Agreement, (g) in connection with the exercise of
any remedy hereunder or under the Notes or (h) with the consent of the
Borrower.  In addition, the Agent and the Banks may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agent and the Banks in connection with the administration of this Agreement, the
other Loan Documents and the Commitments.

9.8    Adjustments; Set‑off.  (a)  If any Bank (a “benefited Bank”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the nature referred to in
subsection 7(g), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Bank, if any, in respect of such other
Bank’s Loans, or interest thereon, being paid in respect of Loans being repaid
simultaneously therewith or Loans required hereby to be paid proportionately
such benefited Bank shall purchase for cash from the other Banks such portion of
each such other Bank’s Loan, or shall provide such other Banks with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Bank to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Banks; provided,  however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Bank, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Borrower agrees that each Bank so purchasing a portion of another Bank’s Loan
may exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Bank were the direct
holder of such portion.





84

--------------------------------------------------------------------------------

 

 



(b)    In addition to any rights and remedies of the Banks provided by law, upon
the occurrence of an Event of Default, each Bank shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder or under the Notes or the other Loan
Documents (whether at the stated maturity, by acceleration or otherwise) to
set‑off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Bank to or for the credit or the account of the
Borrower.  Each Bank agrees promptly to notify the Borrower and the Agent after
any such set‑off and application made by such Bank, that the failure to give
such notice shall not affect the validity of such set‑off and application.

9.9    Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and each of the Banks.

9.10    Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.11    Integration.  This Agreement represents the agreement of the Borrower,
the Agent and the Banks with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Agent or any
Bank relative to subject matter hereof not expressly set forth or referred to
herein or in the Notes or the other Loan Documents.

9.12    GOVERNING LAW.  THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS
HAVE BEEN EXECUTED IN THE COMMONWEALTH OF PENNSYLVANIA AND SAID DOCUMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, THE NOTES AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA.

9.13    Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, the Notes or the other Loan Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the Courts of the Commonwealth of
Pennsylvania located in Montgomery and Philadelphia Counties, the courts of the
United States of America for the Eastern District of Pennsylvania, and appellate
courts from any thereof;





85

--------------------------------------------------------------------------------

 

 



(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at the
address set forth in Section 9.2 for the Borrower or at such other address of
which the Agent shall have been notified pursuant thereto; and

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

9.14    Acknowledgments.  The Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement, the Notes and the other Loan Documents and is capable of
evaluating and understands and accept, the terms, risks and conditions of the
transactions contemplated thereby;

(b)    neither the Agent nor any Bank has any fiduciary relationship to the
Borrower or any other party to the Loan Documents, and the relationship between
the Agent and the Banks, on the one hand, and the Borrower and its Affiliates
party to the Loan Documents, on the other hand, is solely that of an arm’s
length transaction between a debtor and its creditors;

(c)    no joint venture exists among the Banks or between the Borrower and the
Banks; and

(d)    the Agent and the Banks and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and neither the Agent nor any Bank has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates.

9.15    USA PATRIOT ACT.  Each Bank that is subject to the requirements of the
USA Patriot Act hereby notifies the Borrower and the other Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and such other Loan
Parties, which information includes the name and address of the Borrower and
such other Loan Parties and other information that will allow such Bank to
identify the Borrower and such other Loan Parties in accordance with the USA
Patriot Act.

9.16    WAIVERS OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENT AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO





86

--------------------------------------------------------------------------------

 

 



THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM
THEREIN.

9.17    Acknowledgement and Consent to Bail-In of EEA Financial Institution.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages to Follow]

 

87

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

﻿

﻿

 

 

 

AQUA AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/ David P. Smeltzer

 

Name:

David P. Smeltzer

 

Title:

Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Agent, a Bank, the Swing Line Bank and the
Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Domenic D’Ginto

 

Name:

Domenic D’Ginto

 

Title:

Senior Vice President

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

COBANK, ACB, as a Bank

 

 

 

 

 

 

 

By:

/s/ Bryan Ervin

 

Name:

Bryan Ervin

 

Title:

Vice President

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

THE HUNTINGTON NATIONAL BANK, as a Bank

 

 

 

 

 

 

 

By:

/s/ Michael Kiss

 

Name:

Michael Kiss

 

Title:

Vice President

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

 

 

 

By:

/s/ Kevin Dobosz

 

Name:

Kevin Dobosz

 

Title:

Senior Vice President

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

ROYAL BANK OF CANADA, as a Bank

 

 

 

 

 

 

 

By:

/s/ Rahul D. Shah

 

Name:

Rahul D. Shah

 

Title:

Authorized Signatory

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule I

Bank and Commitment Information

﻿

 

 

Bank

Swing Line

Commitment*

Commitment

 

 

 

PNC Bank, National Association

1000 Westlakes Drive

Berwyn, PA  19312

Attention:  Dominic D’Ginto

Telecopy:  (610) 725-5799

$25,000,000

$210,000,000

 

 

 

CoBank, ACB

6340 S. Fiddlers Green Circle

Greenwood Village, CO 80111

Attention:  Bryan Ervin

Telecopy:  (303) 224-2609

$0

$140,000,000

 

 

 

The Huntington National Bank

310 Grant Street, 4th Floor

Pittsburgh, PA  15219

Attention:  W. Christopher Kohler

Telecopy:  (412) 227-6108

$0

$  50,000,000

 

 

 

Bank of America, N.A.

1600 JFK Boulevard, Suite 1100

Philadelphia, PA  19103

Attention:  Elaine Cheong

Telecopy:  (312) 453-6705

$0

$  50,000,000

 

 

 

Royal Bank of Canada

$0

$  50,000,000

200 Vesey Street, 12th Floor

 

 

New York, NY  10281

 

 

Attention:  Rahul Shah

 

 

Telecopy:  (212)428-6201

 

 

 

 

 

Total

$25,000,000

$500,000,000

 

 

 

﻿

*The Swing Line Commitment is a sublimit of the Commitment.

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule II

Existing Letters of Credit

﻿

 

 

 

 

 

 

 

BENEFICIARY

 

AMOUNT

 

LC NUMBER

 

EXPIRY DATE

 

﻿

 

 

 

 

 

 

 

ACE American Insurance Company

 

$6,404,845.00 

 

18102393-00

 

10/28/18

 

Dept. of Environment and Natural Resources

 

$1,125,000.00 

 

18107948-00

 

10/24/18

 

Dept. of Environment and Natural Resources

 

$1,125,000.00 

 

18109033-00

 

3/10/19

 

Will County Department of Highways

$15,000.00 

 

18112646-00

 

2/18/19

 

Independence Blue Cross

 

$1,784,000.00 

 

18118678-00

 

1/7/19

 

State of North Carolina

 

$1,042,470.86 

 

18119416-00

 

6/7/19

 

State of North Carolina

 

$882,979.88 

 

18119901-00

 

6/12/19

 

South Whitehall Township

 

$25,000.00 

 

18123298-00

 

3/10/19

 

Liberty Mutual Insurance Co.

 

$5,908,000.00 

 

18124638-00

 

10/27/18

 

Will Township Road District

 

$656,250.00 

 

18127882-00

 

6/22/19

 

Monee Township Road District

 

$482,500.00 

 

18127883-00

 

6/22/19

 

Township of Lower Merion

 

$31,708.00 

 

18129757-00

 

4/13/19

 

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule III

﻿

Significant Unregulated Subsidiaries

﻿

None.

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.6

Existing Litigation

﻿

None.

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.11

Regulatory Approvals

﻿

None.

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.13

Environmental Matters

﻿

Aqua has made improvements to the Utility Center wastewater collection system in
Allen County, IN that was acquired in 2003. Installation of a diversion sewer
force main and a new lift station were completed in January 2015.  These
improvements were in conformance with an amended Compliance Plan submitted by
Aqua to the Indiana Department of Environmental Management to address wet
weather sanitary sewer overflows.  Aqua developed a follow up plan to address
additional locations that did not get resolved in the initial diversion
plan.    A second action plan was submitted to IDEM on March 3rd, 2017.  This
work was completed on November 1, 2017 which started the 6-month compliance
demonstration period for 2018.  Any remaining work is expected to be less than
$1.0 million. 

Aqua is making improvements to the Cape wastewater facility, located in New
Hanover County, NC.  The plant is operating beyond hydraulic capacity leading to
discharge exceedances and NOVs for Enterococci in 2018.   The hydraulic capacity
upgrades are planned for 2019.  Cost to exceed $1.0 million.

Aqua acquired the Treasure Lake water and wastewater systems in Pennsylvania in
2013.  The wastewater system contains two wastewater treatment plants and
collection systems.  The older of the two plants, the East Plant, received a
Notice of Violation from PADEP in September, 2013 as a result of its generally
poor condition.  Aqua is currently planning to abandon it and transfer the flow
to an upgraded West Plant. Although cost estimates are preliminary, the total
cost to address the condition of the plant is expected to exceed $1.0 million.

Aqua acquired the Mifflin Township Water Authority (MTWA) in Pennsylvania in
2012.  The MTWA had entered into a Consent Order with the Pennsylvania
Department of Environmental Protection (PADEP) in 2008 to address excessive
water loss estimated at approximately 85% due to leaks in the system.  The
consent order required water loss to be reduced to 30%.  Aqua inherited the
existing consent order and its obligations as part of the purchase in
2012.  Currently, Aqua is budgeting over $2.0 million in its existing 5 year
capital plan for water main replacement work in Mifflin Township to satisfy the
consent order requirements. 

Aqua operates the Greenwood Village wastewater system in Harris County, TX.  The
system has entered into an Administrative Order with the Texas Council for
Environmental Quality (TCEQ) to remedy discharge permit exceedances.  This work
will require the complete rebuilding of the facility in 2018 and 2019. The cost
is expected to exceed $4.0M

Aqua operates the Woodcreek wastewater system in Hays County, TX.  The system
has entered into an Administrative Order with the Texas Council for
Environmental Quality (TCEQ) due to unauthorized discharges and sewer system
overflows caused by inflow and infiltration of the sewer collection system.  The
required work includes rehabilitation and replacement of sewer mains and sewer
lift stations through 2023. The cost is expected to exceed $4.0M

Aqua owns many groundwater systems and these systems are sampled regularly to
ensure compliance with Safe Drinking Water Act regulations.  It is not unusual
for naturally occurring





 

--------------------------------------------------------------------------------

 

 



contaminants, such as radiologicals (uranium, combined radium) or arsenic to
change over time.  When sampling results show that these naturally occurring
contaminants are approaching the drinking water standards, Aqua will seek to
find alternate sources, or if not feasible, install treatment to reduce the
levels.  Aqua’s five year capital budget includes monies in the aggregate that
exceed $1.0 million to address these well sources as needed, particularly in
Texas and North Carolina where Aqua owns large numbers of groundwater systems.

﻿

﻿

﻿

﻿

 

8

--------------------------------------------------------------------------------

 

 

Schedule 3.14

﻿

Aqua America, Inc.
Subsidiaries of the Company,
Ownership of Subsidiary Stock

﻿

﻿

 

 

 

Company  Name

Incorporation

Stockholder

Regulated

1.  Aqua America, Inc.

Pennsylvania

 

 

     A. Aqua Acquisition Corporation

Pennsylvania

100%

No

     B. Aqua Assistance Initiative, Inc.

Pennsylvania

100%

No

     C. Aqua Charitable Trust

Pennsylvania

100%

No

     D. Aqua Development, Inc.

Texas

100%

No

     E. Aqua Georgia, Inc.

Georgia

100%

No

     F. Aqua Illinois, Inc.

Illinois

100%

Yes

     G. Aqua Indiana, Inc.

Indiana

100%

Yes

          1. Hendricks County Wastewater, LLC

Indiana

100%

No

      H. Aqua Indiana - South Haven, Inc.

Indiana

100%

Yes

          1. South Haven Sewer Works, Inc.

Indiana

100%

Yes

      I. Aqua Indiana - Western Hancock, Inc.

Indiana

100%

No

          1. Western Hancock Utilities, LLC

Indiana

100%

Yes

          2. SaniTech, Inc

Indiana

100%

Yes

          3. Southeastern Utilities, Inc.

Indiana

100%

Yes

      J. Aqua Holdings, Inc.

Pennsylvania

100%

No

          1. Aqua Tanks, LLC

Pennsylvania

100%

No

          2. Old Dominion Pipeline Company, LLC

Pennsylvania

100%

No

      K.   Aqua Infrastructure, LLC

Pennsylvania

100%

No

          1. Charlevoix Capital Ventures, LLC

Pennsylvania

100%

No

      L.  Aqua New Jersey, Inc.

New Jersey

100%

Yes

      M. Aqua North Carolina, Inc.

North Carolina

100%

Yes

      N. Aqua Ohio, Inc.

Ohio

100%

Yes

           1. Aqua Ohio Wastewater, Inc.

Ohio

100%

Yes

      O. Aqua Operations, Inc.

Delaware

100%

No

      P. Aqua Pennsylvania, Inc.

Pennsylvania

100%

Yes

         1. Aqua Pennsylvania Wastewater, Inc.

Pennsylvania

100%

Yes

         2. Honesdale Consolidated Water Company

Pennsylvania

100%

Yes

         3. Superior Water Company

Pennsylvania

100%

Yes

      Q. Aqua Resources, Inc.

Delaware

100%

No

          1. Aqua Wastewater Management, Inc.

Pennsylvania

100%

No

          2. Aqua Infrastructure Rehabilitation

              Co., LLC

Delaware

100%

No

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

Company  Name

Incorporation

Stockholder

Regulated

      R. Aqua Services, Inc.

Pennsylvania

100%

No

      S. Aqua Texas, Inc.

Texas

100%

Yes

          1.Harper Water Company, Inc.

Texas

100%

Yes

      T. Aqua Utilities Florida, Inc.

Florida

100%

Yes

      U. Aqua Utilities, Inc.

Texas

100%

Yes

          1. Utility Center, Inc.

Indiana

100%

Yes

          2. Crystal River Utilities, Inc.

Florida

100%

Yes

          3. Kerrville South Water Company, Inc.

Texas

100%

Yes

      V.   Aqua Virginia, Inc.

Virginia

100%

Yes

      W.   Galaxy Acquisition Corporation

Illinois

100%

Yes

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.20

Interests in Partnerships

﻿

None

﻿

﻿

﻿

﻿



 

--------------------------------------------------------------------------------